 
Exhibit 10.21
 
CREDIT AND GUARANTY AGREEMENT
 
Dated as of December 14, 2001
 
among
 
AMERIGROUP CORPORATION,
as Borrower,
 
CERTAIN SUBSIDIARIES AND AFFILIATES OF THE BORROWER,
as Guarantors,
 
THE LENDERS NAMED HEREIN,
 
BANK OF AMERICA, N.A.,
as Administrative Agent
and
 
UBS WARBURG LLC AND CIBC WORLD MARKETS CORP.,
as Co-Syndication Agents
 
Arranged by:
 
BANC OF AMERICA SECURITIES LLC,
as Joint Lead Arranger and Sole Book Manager
 
and
 
UBS WARBURG LLC,
as Joint Lead Arranger
 



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 

         
Page

--------------------------------------------------------------------------------

    
SECTION 1    DEFINITIONS
  
1
1.1
  
Definitions.
  
1
1.2
  
Computation of Time Periods.
  
24
1.3
  
Accounting Terms.
  
24
    
SECTION 2    CREDIT FACILITIES
  
24
2.1
  
Commitments.
  
24
2.2
  
Method of Borrowing.
  
26
2.3
  
Interest.
  
27
2.4
  
Repayment.
  
27
2.5
  
Notes.
  
27
2.6
  
Additional Provisions relating to Letters of Credit.
  
27
2.7
  
Additional Provisions relating to Swingline Loans.
  
31
    
SECTION 3    OTHER PROVISIONS RELATING TO CREDIT FACILITIES
  
32
3.1
  
Default Rate.
  
32
3.2
  
Continuation and Conversion.
  
32
3.3
  
Prepayments.
  
33
3.4
  
Reduction and Termination of Commitments.
  
33
3.5
  
Fees.
  
34
3.6
  
Capital Adequacy.
  
34
3.7
  
Limitation on Eurodollar Loans.
  
35
3.8
  
Illegality.
  
35
3.9
  
Requirements of Law.
  
35
3.10
  
Treatment of Affected Loans.
  
36
3.11
  
Taxes.
  
37
3.12
  
Funding Losses.
  
38
3.13
  
Pro Rata Treatment.
  
39
3.14
  
Sharing of Payments.
  
40
3.15
  
Payments, Computations, etc.
  
40
3.16
  
Evidence of Debt.
  
42
3.17
  
Replacement of Lender, Etc.
  
42
    
SECTION 4    GUARANTY
  
43
4.1
  
The Guaranty.
  
43
4.2
  
Obligations Unconditional.
  
43
4.3
  
Reinstatement.
  
44
4.4
  
Certain Additional Waivers.
  
45
4.5
  
Remedies.
  
45
4.6
  
Rights of Contribution.
  
45
4.7
  
Guarantee of Payment; Continuing Guarantee.
  
46
    
SECTION 5    CONDITIONS
  
46
5.1
  
Closing Conditions.
  
46
5.2
  
Conditions to all Extensions of Credit.
  
48
    
SECTION 6    REPRESENTATIONS AND WARRANTIES
  
48
6.1
  
Financial Condition.
  
48



i



--------------------------------------------------------------------------------

6.2
  
No Changes or Restricted Payments.
  
49
6.3
  
Organization; Existence; Compliance with Law.
  
49
6.4
  
Power; Authorization; Enforceable Obligations.
  
50
6.5
  
No Legal Bar.
  
50
6.6
  
No Material Litigation and Disputes.
  
50
6.7
  
No Defaults.
  
51
6.8
  
Ownership and Operation of Property.
  
51
6.9
  
Intellectual Property.
  
51
6.10
  
No Burdensome Restrictions.
  
51
6.11
  
Taxes.
  
51
6.12
  
ERISA.
  
52
6.13
  
Governmental Regulations, etc.
  
53
6.14
  
Subsidiaries.
  
53
6.15
  
Purpose of Extensions of Credit.
  
54
6.16
  
Environmental Matters.
  
54
6.17
  
No Material Misstatements.
  
55
6.18
  
Labor Matters.
  
55
6.19
  
Security Documents.
  
55
6.20
  
Location of Real Property and Leased Premises.
  
56
6.21
  
Fraud and Abuse.
  
56
6.22
  
Licensing and Accreditation.
  
56
    
SECTION 7    AFFIRMATIVE COVENANTS
  
57
7.1
  
Information Covenants.
  
57
7.2
  
Preservation of Existence and Franchises.
  
60
7.3
  
Books and Records.
  
61
7.4
  
Compliance with Law.
  
61
7.5
  
Payment of Taxes and Other Indebtedness.
  
61
7.6
  
Insurance.
  
61
7.7
  
Maintenance of Property.
  
61
7.8
  
Performance of Obligations.
  
62
7.9
  
Use of Proceeds.
  
62
7.10
  
Audits/Inspections.
  
62
7.11
  
Financial Covenants.
  
62
7.12
  
Additional Guarantors.
  
63
7.13
  
Pledged Assets.
  
63
    
SECTION 8    NEGATIVE COVENANTS
  
64
8.1
  
Indebtedness.
  
64
8.2
  
Liens.
  
65
8.3
  
Nature of Business.
  
65
8.4
  
Merger and Consolidation, Dissolution and Acquisitions.
  
65
8.5
  
Asset Dispositions.
  
66
8.6
  
Investments.
  
66
8.7
  
Restricted Payments.
  
67
8.8
  
Modifications and Payments in respect of Funded Debt.
  
67
8.9
  
Transactions with Affiliates.
  
67
8.10
  
Fiscal Year; Organizational Documents.
  
68
8.11
  
Limitation on Restricted Actions; No Further Negative Pledges.
  
68
8.12
  
Ownership of Subsidiaries; Limitations on Borrower.
  
68
8.13
  
Sale Leasebacks.
  
68



ii



--------------------------------------------------------------------------------

8.14
  
Operating Lease Obligations.
  
69
    
SECTION 9    EVENTS OF DEFAULT
  
69
9.1
  
Events of Default.
  
69
9.2
  
Acceleration; Remedies.
  
71
    
SECTION 10    ADMINISTRATIVE AND COLLATERAL AGENT
  
72
10.1
  
Appointment and Authorization.
  
72
10.2
  
Delegation of Duties.
  
72
10.3
  
Liability.
  
73
10.4
  
Reliance.
  
73
10.5
  
Notice of Default.
  
74
10.6
  
Credit Decision; Disclosure of Information.
  
74
10.7
  
Indemnification.
  
74
10.8
  
Individual Capacity.
  
75
10.9
  
Successor.
  
75
10.10
  
Other Agents; Lead Managers.
  
76
    
SECTION 11    MISCELLANEOUS
  
76
11.1
  
Notices.
  
76
11.2
  
Right of Set-Off; Adjustments.
  
77
11.3
  
Successors and Assigns.
  
77
11.4
  
No Waiver; Remedies Cumulative.
  
80
11.5
  
Expenses; Indemnification.
  
80
11.6
  
Amendments, Waivers and Consents.
  
81
11.7
  
Counterparts.
  
82
11.8
  
Headings.
  
82
11.9
  
Survival.
  
82
11.10
  
Governing Law; Submission to Jurisdiction; Venue.
  
82
11.11
  
Severability.
  
83
11.12
  
Entirety.
  
83
11.13
  
Binding Effect; Termination.
  
83
11.14
  
Confidentiality.
  
83
11.15
  
Source of Funds.
  
84
11.16
  
Conflict.
  
85



iii



--------------------------------------------------------------------------------

 
SCHEDULES
 
Schedule 2.1(a)
  
Lenders and Commitments
Schedule 2.1(d)
  
Form of Lender Joinder Agreement
Schedule 2.2(a)(i)
  
Form of Notice of Borrowing
Schedule 2.2(a)(ii)
  
Form of Notice of Request of Letter of Credit
Schedule 2.5
  
Form of Revolving Note
Schedule 2.6(b)
  
Existing Letters of Credit
Schedule 3.2
  
Form of Notice of Continuation/Conversion
Schedule 5.1(g)(v)
  
Form of Officer’s Certificate
Schedule 6.6
  
Litigation
Schedule 6.8
  
Liens
Schedule 6.9
  
Intellectual Property
Schedule 6.14
  
Subsidiaries
Schedule 6.18
  
Labor Matters
Schedule 6.20(a)
  
Locations of Owned and Leased Real Property
Schedule 6.20(b)
  
Locations of Tangible Personal Property
Schedule 6.20(c)
  
Locations of Chief Executive Office/Principal Place of Business
Schedule 7.1(c)
  
Form of Officer’s Compliance Certificate
Schedule 7.6
  
Insurance
Schedule 7.12
  
Form of Joinder Agreement
Schedule 8.1
  
Indebtedness
Schedule 8.6
  
Investments
Schedule 11.1
  
Lenders’ Addresses
Schedule 11.3(b)
  
Form of Assignment and Acceptance



iv



--------------------------------------------------------------------------------

 
CREDIT AND GUARANTY AGREEMENT
 
THIS CREDIT AND GUARANTY AGREEMENT, dated as of December 14, 2001 (the “Credit
Agreement”), is by and among AMERIGROUP CORPORATION, a Delaware corporation (the
“Borrower”), certain Subsidiaries and Affiliates of the Borrower identified as
Guarantors herein (the “Guarantors”), the lenders identified herein (the
“Lenders”), BANK OF AMERICA, N.A., as Administrative Agent for the Lenders (in
such capacity, the “Administrative Agent”), and UBS WARBURG LLC and CIBC WORLD
MARKETS CORP., as Co-Syndication Agents for the Lenders.
 
WITNESSETH
 
WHEREAS, the Credit Parties have requested that the Lenders provide $60 million
in credit facilities for the purposes hereinafter set forth; and
 
WHEREAS, the Lenders have agreed to make the requested credit facilities
available to the Borrower on the terms and conditions hereinafter set forth;
 
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
SECTION 1 DEFINITIONS
 
1.1    Definitions.
 
As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:
 
“Acquisition”, by any Person, means the purchase or acquisition by such Person
of any Capital Stock of another Person other than a Credit Party or all or any
substantial portion of the Property (other than Capital Stock) of another Person
other than a Credit Party, whether or not involving a merger or consolidation
with such other Person.
 
“Adjusted Base Rate” means the Base Rate plus the Applicable Percentage.
 
“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage.
 
“Administrative Agent” shall have the meaning provided in the heading hereof,
together with any successors or assigns.
 
“Administrative Agent’s Fee Letter” means that certain letter agreement, dated
as of October 24, 2001, between the Administrative Agent and the Borrower, as
amended, modified, restated or supplemented from time to time.
 
“Administrative Services Agreements” means any and all administrative services,
consulting, corporate allocation, management, tax allocation and similar
agreements between or among the Borrower and the HMO Subsidiaries.



1



--------------------------------------------------------------------------------

 
“Affiliate” means, with respect to any Person, any other Person (i) directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person or (ii) directly or indirectly owning or holding ten
percent (10%) or more of the Capital Stock in such Person. For purposes of this
definition, “control” when used with respect to any Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
“Affiliate Employment Agreement” means any agreement between an Affiliate of the
Borrower and the Borrower or any of its Subsidiaries that provides for the
provision of employment, consulting or management services by such Affiliate.
 
“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent), together with its Affiliates (including, in the case of
Bank of America in its capacity as the Administrative Agent, BAS), and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
 
“Aggregate Revolving Committed Amount” shall have the meaning provided in
Section 2.1(a).
 
“Applicable Lending Office” means, for each Lender, the office of such Lender
(or of an Affiliate of such Lender) as such Lender may from time to time specify
to the Administrative Agent and the Borrower by written notice as the office by
which its Eurodollar Loans are made and maintained.
 
“Applicable Percentage” means, for any day, the rate per annum set forth below
opposite the applicable Consolidated Total Leverage Ratio then in effect, it
being understood that the Applicable Percentage for (i) Base Rate Loans shall be
the percentage set forth under the column titled “Base Rate Margin”, (ii)
Eurodollar Loans shall be the percentage set forth under the column titled
“Eurodollar Margin and Letter of Credit Fee”, (iii) the Letter of Credit Fee
shall be the percentage set forth under the column titled “Eurodollar Margin and
Letter of Credit Fee”, and (iv) the Commitment Fee shall be the percentage set
forth under the column titled “Commitment Fee”:
 
Pricing Level

--------------------------------------------------------------------------------

  
Consolidated Total Leverage Ratio

--------------------------------------------------------------------------------

    
Base Rate
Margin

--------------------------------------------------------------------------------

    
Eurodollar Margin and Letter of Credit Fee

--------------------------------------------------------------------------------

    
Commitment Fee

--------------------------------------------------------------------------------

I
  
> 2.0:1.0
    
1.5%
    
2.5%
    
0.5%
II
  
> 1.5:1.0 but < 2.0:1.0
    
1.25%
    
2.25%
    
0.5%
III
  
<1.5:1.0
    
1.0%
    
2.0%
    
0.5%

 
The Applicable Percentage shall be determined and adjusted on each of the
following dates (each a “Rate Determination Date”) (a) five Business Days after
the date by which annual and quarterly compliance certificates and related
financial statements and information are required in accordance with the
provisions of Sections 7.1(a), (b) and (c), as appropriate, and (b) five
Business Days after the date on which any Permitted Acquisition closes; provided
that:
 
(i)    the initial Applicable Percentages shall be based on pricing level III
and shall remain in effect at such pricing level (or any higher (more expensive)
pricing level as would otherwise apply) until the first Rate Determination Date
to occur in connection with the delivery of the quarterly financial statements
and appropriate compliance certificate for the most recent fiscal quarter ending
after the Closing Date, and



2



--------------------------------------------------------------------------------

 
(ii)    notwithstanding the foregoing, in the event an annual or quarterly
compliance certificate and related financial statements and information are not
delivered timely to the Administrative Agent and the Lenders by the date
required by Section 7.1(a), (b) or (c), as appropriate, the Applicable
Percentages shall be based on pricing level I until the date five Business Days
after the appropriate compliance certificate and related financial statements
and information are delivered, whereupon the applicable pricing level shall be
adjusted based on the information contained in such compliance certificate and
related financial statements and information.
 
Subject to the qualifications set forth above, each Applicable Percentage shall
be effective from a Rate Determination Date until the next Rate Determination
Date. The Administrative Agent shall determine the appropriate Applicable
Percentages in the pricing matrix promptly upon receipt of the quarterly or
annual compliance certificate and related financial information and shall
promptly notify the Borrower and the Lenders of any change thereof. Such
determinations by the Administrative Agent shall be conclusive absent manifest
error. Adjustments in the Applicable Percentages shall be effective as to
existing Extensions of Credit as well as new Extensions of Credit made
thereafter.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Asset Disposition” shall mean and include (i) the sale, lease or other
disposition of any Property by any member of the Consolidated Group (including
the Capital Stock of a Subsidiary), but for purposes hereof shall not include,
in any event, (A) the sale or other disposition of inventory and Permitted
Investments in the ordinary course of business, (B) the sale, lease or other
disposition of machinery and equipment no longer used or useful in the conduct
of business, (C) a sale, lease, transfer or disposition of Property to a Credit
Party, and (D) dispositions in connection with a Permitted Acquisition within
sixty days thereof, and (ii) receipt by any member of the Consolidated Group of
any cash insurance proceeds or condemnation award payable by reason of theft,
loss, physical destruction or damage, taking or similar event with respect to
any of its Property.
 
“Assignment and Acceptance” means an assignment and acceptance substantially in
the form of Schedule 11.3(b) hereto executed and delivered in accordance with
the provisions of Section 11.3.
 
“Bank of America” means Bank of America, N.A., and its successors.
 
“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
 
“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (i) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Person in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or ordering
the winding up or liquidation of its affairs; or (ii) there shall be commenced
against such Person an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or any case,
proceeding or other action for



3



--------------------------------------------------------------------------------

the appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of such Person or for any substantial part of
its Property or for the winding up or liquidation of its affairs, and such
involuntary case or other case, proceeding or other action shall remain
undismissed, undischarged or unbonded for a period of sixty consecutive days; or
(iii) such Person shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consent to the entry of an order for relief in an involuntary case under any
such law, or consent to the appointment or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its Property or make any general
assignment for the benefit of creditors; or (iv) such Person shall be unable to,
or shall admit in writing its inability to, pay its debts generally as they
become due.
 
“BAS” means Banc of America Securities LLC.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (i) the Federal Funds Rate in effect on such day plus one half of one percent
(0.5%) and (ii) the Prime Rate in effect on such day.
 
“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.
 
“Borrower” means AMERIGROUP Corporation, a Delaware corporation, its successors
and permitted assigns.
 
“Borrower Cash Flow” means, for any period for the Borrower, the sum of (i)
management fees accrued (to the extent received within ninety days), plus (ii)
royalty fees accrued (to the extent received within ninety days), plus (iii) (A)
with respect to the Borrower, investment income accrued and (B) investment
income accrued by the Borrower with respect to members of the Consolidated Group
(to the extent received within ninety days), minus (iv) sales and general and
administrative expense, plus (v) dividends and distributions from members of the
Consolidated Group, minus (vi) cash Investments made in members of the
Consolidated Group and Affiliates during such period, in each case determined on
an unconsolidated basis on the accrual basis of accounting in accordance with
GAAP. Except as otherwise expressly provided, the applicable period shall be for
the four consecutive fiscal quarters ending as of the date of determination.
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in Charlotte, North Carolina or New York, New York are
authorized or required by law to close, except that, when used in connection
with a Eurodollar Loan, such day shall also be a day on which dealings between
banks are carried on in Dollar deposits in London, England.
 
“Capital Expenditures” means, for any Person for any period, without
duplication, all expenditures (whether paid in cash or other consideration)
during such period that, in accordance with GAAP, are or should be included in
additions to property, plant and equipment or similar items (including
capitalized software costs) reflected in the consolidated statement of cash
flows for such period; provided that Capital Expenditures shall not include, for
purposes hereof, expenditures of proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire assets or properties useful in such
Person’s business.



4



--------------------------------------------------------------------------------

 
“Capital Lease” means, as applied to any Person, any lease of Property by such
Person as lessee that, in accordance with GAAP, is or should be accounted for as
a capital lease on the balance sheet of such Person.
 
“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
 
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) Dollar denominated time deposits and certificates of deposit
of (i) any Lender, (ii) any domestic commercial bank of recognized standing
having capital and surplus in excess of $500 million or (iii) any bank whose
short-term commercial paper rating from S&P is at least A-1 or the equivalent
thereof or from Moody’s is at least P-1 or the equivalent thereof (any such bank
being an “Approved Bank”), in each case with maturities of not more than 365
days from the date of acquisition, (c) commercial paper and variable or fixed
rate notes issued by any Approved Bank (or by the parent company thereof) or any
fixed rate, variable rate, or auction rate securities issued by, or guaranteed
by, any domestic corporation or municipality rated A-1 (or the equivalent
thereof) or better by S&P or P-1 (or the equivalent thereof) or better by
Moody’s and maturing within six months of the date of acquisition, (d)
repurchase agreements entered into by any Person with a bank or trust company
(including any of the Lenders) or recognized securities dealer having capital
and surplus in excess of $500 million for direct obligations issued by or fully
guaranteed by the United States in which such Person shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least one hundred percent
(100%) of the amount of the repurchase obligations, (e) Investments, classified
in accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940, as amended, that are
administered by reputable financial institutions having capital of at least $500
million and the portfolios of which are limited to Investments of the character
described in the foregoing subdivisions (a) through (d), and (f) with respect to
(i) the Borrower, marketable debt securities regularly traded on a national
securities exchange or in the over-the-counter market, if and to the extent such
debt security constitutes a permitted investment under the HMO Regulations
applicable to any of the HMO Subsidiaries or (ii) any HMO Subsidiary, marketable
debt securities regularly traded on a national securities exchange or in the
over-the-counter market, if and to the extent such debt security constitutes a
permitted investment under the HMO Regulations applicable to such HMO
Subsidiary.
 
“CHAMPUS” means the United States Department of Defense Civilian Health and
Medical Program of the Uniformed Services.
 
“Change of Control” means the occurrence of any of the following events: (i) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership, directly or indirectly, of, or shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of or control over, Voting
Stock of the Borrower (or other securities convertible into such Voting Stock)
representing twenty-five percent (25%) or more of the combined voting power of
all Voting Stock of the Borrower, or (ii) during any period of up to twenty-four
consecutive months, commencing after the Closing Date, individuals who at the
beginning of such twenty-four month period were directors of the Borrower



5



--------------------------------------------------------------------------------

(together with any new director whose election by the Borrower’s board of
directors or whose nomination for election by the Borrower’s shareholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the directors of the Borrower then in office. As used
herein, “beneficial ownership” shall have the meaning provided in Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act.
 
“Closing Date” means the date hereof.
 
“Collateral” means a collective reference to the collateral that is identified
in, and at any time will be covered by, the Collateral Documents.
 
“Collateral Agent” means the collateral agent for the Lenders as defined in the
Security Agreement and the Pledge Agreement, together with any successors and
assigns.
 
“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement and such other documents executed and delivered in
connection with the attachment and perfection of the Administrative Agent’s
security interests and liens arising thereunder, including, without limitation,
UCC financing statements and patent and trademark filings.
 
“Commitment” means the Revolving Commitment, the LOC Commitment and the
Swingline Commitment.
 
“Commitment Fee” shall have the meaning provided in Section 3.5(a).
 
“Commitment Period” means the period from and including the Closing Date to but
not including the earlier of (i) the Termination Date or (ii) the date on which
the Commitments terminate in accordance with the provisions of this Credit
Agreement.
 
“Committed Amount” means any or all of the Revolving Committed Amount, the LOC
Committed Amount and the Swingline Committed Amount.
 
“Company Action Level” means the Company Action Level risk-based capital
threshold, as defined by NAIC.
 
“Consolidated Capital Expenditures” means Capital Expenditures of the
Consolidated Group as determined in accordance with GAAP.
 
“Consolidated EBITDA” means, for any period for the Consolidated Group, the sum
of (i) Consolidated Net Income, plus (ii) to the extent deducted in determining
net income, (A) Consolidated Interest Expense, (B) taxes and (C) depreciation
and amortization, in each case on a consolidated basis determined in accordance
with GAAP. Except as otherwise expressly provided, the applicable period shall
be the four consecutive fiscal quarters ending as of the date of determination.
 
“Consolidated Group” means the Borrower and its consolidated subsidiaries
(including the Borrower), as determined in accordance with GAAP.



6



--------------------------------------------------------------------------------

 
“Consolidated Interest Expense” means, for any period for the Consolidated
Group, all interest expense, including the amortization of debt discount and
premium, the interest component under Capital Leases and the implied interest
component under Securitization Transactions, in each case on a consolidated
basis determined in accordance with GAAP. Except as expressly provided
otherwise, the applicable period shall be the four consecutive fiscal quarters
ending as of the date of determination.
 
“Consolidated Net Income” means, for any period for the Consolidated Group, net
income (or loss) determined on a consolidated basis in accordance with GAAP, but
excluding for purposes of determining the Consolidated Total Leverage Ratio, any
extraordinary gains or losses and related tax effects thereon. Except as
otherwise expressly provided, the applicable period shall be the four
consecutive fiscal quarters ending as of the date of determination.
 
“Consolidated Net Worth” means, as of any date, consolidated shareholders’
equity or net worth of the Consolidated Group as determined in accordance with
GAAP.
 
“Consolidated Total Funded Debt” means Funded Debt of the Consolidated Group
determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Total Leverage Ratio” means, as of the last day of each fiscal
quarter, the ratio of Consolidated Total Funded Debt on such day to Consolidated
EBITDA.
 
“Continue”, “Continuation”, and “Continued” shall refer to the continuation
pursuant to Section 3.2 hereof of a Eurodollar Loan from one Interest Period to
the next Interest Period.
 
“Contract Provider” means any Person or any employee, agent or subcontractor of
such Person who provides professional health care services under or pursuant to
any contract with any member of the Consolidated Group.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any material agreement, instrument or undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Convert”, “Conversion”, and “Converted” shall refer to a conversion pursuant to
Section 3.2 or Sections 3.7 through 3.12, inclusive, of a Base Rate Loan into a
Eurodollar Loan.
 
“Credit Documents” means, collectively, this Credit Agreement, the Notes, the
LOC Documents, the Collateral Documents, the Administrative Agent’s Fee Letter,
and all other related agreements and documents issued or delivered hereunder or
thereunder or pursuant hereto or thereto.
 
“Credit Party” means any or all of the Borrower and the Guarantors.
 
“Debt Transaction” means, with respect to any member of the Consolidated Group,
any sale, issuance, placement, assumption or guaranty of Funded Debt, whether or
not evidenced by promissory note or other written evidence of indebtedness,
except for Funded Debt permitted to be incurred pursuant to clauses (a) through
(j) of Section 8.1.
 
“Default” means any event, act or condition that with notice or lapse of time,
or both, would constitute an Event of Default.



7



--------------------------------------------------------------------------------

 
“Defaulting Lender” means, at any time, any Lender that (a) has failed to make a
Loan or purchase a Participation Interest required pursuant to the terms of this
Credit Agreement within one Business Day of when due, (b) other than as set
forth in (a) above, has failed to pay to the Administrative Agent or any Lender
an amount owed by such Lender pursuant to the terms of this Credit Agreement
within one Business Day of when due, unless such amount is subject to a good
faith dispute or (c) has been deemed insolvent or has become subject to a
bankruptcy or insolvency proceeding or with respect to which (or with respect to
any of the assets of which) a receiver, trustee or similar official has been
appointed.
 
“Dollars” and “$” means dollars in lawful currency of the United States.
 
“Domestic Credit Party” means a Credit Party that is incorporated or organized
under the laws of any state of the United States or the District of Columbia.
 
“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any state of the United States or the District of Columbia.
 
“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) an
Approved Fund; and (iv) any other Person (other than a natural Person) approved
by the Administrative Agent and, unless (A) such Person is taking delivery of an
assignment in connection with physical settlement of a credit derivatives
transaction or (B) an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed).
 
“Eligible Domestic Subsidiary” means any Domestic Subsidiary of the Borrower
other than (i) a Subsidiary that is an HMO or (ii) a Subsidiary that has no
assets.
 
“Environmental Laws” means any and all lawful and applicable federal, state,
local and foreign statutes, laws, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, agreements
and other governmental restrictions relating to the environment or to emissions,
discharges, releases or threatened releases of Materials of Environmental
Concern into the environment including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport, or
handling of Materials of Environmental Concern.
 
“Equity Transaction” means, with respect to any member of the Consolidated
Group, any issuance or sale of shares of its capital stock or other equity
interest, other than an issuance (i) to a member of the Consolidated Group, (ii)
in connection with a conversion of debt securities to equity, (iii) in
connection with exercise by a present or former employee, officer, consultant or
director under a stock incentive plan, stock option plan or other equity-based
compensation plan or arrangement and (iv) of Capital Stock of the Borrower in
connection with a Permitted Acquisition.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.
 
“ERISA Affiliate” means an entity that is under common control with any member
of the Consolidated Group within the meaning of Section 4001(a)(14) of ERISA, or
is a member of a group that includes any member of the Consolidated Group and
that is treated as a single employer under Sections 414(b) or (c) of the
Internal Revenue Code.



8



--------------------------------------------------------------------------------

 
“ERISA Event” means (i) with respect to any Plan, the occurrence of a Reportable
Event or the substantial cessation of operations (within the meaning of Section
4062(e) of ERISA); (ii) the withdrawal by any member of the Consolidated Group
or any ERISA Affiliate from a Multiple Employer Plan during a plan year in which
it was a substantial employer (as such term is defined in Section 4001(a)(2) of
ERISA), or the termination of a Multiple Employer Plan; (iii) the distribution
of a notice of intent to terminate or the actual termination of a Plan pursuant
to Section 4041(a)(2) or 4041A of ERISA; (iv) the institution of proceedings to
terminate or the actual termination of a Plan by the PBGC under Section 4042 of
ERISA; (v) any event or condition that is determined by the PBGC to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan; (vi) the complete or partial withdrawal of
any member of the Consolidated Group or any ERISA Affiliate from a Multiemployer
Plan; (vii) the conditions for imposition of a lien under Section 302(f) of
ERISA exist with respect to any Plan; or (viii) the adoption of an amendment to
any Plan requiring the provision of security to such Plan pursuant to Section
307 of ERISA.
 
“Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.
 
“Eurodollar Rate” means, for any Eurodollar Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of one percent (0.01%) determined by the Administrative Agent to be equal
to the quotient obtained by dividing (i) the Interbank Offered Rate for such
Eurodollar Loan for such Interest Period by (ii) one minus the Eurodollar
Reserve Requirement for such Eurodollar Loan for such Interest Period.
 
“Eurodollar Reserve Requirement” means, at any time, the maximum rate at which
reserves (including, without limitation, any marginal, special, supplemental, or
emergency reserves) are required to be maintained under regulations issued from
time to time by the Board of Governors of the Federal Reserve System (or any
successor) by member banks of the Federal Reserve System against “Eurocurrency
liabilities” (as such term is used in Regulation D). Without limiting the effect
of the foregoing, the Eurodollar Reserve Requirement shall reflect any other
reserves required to be maintained by such member banks with respect to (i) any
category of liabilities that includes deposits by reference to which the
Eurodollar Rate is to be determined, or (ii) any category of extensions of
credit or other assets that include Eurodollar Loans. The Eurodollar Rate shall
be adjusted automatically on and as of the effective date of any change in the
Eurodollar Reserve Requirement.
 
“Event of Default” shall have the meaning provided in Section 9.1.
 
“Exclusion Event” means an event or related events resulting in the exclusion of
one or more members of the Consolidated Group from participation in any Medical
Reimbursement Program.
 
“Existing Letters of Credit” means the letters of credit outstanding on the
Closing Date and identified on Schedule 2.6(b).
 
“Extension of Credit” means, as to any Lender, the making of, or participation
in, a Loan by such Lender (including Continuations and Conversions thereof) or
the issuance or extension of, or participation in, a Letter of Credit by such
Lender.
 
“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of one percent (0.01%)) equal to the weighted
average of the



9



--------------------------------------------------------------------------------

rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to Bank of America on such day on such
transactions as determined by the Administrative Agent.
 
“Fees” means all fees payable pursuant to Section 3.5.
 
“Fixed Charge Coverage Ratio” means, for any period, the ratio of (i) Borrower
Cash Flow to (ii) Fixed Charges.
 
“Fixed Charges” means, for any period for the Borrower, the sum of (i) interest
expense, plus (ii) scheduled principal payments on Funded Debt, plus (iii)
Restricted Payments paid by the Borrower to any Person (other than a member of
the Consolidated Group), in each case determined on an unconsolidated basis in
accordance with GAAP. Except as otherwise expressly provided, the applicable
period shall be for the four consecutive fiscal quarters ending as of the date
of determination.
 
“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.
 
“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
 
“Funded Debt” means, with respect to any Person, without duplication, all (i)
obligations for borrowed money, (ii) obligations evidenced by bonds debentures,
notes or similar instruments or upon which interest payments are customarily
made, (iii) purchase money indebtedness (including, for purposes hereof,
indebtedness and obligations in respect of conditional sales and title retention
agreements relating to property purchased (other than customary reservation or
title retention arrangements under agreements entered into in the ordinary
course of business with suppliers), and the deferred purchase price of property
or services acquired (other than trade debt incurred in the ordinary course of
business and due within six months of the incurrence thereof) that would
constitute, and be accounted for as, a liability under GAAP, (iv) the attributed
principal amount of obligations owing under Capital Leases, (v) the maximum
amount available to be drawn under standby letters of credit and bankers’
acceptances issued or created for its account, (vi) the attributed principal
amount of Securitization Transactions, (vii) the attributed principal amount of
obligations owing under Synthetic Leases, (viii) all preferred stock or
comparable equity interests providing for mandatory redemption, sinking fund or
other like payments, (ix) the Funded Debt of any partnership or joint venture or
other similar entity in which such Person is a general partner or joint venturer
and, as such, has personal liability for such obligations, but only to the
extent there is recourse to such Person for payment thereof, (x) Support
Obligations in respect of Funded Debt of another Person, (xi) Funded Debt of
another Person secured by a Lien on any of its Property, whether or not such
Funded Debt has been assumed, provided, however, for purposes hereof, the amount
of such Funded Debt shall be limited to the amount of Funded Debt as to which
there is recourse or to the fair market value of the property that is the
subject of such lien, if less, and (xii) the maximum amount of all contingent
obligations (including, without limitation, obligations to make earn-out
payments) incurred in connection with Acquisitions.



10



--------------------------------------------------------------------------------

 
“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
 
“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.
 
“Governmental Reimbursement Program Cost” means with respect to and payable by
the Borrower and its Subsidiaries the sum of:
 
(i)    all amounts (including punitive and other similar amounts) agreed to be
paid or payable (A) in settlement of claims or (B) as a result of a final,
non-appealable judgment, award or similar order, in each case, relating to
participation in Medical Reimbursement Programs;
 
(ii)    all final, non-appealable fines, penalties, forfeitures or other amounts
rendered pursuant to criminal indictments or other criminal proceedings relating
to participation in Medical Reimbursement Programs; and
 
(iii)    the amount of final, non-appealable recovery, damages, awards,
penalties, forfeitures or similar amounts rendered in any litigation, suit,
arbitration, investigation or other legal or administrative proceeding of any
kind relating to participation in Medical Reimbursement Programs.
 
“Guaranteed Obligations” means, without duplication, (i) all of the obligations
of the Borrower to the Lenders (including the Issuing Lender and the Swingline
Lender), the Administrative Agent and the Collateral Agent, whenever arising,
under this Credit Agreement, the Notes, the Collateral Documents or any of the
other Credit Documents (including, without limitation, any interest accruing
after the occurrence of a Bankruptcy Event with respect to any Credit Party,
regardless of whether such interest is an allowed claim under the Bankruptcy
Code) and (ii) all liabilities and obligations owing from any Credit Party to
any Lender, or any Affiliate of a Lender, whenever arising, under any Hedging
Agreement relating to the Obligations to the extent permitted hereunder.
 
“Guarantor” means each Person identified as a “Guarantor” on the signature pages
hereto and each other Person that joins as a Guarantor pursuant to Section 7.12,
together with their successors and permitted assigns.
 
“HCFA” means the United States Health Care Financing Administration and any
successor thereof, including the Centers for Medicare and Medicaid Services.
 
“HHS” means the United States Department of Health and Human Services and any
successor thereof.
 
“Hedging Agreements” means any interest rate protection agreement or foreign
currency exchange agreement.
 
“HMO” means any health maintenance organization, managed care organization, any
Person doing business as a health maintenance organization or managed care
organization, or any Person required to qualify or be licensed as a health
maintenance organization or managed care



11



--------------------------------------------------------------------------------

organization under applicable federal or state law (including, without
limitation, HMO Regulations).
 
“HMO Business” means the business of owning and operating an HMO or other
similar regulated entity or business.
 
“HMO Event” means any material non-compliance by the Borrower or any of its
Subsidiaries with any of the terms and provisions of the HMO Regulations
pertaining to its fiscal soundness, solvency or financial condition; or the
assertion in writing, after the date hereof, by an HMO Regulator that it intends
to take administrative action against the Borrower or any of its Subsidiaries to
revoke or modify any license, charter or permit or to enforce the fiscal
soundness, solvency or financial provisions or requirements of the HMO
Regulations against the Borrower or any of its Subsidiaries.
 
“HMO Regulations” means all laws, regulations, directives and administrative
orders applicable under federal or state law to any HMO Subsidiary (and any
regulations, orders and directives promulgated or issued pursuant to any of the
foregoing) and Subchapter XI of Title 42 of the United States Code Annotated
(and any regulations, orders and directives promulgated or issued pursuant
thereto, including, without limitation, Part 417 of Chapter IV of 42 Code of
Federal Regulations (1990)).
 
“HMO Regulator” means any Person charged with the administration, oversight or
enforcement of an HMO Regulation, whether primarily, secondarily or jointly.
 
“HMO Subsidiary” means each of the Subsidiaries of the Borrower identified as an
HMO Subsidiary on Schedule 6.14 hereto, and any other existing or future
Subsidiary of the Borrower that is capitalized or licensed as an HMO, conducting
HMO Business or providing managed care services.
 
“Indebtedness” means, with respect to any Person, without duplication, all (i)
Funded Debt, (ii) obligations under take-or-pay or similar arrangements or under
commodities agreements, (iii) obligations under Hedging Agreements, (iv) the
maximum amount of contingent obligations (including earn-out and like payments)
owing in respect of Acquisitions or dispositions or divestitures, (v)
Indebtedness of any partnership or joint venture or other similar entity in
which such Person is a general partner or joint venturer and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof, (vi) Support Obligations in respect
of Indebtedness of another Person, and (vii) Indebtedness of another Person
secured by a Lien on any of its Property, whether or not such Indebtedness has
been assumed.
 
“Indemnified Liabilities” shall have the meaning provided in Section 11.5.
 
“Indemnitees” shall have the meaning provided in Section 11.5.
 
“Interbank Offered Rate” means, for any Eurodollar Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100th of one percent (0.01%)) in each case determined by the Administrative
Agent to be equal to:
 
(a)    the offered rate that appears on the Dow Jones Telerate Screen Page 3750
(or any successor page) that displays an average British Bankers Association
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of the



12



--------------------------------------------------------------------------------

applicable Interest Period) for a term equivalent to the applicable Interest
Period at approximately 11:00 A.M. (London, England time) two Business Days
prior to the first day of the applicable Interest Period; or
 
(b)    if for any reason the foregoing rate in clause (a) is unavailable or
undeterminable, the offered rate on such other page or other service that
displays an average British Bankers Association Interest Settlement Rate for
deposits in Dollars (for delivery on the first day of the applicable Interest
Period) for a term equivalent to the applicable Interest Period at approximately
11:00 A.M. (London, England time) two Business Days prior to the first day of
the applicable Interest Period; or
 
(c)    if for any reason the foregoing rates in clauses (a) and (b) are
unavailable or undeterminable, the rate of interest at which deposits in Dollars
for delivery on the first day of the applicable Interest Period in same day
funds in the approximate amount of the applicable Eurodollar Loan for a term
equivalent to the applicable Interest Period would be offered by the London
branch of Bank of America to major banks in the offshore Dollar market at
approximately 11:00 A.M. (London, England time) two Business Days prior to the
first day of the applicable Interest Period.
 
“Interest Payment Date” means (i) as to any Base Rate Loan and any Swingline
Loan, the last day of each March, June, September and December, and the
Termination Date, and (ii) as to any Eurodollar Loan, the last day of each
Interest Period for such Loan, the date of repayment of principal of such Loan
and the Termination Date, and in addition where the applicable Interest Period
is more than three months, then also on the date three months from the beginning
of the Interest Period, and each three months thereafter. If an Interest Payment
Date falls on a date that is not a Business Day, such Interest Payment Date
shall be deemed to be the next succeeding Business Day.
 
“Interest Period” means (i) as to any Eurodollar Loan, a period of one, two,
three or six months duration, as the Borrower may elect, in each case commencing
on the date of the borrowing (including Conversions, Continuations and renewals)
and (ii) as to any Swingline Loan, a period of such duration as the Borrower may
request and the Swingline Lender may agree in accordance with the provisions
hereof, in each case commencing on the date of borrowing; provided, however, (A)
if any Interest Period would end on a day that is not a Business Day, such
Interest Period shall be extended to the next succeeding Business Day (except in
the case of Eurodollar Loans where the next succeeding Business Day falls in the
next succeeding calendar month, then on the next preceding Business Day), (B) no
Interest Period shall extend beyond the Termination Date, and (C) in the case of
Eurodollar Loans, where an Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month in which the Interest Period
is to end, such Interest Period shall end on the last day of such calendar
month.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, and
any successor statute thereto, as interpreted by the rules and regulations
issued thereunder, in each case as in effect from time to time. References to
sections of the Internal Revenue Code shall be construed also to refer to any
successor sections.
 
“Investment” in any Person means (i) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
Capital Stock, bonds, notes, debentures, partnership, joint ventures or other
ownership interests or other securities of such Person, (ii) any deposit with,
or advance, loan or other extension of credit to, such Person (other than
deposits made in connection with the purchase of equipment or other assets in
the ordinary course of business) or



13



--------------------------------------------------------------------------------

(iii)    any other capital contribution to or investment in such Person,
including, without limitation, any Support Obligations (including any support
for a letter of credit issued on behalf of such Person in the maximum amount
available to be drawn under such letter of credit) incurred for the benefit of
such Person, but excluding any Restricted Payment to such Person.
 
“IPO” means the initial public offering by the Borrower in November, 2001.
 
“Issuing Lender” means Bank of America.
 
“Issuing Lender Fee” shall have the meaning provided in Section 3.5(b).
 
“Joinder Agreement” means a joinder agreement substantially in the form of
Schedule 7.12 hereto executed and delivered by a Subsidiary in accordance with
the provisions of Section 7.12.
 
“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and each other Person that joins as a Lender pursuant to Section
2.1(d), together with their successors and assigns.
 
“Letter of Credit” means any Existing Letter of Credit and any standby letter of
credit issued by the Issuing Lender for the account of the Borrower in
accordance with the terms of Section 2.1(b).
 
“Letter of Credit Fee” shall have the meaning provided in Section 3.5(b).
 
“Licenses” means all licenses, permits and other grants of authority obtained or
required to be obtained from any Governmental Authorities in connection with the
management or operation of the business of the members of the Consolidated Group
or the ownership, lease, license or use of any Property of the members of the
Consolidated Group.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).
 
“Loan” or “Loans” means any or all of the Revolving Loans and the Swingline
Loans, and the Base Rate Loans and Eurodollar Loans comprising such Loans.
 
“LOC Commitment” means, with respect to the Issuing Lender, the commitment of
the Issuing Lender to issue, and to honor payment obligations under, Letters of
Credit and, with respect to each Lender, the commitment of such Lender to
purchase Participation Interests in the Letters of Credit up to such Lender’s
LOC Committed Amount.
 
“LOC Committed Amount” shall have the meaning provided in Section 2.1(b).
 
“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or at risk or (ii) any collateral security for such obligations.



14



--------------------------------------------------------------------------------

 
“LOC Obligations” means, at any time, the sum of (i) the maximum amount that is,
or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lender but not yet
reimbursed.
 
“Material Adverse Effect” means a material adverse effect on (i) the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of the Consolidated Group taken as a whole, (ii) the ability of any member of
the Consolidated Group to perform any material obligation under any Credit
Document to which it is a party or (iii) the material rights and remedies of the
Administrative Agent and the Lenders under the Credit Documents.
 
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Laws, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.
 
“Medicaid” means that means-tested entitlement program under Title XIX, P.L.
89-87, of the Social Security Act, which provides federal grants to states for
medical assistance based on specific eligibility criteria, as set forth at
Section 1396, et seq. of Title 42 of the United Sates Code, as amended.
 
“Medicaid Regulations” means, collectively, (i) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting the
medical assistance program established by Title XIX of the Social Security Act
and any statutes succeeding thereto; (ii) all applicable provisions of all
federal rules, regulations, manuals and orders of all Governmental Authorities
promulgated pursuant to or in connection with the statutes described in clause
(i) above and all federal administrative, reimbursement and other guidelines of
all Governmental Authorities having the force of law promulgated pursuant to or
in connection with the statutes described in clause (i) above; (iii) all state
statutes and plans for medical assistance enacted in connection with the
statutes and provisions described in clauses (i) and (ii) above; and (iv) all
applicable provisions of all rules, regulations, manuals and orders of all
Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (iii) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (ii) above, in each case as may be amended, supplemented or
otherwise modified from time to time.
 
“Medical Reimbursement Programs” means a collective reference to the Medicare,
Medicaid and CHAMPUS programs and any other health care program operated by or
financed in whole or in part by any foreign or domestic federal, state or local
government.
 
“Medicare” means that government-sponsored entitlement program under Title
XVIII, P.L. 89-87, of the Social Security Act, which provides for a health
insurance system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code, as amended.
 
“Medicare Regulations” means, collectively, all federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statutes succeeding thereto; together with all
applicable provisions of all rules, regulations, manuals and



15



--------------------------------------------------------------------------------

orders and administrative, reimbursement and other guidelines having the force
of law of all Governmental Authorities (including, without limitation, HCFA, the
OIG, HHS, or any person succeeding to the functions of any of the foregoing)
promulgated pursuant to or in connection with any of the foregoing having the
force of law, as each may be amended, supplemented or otherwise modified from
time to time.
 
“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.
 
“Multiemployer Plan” means a Plan that is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.
 
“Multiple Employer Plan” means a Plan (other than a Multiemployer Plan) to which
any member of the Consolidated Group or any ERISA Affiliate and at least one
employer other than the members of the Consolidated Group or any ERISA Affiliate
are contributing sponsors.
 
“NAIC” means the National Association of Insurance Commissioners, a national
organization of insurance regulators.
 
“Net Cash Proceeds” means the aggregate proceeds paid in cash or Cash
Equivalents received by any member of the Consolidated Group in connection with
any Asset Disposition, Extraordinary Receipts, Equity Transaction or Debt
Transaction, net of (a) direct costs (including, without limitation, legal,
accounting and investment banking fees, and sales commissions) and (b) taxes
paid or payable as a result thereof; it being understood that “Net Cash
Proceeds” shall include, without limitation, any cash or Cash Equivalents
received upon the sale or other disposition of any non-cash consideration
received by any such member of the Consolidated Group in any Asset Disposition,
Extraordinary Receipts, Equity Transaction or Debt Transaction.
 
“Note” or “Notes” means any or all of the Revolving Notes.
 
“Notice of Borrowing” means a written notice of borrowing in substantially the
form of Schedule 2.2(a)(i), as required by Section 2.2(a).
 
“Notice of Continuation/Conversion” means the written notice of Continuation or
Conversion in substantially the form of Schedule 3.2, as required by Section
3.2.
 
“Obligations” means the Revolving Loans, LOC Obligations and Swingline Loans.
 
“OIG” means the Office of Inspector General of HHS and any successor thereof.
 
“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases that may be terminated by the lessee at any time) of any
Property that is not a Capital Lease other than any such lease in which that
Person is the lessor.
 
“Other Taxes” shall have the meaning provided in Section 3.11.
 
“Participation Interest” means the purchase by a Lender of a participation in
LOC Obligations as provided in Section 2.6(b), in Swingline Loans as provided in
Section 2.7 and in Loans as provided in Section 3.14.



16



--------------------------------------------------------------------------------

 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereof.
 
“Permitted Acquisition” means any Acquisition by a member of the Consolidated
Group; provided that (i) the Person to be acquired is in the HMO Business or a
healthcare-related business and is located in the United States of America, (ii)
the Property acquired (or the Property of the Person acquired) in such
Acquisition shall be used or useful in the same or similar line of business as
the members of the Consolidated Group on the Closing Date, (iii) all Property to
be acquired in connection with such Acquisition shall be located in the United
States of America, (iv) in the case of an Acquisition of the Capital Stock of
another Person, the board of directors (or other comparable governing body) of
such other Person shall have duly approved such Acquisition, (v) no Default or
Event of Default shall exist immediately after giving effect to such
Acquisition, (vi) if the Acquisition involves an interest in a partnership and a
requirement that a member of the Consolidated Group be a general partner, the
general partner shall be a newly formed special purpose Subsidiary of the
Borrower, (vii) the Credit Parties shall, and shall cause the party that is the
subject of the Acquisition to, execute and deliver such joinder and pledge
agreements and take such other actions as may be necessary for compliance with
the provisions of Sections 7.12 and 7.13, (viii) with respect to any Acquisition
(or series of related Acquisitions) for which the aggregate consideration
(including cash and non-cash consideration, the maximum amount of any contingent
payment (including, without limitation, obligations to make earn-out payments),
the fair value of any Capital Stock of the Borrower issued in connection
therewith, and Indebtedness assumed) paid in connection therewith exceeds $10
million, the Borrower shall have delivered to the Administrative Agent (A) a
compliance certificate signed by a Responsible Officer demonstrating compliance
with the financial covenants hereunder after giving effect to the subject
Acquisition on a Pro Forma Basis and reaffirming that the representations and
warranties made hereunder are true and correct in all material respects as of
such date and (B) a certificate of a Responsible Officer of the Borrower
describing the Person to be acquired, including, without limitation, the
location and type of operations, key management and HMO assets of such Person,
if any, and (ix) with respect to any Acquisition (or series of related
Acquisitions) for which the aggregate consideration (including cash and non-cash
consideration, the maximum amount of any contingent payment (including, without
limitation, obligations to make earn-out payments), the fair value of any
Capital Stock of the Borrower issued in connection therewith, and Indebtedness
assumed) paid in connection therewith exceeds $25 million, the compliance
certificate delivered by the Borrower in connection therewith shall demonstrate
the maintenance of a Consolidated Leverage Ratio of less than 2.0:1.0 on a Pro
Forma Basis after giving effect thereto.
 
“Permitted Investments” means Investments that are (i) cash and Cash
Equivalents; (ii) accounts receivable created, acquired or made in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms (including, without limitation, risk-sharing incentive payments and
similar items); (iii) Investments consisting of Capital Stock, obligations,
securities, promissory notes and other non-cash consideration or other Property
received in settlement of accounts receivable (created and regularly accepted in
the ordinary course of business) from bankrupt obligors; (iv) Investments made
prior to the Closing Date and set forth in Schedule 8.6; (v) advances or loans
to directors, officers and employees that do not exceed $5 million in the
aggregate at any one time outstanding; (vi) advances or loans to customers and
suppliers in the ordinary course of business that do not exceed $2 million in
the aggregate at any one time outstanding; (vii) Investments existing on the
Closing Date by members of the Consolidated Group in their Subsidiaries and
Affiliates, (viii) Investments by members of the Consolidated Group in and to
Domestic Credit Parties, (ix) Investments in HMO Subsidiaries; (x) Investments
that constitute Permitted Acquisitions and (xi) Investments of a nature not
contemplated in the foregoing subsections in an amount not to exceed $25 million
in the aggregate at any time outstanding.



17



--------------------------------------------------------------------------------

 
“Permitted Liens” means:
 
(i)    Liens in favor of the Administrative Agent to secure the obligations of
the Credit Parties under the Credit Documents;
 
(ii)    Liens in favor of a Lender or an Affiliate of a Lender pursuant to a
Hedging Agreement permitted hereunder, but only (A) to the extent such Liens
secure obligations under such agreements permitted under Section 8.1, (B) to the
extent such Liens are on the same collateral as to which the Lenders hereunder
also have a Lien, and (C) so long as the obligations under such Hedging
Agreement and the loans and obligations hereunder and under the other Credit
Documents shall share pari passu in the collateral subject to such Liens;
 
(iii)    Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);
 
(iv)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the Property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof);
 
(v)    Liens (other than Liens created or imposed under ERISA) incurred or
deposits made by any member of the Consolidated Group in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);
 
(vi)    Liens in connection with attachments or judgments (including judgment or
appeal bonds), provided that the judgments secured shall, within thirty days
after the entry thereof, have been discharged or execution thereof stayed
pending appeal, or shall have been discharged within thirty days after the
expiration of any such stay;
 
(vii)    easements, rights-of-way, covenants, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered Property for its intended purposes;
 
(viii)    Liens on Property of any Person securing purchase money and
sale/leaseback Indebtedness (including Capital Leases and Synthetic Leases) of
such Person to the extent permitted under Section 8.1(c), provided that any such
Lien attaches only to the Property financed or leased and such Lien attaches
concurrently with or within ninety days after the acquisition thereof;



18



--------------------------------------------------------------------------------

 
(ix)    leases or subleases granted to others not interfering in any material
respect with the business of any member of the Consolidated Group;
 
(x)    any interest or title of a lessor under, and Liens arising from UCC
financing statements (including precautionary UCC financing statements and any
other equivalent filings, registrations or agreements in foreign jurisdictions)
relating to, leases permitted by this Credit Agreement;
 
(xi)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;
 
(xii)    Liens deemed to exist in connection with Investments in repurchase
agreements that constitute Permitted Investments;
 
(xiii)    normal and customary rights of setoff upon deposits of cash in favor
of banks or other depository institutions;
 
(xiv)    Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;
 
(xv)    Liens created or deemed to exist by the establishment of trusts for the
purpose of satisfying (A) Governmental Reimbursement Program Costs and (B) other
actions or claims pertaining to the same or related matters, provided that the
Borrower, in each case, shall have established adequate reserves for such claims
or actions;
 
(xvi)    Liens existing as of the Closing Date and set forth on Schedule 6.8,
provided that (A) no such Lien shall at any time be extended to or cover any
Property other than the Property subject thereto on the Closing Date and (B) the
principal amount of the Indebtedness secured by such Liens shall not be
increased and shall not be extended, renewed, refunded or refinanced on terms
and conditions less favorable to the Credit Parties than for such existing
Indebtedness; and
 
(xvii)    Liens (other than blanket liens on any class of Property) on specific
items of Property not otherwise permitted by the foregoing clauses hereof
securing Indebtedness in an aggregate principal amount at any time outstanding
not to exceed $5 million.
 
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.
 
“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
that is covered by Title IV of ERISA and with respect to which any member of the
Consolidated Group or any ERISA Affiliate is (or, if such plan were terminated
at such time, would under Section 4069 of ERISA be deemed to be) an “employer”
within the meaning of Section 3(5) of ERISA.
 
“Pledge Agreement” means the pledge agreement dated as of the Closing Date given
by the Credit Parties to the Collateral Agent to secure the obligations of the
Credit Parties under the Credit Documents, as such pledge agreement may be
amended and modified from time to time.
 
“Prime Rate” means, for any day, the rate per annum in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate.”
Such rate is a rate set by Bank of America based upon various factors including
Bank of America’s costs and desired



19



--------------------------------------------------------------------------------

return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
 
“Pro Forma Basis” means, for purposes of determining the applicable pricing
level under the definition of “Applicable Percentage” and determining compliance
with any financial covenant or test hereunder, that the subject transaction
shall be deemed to have occurred as of the first day of the period of four
consecutive fiscal quarters ending as of the end of the most recent fiscal
quarter for which annual or quarterly financial statements shall have been
delivered in accordance with the provisions hereof. Further, for purposes of
making calculations on a “Pro Forma Basis” hereunder, (i) in the case of an
Asset Disposition, (A) income statement items (whether positive or negative)
attributable to the property, entities or business units that are the subject of
the disposition shall be excluded to the extent relating to any period prior to
the date of subject transaction, and (B) Indebtedness paid or retired in
connection with the subject transaction shall be deemed to have been paid and
retired as of the first day of the applicable period; and (ii) in the case of an
Acquisition, (A) income statement items (whether positive or negative)
attributable to the property, entities or business units that are the subject of
the acquisition shall be included to the extent relating to any period prior to
the date of subject transaction, and (B) Indebtedness incurred in connection
with the subject transaction shall be deemed to have been incurred as of the
first day of the applicable period (and interest expense shall be imputed for
the applicable period assuming prevailing interest rates hereunder); provided in
each case that additional pro forma adjustments may be included if, and to the
extent, such adjustments are (1) quantifiable based on the underlying accounting
records of such property, entity or business unit, (2) factually supportable,
and (3) reasonably acceptable to the Administrative Agent.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
 
“Rate Determination Date” shall have the meaning provided in the definition of
“Applicable Percentage”.
 
“Register” shall have the meaning provided in Section 11.3(c).
 
“Regulation D, O, T, U, or X” means Regulation D, O, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System as from time to time in
effect and any successor to all or a portion thereof.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.
 
“Required Financial Information” means the annual and quarterly compliance
certificates and related financial statements and information required by the
provisions of Sections 7.1(a), (b) and (c).
 
“Required Lenders” means, at any time, Lenders having at least sixty-six and
two-thirds (66-2/3%) of the Commitments or, if the Commitments have been
terminated, Lenders having at least sixty-six and two-thirds (66-2/3%) of the
aggregate principal amount of the Obligations outstanding (taking into account
in each case Participation Interests or obligations to participate therein);
provided that the Commitments of, and outstanding principal amount of
Obligations (taking into account Participation Interests or obligations to
participate therein) owing to, a



20



--------------------------------------------------------------------------------

Defaulting Lender shall be excluded for purposes hereof in making a
determination of Required Lenders.
 
“Requirement of Law” means, as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule, regulation or ordinance (including, without limitation,
Environmental Laws) or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or to which any of its material Property is subject.
 
“Responsible Officer” of any Person means any of the chief executive officer,
chief operating officer, president, chief financial officer or treasurer of such
Person.
 
“Restricted Payment” means (i) any dividend or other payment or distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
any member of the Consolidated Group, now or hereafter outstanding (including,
without limitation, any payment in connection with any dissolution, merger,
consolidation or disposition involving any member of the Consolidated Group), or
to the holders, in their capacity as such, of any shares of any class of Capital
Stock of any member of the Consolidated Group, now or hereafter outstanding
(other than dividends or distributions payable in the same class of Capital
Stock of the applicable Person or dividends or distributions payable to any
Credit Party (directly or indirectly through Subsidiaries)), (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of any member of the Consolidated Group, now or hereafter outstanding, and
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of any member of the Consolidated Group, now or hereafter outstanding.
 
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans in an aggregate principal Dollar amount up
to such Lender’s Revolving Commitment Percentage at such time of the Aggregate
Revolving Committed Amount at such time.
 
“Revolving Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage) the numerator of which is the Revolving Committed Amount of
such Lender at such time and the denominator of which is the Aggregate Revolving
Committed Amount at such time. The initial Revolving Commitment Percentage of
each Lender is set forth on Schedule 2.1(a).
 
“Revolving Committed Amount” means, with respect to each Lender, the amount of
such Lender’s Revolving Commitment. The initial Revolving Committed Amount of
each Lender is set forth on Schedule 2.1(a).
 
“Revolving Loans” shall have the meaning provided in Section 2.1(a).
 
“Revolving Note” or “Revolving Notes” means the promissory notes in favor of
each of the Lenders evidencing the Revolving Loans and Swingline Loans in
substantially the form attached as Schedule 2.5, individually or collectively,
as appropriate, as such promissory notes may be amended, modified, supplemented,
extended, renewed or replaced from time to time.
 
“Risk-Based Capital” means, with respect to each HMO Subsidiary, at any time,
the Company Action Level Risk-Based Capital (as defined by the NAIC on the date
of determination and as determined in accordance with SAP) of such HMO
Subsidiary.



21



--------------------------------------------------------------------------------

 
“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Companies, Inc., or any successor or assignee of the business of such division
in the business of rating securities.
 
“Sale and Leaseback Transaction” means any arrangement pursuant to which any
member of the Consolidated Group, directly or indirectly, becomes liable as
lessee, guarantor or other surety with respect to any lease, whether an
Operating Lease or a Capital Lease, of any Property that such member of the
Consolidated Group (i) has sold or transferred (or is to sell or transfer) to,
or arranged the purchase by, a Person that is not a member of the Consolidated
Group or (ii) intends to use for substantially the same purpose as any other
Property that has been sold or transferred (or is to be sold or transferred) by
such member of the Consolidated Group to another Person that is not a member of
the Consolidated Group in connection with such lease.
 
“SAP” means, with respect to each HMO Subsidiary, the statutory accounting
principles and procedures prescribed or permitted by applicable HMO Regulations
for such HMO Subsidiary, applied on a consistent basis.
 
“Securities Exchange Act” means the Securities Exchange Act of 1934.
 
“Securitization Transaction” means any financing transaction or series of
financing transactions, including factoring transactions, that have been or may
be entered into by a member of the Consolidated Group pursuant to which such
member of the Consolidated Group may sell, convey or otherwise transfer to (i) a
Subsidiary or Affiliate (a “Securitization Subsidiary”), or (ii) any other
Person, or may grant a security interest in, any accounts receivable, notes
receivable, rights to future lease payments or residuals or other similar rights
to payment (the “Securitization Receivables”) (whether such Securitization
Receivables are then existing or arising in the future) of such member of the
Consolidated Group, and any assets related thereto, including, without
limitation, all security interests in merchandise or services financed thereby,
the proceeds of such Securitization Receivables, and other assets that are
customarily sold or in respect of which security interests are customarily
granted in connection with securitization or factoring transactions involving
such assets.
 
“Security Agreement” means the security agreement dated as of the Closing Date
given by the Credit Parties to the Collateral Agent to secure the obligations of
the Credit Parties under the Credit Documents, as such security agreement may be
amended and modified from time to time.
 
“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan or a Multiple Employer Plan.
 
“Social Security Act” means the Social Security Act of 1965 as set forth in
Title 42 of the United States Code, as amended, and any successor statute
thereto, as interpreted by the rules and regulations issued thereunder, in each
case as in effect from time to time. References to sections of the Social
Security Act shall be construed to refer to any successor sections.
 
“Stark I and II” means Section 1877 of the Social Security Act as set forth at
Section 1395nn of Title 42 of the United States Code, as amended, and any
successor statute thereto, as interpreted by the rules and regulations issued
thereunder, in each case as in effect from time to time.
 
“Subordinated Debt” means any Indebtedness of a member of the Consolidated Group
that by its terms is expressly subordinated in right of payment to the prior
payment of the obligations of



22



--------------------------------------------------------------------------------

the Credit Parties under the Credit Documents on terms and conditions and
evidenced by documentation satisfactory to the Administrative Agent and the
Required Lenders.
 
“Subsidiary” means, as to any Person at any time, (a) any corporation more than
fifty percent (50%) of whose Voting Stock of any class or classes having by the
terms thereof ordinary voting power to elect a majority of the directors of such
corporation (irrespective of whether or not at such time, any class or classes
of such corporation shall have or might have voting power by reason of the
happening of any contingency) is at such time owned by such Person directly or
indirectly through Subsidiaries, and (b) any partnership, association, joint
venture or other entity of which such Person directly or indirectly through
Subsidiaries owns at such time more than fifty percent (50%) of the Voting
Stock. Unless otherwise provided, “Subsidiary” shall refer to a Subsidiary of
the Borrower.
 
“Support Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including, without limitation, any obligation,
whether or not contingent, (i) to purchase any such Indebtedness or any Property
constituting security therefor, (ii) to advance or provide funds or other
support for the payment or purchase of any such Indebtedness or to maintain
working capital, solvency or other balance sheet condition of such other Person
(including, without limitation, keep-well agreements, maintenance agreements,
comfort letters or similar agreements or arrangements) for the benefit of any
holder of Indebtedness of such other Person, (iii) to lease or purchase
Property, securities or services primarily for the purpose of assuring the
holder of such Indebtedness, or (iv) to otherwise assure or hold harmless the
holder of such Indebtedness against loss in respect thereof. The amount of any
Support Obligation hereunder shall (subject to any limitations set forth
therein) be deemed to be an amount equal to the outstanding principal amount (or
maximum principal amount, if larger) of the Indebtedness in respect of which
such Support Obligation is made.
 
“Swingline Commitment” means, with respect to the Swingline Lender, the
commitment of the Swingline Lender to make Swingline Loans in an aggregate
principal amount at any time outstanding up to the Swingline Committed Amount
and, with respect to each Lender, the commitment of such Lender to purchase
Participation Interests in Swingline Loans up to such Lender’s Revolving
Commitment Percentage.
 
“Swingline Committed Amount” shall have the meaning provided in Section 2.1(c).
 
“Swingline Lender” means Bank of America.
 
“Swingline Loan” shall have the meaning provided in Section 2.1(c).
 
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease under GAAP.
 
“Taxes” shall have the meaning provided in Section 3.11.
 
“Termination Date” means December 14, 2004 or such later date as to which all of
the Lenders may in their sole discretion by written consent agree.



23



--------------------------------------------------------------------------------

 
“Total Adjusted Capital” means, with respect to each HMO Subsidiary, at any
time, the Total Adjusted Capital (as defined by the NAIC on the date of
determination and as determined in accordance with SAP) of such HMO Subsidiary.
 
“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.
 
“Wholly Owned Subsidiary” of any Person means any Subsidiary one hundred percent
(100%) of whose Voting Stock (other than, with respect to Foreign Subsidiaries,
Capital Stock held pursuant to director’s qualifying share requirements under
applicable law) is at the time owned by such Person directly or indirectly
through other Wholly Owned Subsidiaries.
 
1.2    Computation of Time Periods.
 
For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding”.
 
1.3    Accounting Terms.
 
Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 7.1 (or, prior to
the delivery of the first financial statements pursuant to Section 7.1,
consistent with the annual audited financial statements referenced in Section
6.1(a)); provided, however, if (a) the Borrower shall object to determining such
compliance on such basis at the time of delivery of such financial statements
due to any change in GAAP or the rules promulgated with respect thereto or (b)
the Administrative Agent or the Required Lenders shall so object in writing
within sixty days after delivery of such financial statements, then such
calculations shall be made on a basis consistent with the most recent financial
statements delivered by the Credit Parties to the Lenders as to which no such
objection shall have been made.
 
Notwithstanding anything herein to the contrary, determinations of (i) the
applicable pricing level under the definition of “Applicable Percentage” and
(ii) compliance with the financial covenants hereunder shall be made on a Pro
Forma Basis.
 
SECTION 2
 
CREDIT FACILITIES
 
2.1    Commitments.
 
(a)    Revolving Commitment.    During the Commitment Period, subject to the
terms and conditions hereof, each Lender severally agrees to make revolving
credit loans (the “Revolving Loans”) to the Borrower from time to time in the
amount of such Lender’s Revolving Commitment Percentage of such Revolving Loans
for the purposes hereinafter set forth; provided that (i) with regard to the
Lenders collectively, the aggregate principal amount of Obligations outstanding
at any time shall not exceed



24



--------------------------------------------------------------------------------

SIXTY MILLION DOLLARS ($60,000,000) (as such amount may be increased or reduced
from time to time in accordance with the provisions hereof, the “Aggregate
Revolving Committed Amount”), and (ii) with regard to each Lender individually,
such Lender’s Revolving Commitment Percentage of Obligations outstanding at any
time shall not exceed such Lender’s Revolving Committed Amount. Revolving Loans
may consist of Base Rate Loans or Eurodollar Loans, or a combination thereof, as
the Borrower may request, and may be repaid and reborrowed in accordance with
the provisions hereof.
 
(b)    Letter of Credit Commitment.    During the Commitment Period, in reliance
upon the agreements of the Lenders set forth in Section 2.6 and subject to the
terms and conditions hereof and of the LOC Documents, if any, and such other
terms and conditions that the Issuing Lender may reasonably require, the Issuing
Lender shall issue, and the Lenders shall participate in, such Letters of Credit
as the Borrower may request for its own account or for the account of another
Credit Party as provided herein, in a form acceptable to the Issuing Lender, for
the purposes hereinafter set forth; provided that (i) the aggregate principal
amount of LOC Obligations shall not at any time exceed FIFTEEN MILLION DOLLARS
($15,000,000) (as such amount may be reduced from time to time in accordance
with the provisions hereof, the “LOC Committed Amount”), (ii) with regard to the
Lenders collectively, the aggregate principal amount of Obligations outstanding
at any time shall not exceed the Aggregate Revolving Committed Amount, and (iii)
with regard to each Lender individually, such Lender’s Revolving Commitment
Percentage of Obligations outstanding at any time shall not exceed such Lender’s
Revolving Committed Amount. Letters of Credit shall not have an original expiry
date more than one year from the date of issuance or extension. No Letter of
Credit shall have an expiry date, whether as originally issued or by extension,
extending beyond the date five Business Days prior to the Termination Date. Each
Letter of Credit shall comply with the related LOC Documents. The issuance date
of each Letter of Credit shall be a Business Day.
 
(c)    Swingline Commitment.    During the Commitment Period, subject to the
terms and conditions hereof, the Swingline Lender agrees to make certain
revolving credit loans (the “Swingline Loans”) to the Borrower from time to time
for the purposes hereinafter set forth; provided that (i) the aggregate
principal amount of Swingline Loans shall not at any time exceed FIVE MILLION
DOLLARS ($5,000,000) (as such amount may be reduced from time to time in
accordance with the provisions hereof, the “Swingline Committed Amount”), and
(ii) with regard to the Lenders collectively, the aggregate principal amount of
Obligations outstanding at any time shall not exceed the Aggregate Revolving
Committed Amount. Swingline Loans shall consist of Base Rate Loans, and shall be
repaid and may be reborrowed in accordance with the provisions hereof.
 
(d)    Increase in Revolving Commitments.    Subject to the terms and conditions
set forth herein, the Borrower may, at any time, upon written notice to the
Administrative Agent, increase the Aggregate Revolving Committed Amount to not
more than SEVENTY-FIVE MILLION DOLLARS ($75,000,000); provided that:
 
(i)    the Borrower shall obtain commitments for the amount of the increase from
existing Lenders or other commercial banks or financial institutions reasonably
acceptable to the Administrative Agent, which other commercial banks and
financial institutions shall join in this Credit Agreement as Lenders by joinder
agreement substantially in the form of Schedule 2.1(d) attached hereto or other
arrangement reasonably acceptable to the Administrative Agent,
 
(ii)    any such increase shall be in a minimum aggregate principal amount of $5
million and integral multiples of $1 million in excess thereof (or the remaining
amount, if less),
 
(iii)    if any Revolving Loans are outstanding at the time of any such
increase, the Borrower shall make such payments and adjustments on the Revolving
Loans (including payment



25



--------------------------------------------------------------------------------

 
of any break-funding amounts owing under Section 3.12) as may be necessary to
give effect to the revised commitment percentages and commitment amounts, and
 
(iv)    the conditions to the making of a Revolving Loan set forth in Section
5.2 shall be satisfied.
 
In connection with any such increase in the Revolving Commitments, Schedule
2.1(a) shall be revised to reflect the modified commitments and commitment
percentages of the Lenders, and the Borrower shall provide supporting corporate
resolutions, legal opinions, promissory notes and other items as may be
reasonably requested by the Administrative Agent and the Lenders in connection
therewith.
 
2.2    Method of Borrowing.
 
(a)    Notice of Request for Extensions of Credit. The Borrower shall request an
Extension of Credit by written notice (or telephonic notice promptly confirmed
in writing) as follows:
 
(i)    Revolving Loans. In the case of Revolving Loans, to the Administrative
Agent not later than 11:00 A.M. (Charlotte, North Carolina time) on the Business
Day prior to the date of the requested borrowing in the case of Base Rate Loans,
and on the third Business Day prior to the date of the requested borrowing in
the case of Eurodollar Loans. Each such request for borrowing shall be
irrevocable and shall specify (A) that a Revolving Loan is requested, (B) the
date of the requested borrowing (which shall be a Business Day), (C) the
aggregate principal amount to be borrowed, and (D) whether the borrowing shall
be comprised of Base Rate Loans, Eurodollar Loans or a combination thereof, and
if Eurodollar Loans are requested, the Interest Period(s) therefor. A form of
Notice of Borrowing is attached as Schedule 2.2(a)(i). The Administrative Agent
shall give notice to each Lender promptly upon receipt of each Notice of
Borrowing pursuant to this Section 2.2(a)(i), the contents thereof and each
Lender’s share of any borrowing to be made pursuant thereto.
 
(ii)    Letters of Credit.    In the case of Letters of Credit, to the Issuing
Lender with a copy to the Administrative Agent not later than 11:00 A.M.
(Charlotte, North Carolina time) on the third Business Day prior to the date of
the requested issuance or extension (or such shorter period as may be agreed by
the Issuing Lender). Each such request for issuance or extension of a Letter of
Credit shall be irrevocable and shall specify, among other things, (A) that a
Letter of Credit is requested, (B) the date of the requested issuance or
extension, (C) the type, amount, expiry date and terms on which the Letter of
Credit is to be issued or extended, and (D) the beneficiary. A form of Notice of
Request for Letter of Credit is attached as Schedule 2.2(a)(ii).
 
(iii)    Swingline Loans.    In the case of Swingline Loans, to the Swingline
Lender with a copy to the Administrative Agent not later than 11:00 A.M.
(Charlotte, North Carolina time) on the Business Day of the requested borrowing.
Each such request for borrowing shall be irrevocable and shall specify (A) that
a Swingline Loan is requested, (B) the date of the requested borrowing (which
shall be a Business Day), (C) the aggregate principal amount to be borrowed, and
(D) the interest rate option and maturity requested therefor. A form of Notice
of Borrowing is attached as Schedule 2.2(a)(i). Each Swingline Loan shall have a
maturity date as the Borrower may request and the Swingline Lender may agree.
 
(b)    Minimum Amounts.    Each Revolving Loan advance shall be (i) in the case
of Eurodollar Loans, in a minimum principal amount of $2 million and integral
multiples of $250,000 in excess thereof and (ii) in the case of Base Rate Loans,
$1 million (or, if less, the remaining Aggregate Revolving Committed Amount) and
integral multiples of $250,000 in excess thereof. Each Swingline Loan advance
 
shall be in a minimum principal amount of $500,000 and integral multiples of
$100,000 in excess thereof (or the remaining amount of the Swingline Committed
Amount, if less).
 
(c)    Information Not Provided.    If in connection with any such request for a
Revolving Loan, the Borrower shall fail to specify (i) an applicable Interest
Period in the case of a Eurodollar Loan, the Borrower shall be deemed to have
requested an Interest Period of one month, or (ii) the type of loan requested,
the Borrower shall be deemed to have requested a Base Rate Loan.



26



--------------------------------------------------------------------------------

 
(d)    Maximum Number of Eurodollar Loans.    Revolving Loans may be comprised
of no more than five Eurodollar Loans outstanding at any time. For purposes
hereof, Eurodollar Loans with separate or different Interest Periods will be
considered as separate Eurodollar Loans even if their Interest Periods expire on
the same date.
 
2.3    Interest.
 
Subject to Section 3.1, the Loans shall bear interest at a per annum rate,
payable in arrears on each applicable Interest Payment Date (or at such other
times as may be specified herein), as follows:
 
(a)    Base Rate Loans.    During such periods as the Loans shall be comprised
of Base Rate Loans, the Adjusted Base Rate; and
 
(b)    Eurodollar Loans.    During such periods as the Loans shall be comprised
of Eurodollar Loans, the Adjusted Eurodollar Rate.
 
2.4    Repayment.
 
(a)    Revolving Loans.    The principal amount of all Revolving Loans shall be
due and payable in full on the Termination Date.
 
(b)    Swingline Loans.    The principal amount of all Swingline Loans shall be
due and payable in full on the earlier of (A) the maturity date agreed to by the
Swingline Lender and the Borrower with respect to such Swingline Loan, or (B)
the Termination Date.
 
2.5    Notes.
 
The Revolving Loans and the Swingline Loans shall be evidenced by the Revolving
Notes.
 
2.6    Additional Provisions relating to Letters of Credit.
 
(a)    Reports.    The Issuing Lender will provide to the Administrative Agent
for dissemination to the Lenders at least quarterly, and more frequently upon
request, a detailed summary report on its Letters of Credit and the activity
thereon, including, among other things, the Credit Party for whose account the
Letter of Credit is issued, the beneficiary, the face amount, and the expiry
date. The Issuing Lender will provide copies of the Letters of Credit to the
Administrative Agent and the Lenders promptly upon request.
 
(b)    Participation. Each Lender, with respect to the Existing Letters of
Credit, hereby purchases a Participation Interest in Existing Letters of Credit,
and with respect to Letters of Credit issued on or after the Closing Date, upon
issuance of a Letter of Credit, shall be deemed to have purchased without
recourse a risk participation from the Issuing Lender in such Letter of Credit
and the obligations arising thereunder, in each case in an amount equal to its
pro rata share of the obligations under such Letter of Credit (based on the



27



--------------------------------------------------------------------------------

respective Revolving Commitment Percentages of the Lenders) and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to the Issuing Lender therefor and discharge
when due, its pro rata share of the obligations arising under such Letter of
Credit. Without limiting the scope and nature of each Lender’s participation in
any Letter of Credit, to the extent that the Issuing Lender has not been
reimbursed as required hereunder or under any such Letter of Credit, each Lender
shall pay to the Issuing Lender its pro rata share of such unreimbursed drawing
in same day funds on the day of notification by the Issuing Lender of an
unreimbursed drawing pursuant to the provisions of subsection (d) hereof. The
obligation of each Lender to so reimburse the Issuing Lender shall be absolute
and unconditional and shall not be affected by the occurrence of a Default, an
Event of Default or any other occurrence or event. Any such reimbursement shall
not relieve or otherwise impair the obligation of the Borrower to reimburse the
Issuing Lender under any Letter of Credit, together with interest as hereinafter
provided.
 
(c)    Reimbursement.    In the event of any drawing under any Letter of Credit,
the Issuing Lender will promptly notify the Borrower. Unless the Borrower shall
immediately notify the Issuing Lender that the Borrower intends to otherwise
reimburse the Issuing Lender for such drawing, the Borrower shall be deemed to
have requested that the Lenders make a Revolving Loan in the amount of the
drawing as provided in subsection (d) hereof on the related Letter of Credit,
the proceeds of which will be used to satisfy the related reimbursement
obligations. The Borrower promises to reimburse the Issuing Lender on the day of
drawing under any Letter of Credit (either with the proceeds of a Revolving Loan
obtained hereunder or otherwise) in same day funds. If the Borrower shall fail
to reimburse the Issuing Lender as provided hereinabove, the unreimbursed amount
of such drawing shall bear interest at a per annum rate equal to the Adjusted
Base Rate plus two percent (2%). The Borrower’s reimbursement obligations
hereunder shall be absolute and unconditional under all circumstances
irrespective of any rights of setoff, counterclaim or defense to payment the
Borrower may claim or have against the Issuing Lender, the Administrative Agent,
the Lenders, the beneficiary of the Letter of Credit drawn upon or any other
Person, including, without limitation, any defense based on any failure of the
Borrower or any other Credit Party to receive consideration or the legality,
validity, regularity or unenforceability of the Letter of Credit. The Issuing
Lender will promptly notify the Administrative Agent (who will promptly notify
the other Lenders) of the amount of any unreimbursed drawing and each Lender
shall promptly pay to the Administrative Agent for the account of the Issuing
Lender in Dollars and in immediately available funds, the amount of such
Lender’s Revolving Commitment Percentage of such unreimbursed drawing. Such
payment shall be made on the day such notice is received by such Lender from the
Issuing Lender if such notice is received at or before 2:00 P.M. (Charlotte,
North Carolina time) otherwise such payment shall be made at or before 12:00
Noon (Charlotte, North Carolina time) on the Business Day next succeeding the
day such notice is received. If such Lender does not pay such amount to the
Issuing Lender in full upon such request, such Lender shall, on demand, pay to
the Administrative Agent for the account of the Issuing Lender interest on the
unpaid amount during the period from the date of such drawing until such Lender
pays such amount to the Issuing Lender in full at a rate per annum equal to, if
paid within two Business Days of the date that such Lender is required to make
payments of such amount pursuant to the preceding sentence, the Federal Funds
Rate and thereafter at a rate equal to the Base Rate. Each Lender’s obligation
to make such payment to the Issuing Lender, and the right of the Issuing Lender
to receive the same, shall be absolute and unconditional, shall not be affected
by any circumstance whatsoever and without regard to the termination of this
Credit Agreement or the Commitments hereunder, the existence of a Default or
Event of Default or the acceleration of the obligations of the Borrower
hereunder and shall be made without any offset, abatement, withholding or
reduction whatsoever. Simultaneously with the making of each such payment by a
Lender to the Issuing Lender, such Lender shall, automatically and without any
further action on the part of the Issuing Lender or such Lender, acquire a
participation in an amount equal to such payment (excluding the portion of such
payment constituting interest owing to the Issuing Lender) in the related
unreimbursed drawing portion of the LOC Obligation and in the interest thereon
and in the related LOC Documents, and shall have a claim against the Borrower
with respect thereto.



28



--------------------------------------------------------------------------------

 
(d)    Repayment with Revolving Loans.    On any day on which the Borrower shall
have requested, or been deemed to have requested, a Revolving Loan advance to
reimburse a drawing under a Letter of Credit, the Administrative Agent shall
give notice to the Lenders that a Revolving Loan has been requested or deemed
requested by the Borrower to be made in connection with a drawing under a Letter
of Credit, in which case a Revolving Loan advance comprised of Base Rate Loans
(or Eurodollar Loans to the extent the Borrower has complied with the procedures
of Section 2.2(a)(i) with respect thereto) shall be promptly made to the
Borrower by all Lenders (notwithstanding any termination of the Commitments
pursuant to Section 9.2) prorata based on the respective Revolving Commitment
Percentages of the Lenders (determined before giving effect to any termination
of the Commitments pursuant to Section 9.2) and the proceeds thereof shall be
paid directly to the Issuing Lender for application to the respective LOC
Obligations. Each such Lender hereby irrevocably agrees to make its Revolving
Commitment Percentage of each such Revolving Loan promptly upon any such request
or deemed request in the amount, in the manner and on the date specified in the
preceding sentence notwithstanding (i) the amount of such borrowing may not
comply with the minimum amount for advances of Revolving Loans otherwise
required hereunder, (ii) whether any conditions specified in Section 5.2 are
then satisfied, (iii) whether a Default or an Event of Default then exists, (iv)
failure for any such request or deemed request for Revolving Loan to be made by
the time otherwise required hereunder, (v) whether the date of such borrowing is
a date on which Revolving Loans are otherwise permitted to be made hereunder or
(vi) any termination of the Commitments relating thereto immediately prior to or
contemporaneously with such borrowing. In the event that any Revolving Loan
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code with respect to any Credit Party), then each such Lender hereby
agrees that it shall forthwith purchase (as of the date such borrowing would
otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) from the Issuing
Lender such participation in the outstanding LOC Obligations as shall be
necessary to cause each such Lender to share in such LOC Obligations ratably
(based upon the respective Commitment Percentages of the Lenders (determined
before giving effect to any termination of the Commitments pursuant to Section
9.2)), provided that in the event such payment is not made on the day of
drawing, such Lender shall pay in addition to the Issuing Lender interest on the
amount of its unfunded Participation Interest at a rate equal to, if paid within
two Business Days of the date of drawing, the Federal Funds Rate, and thereafter
at the Base Rate.
 
(e)    Designation of other Credit Parties as Account
Parties.    Notwithstanding anything to the contrary set forth in this Credit
Agreement, including, without limitation, Sections 2.1(c) and 2.2(a)(ii) hereof,
a Letter of Credit issued hereunder may contain a statement to the effect that
such Letter of Credit is issued for the account of a Credit Party other than the
Borrower, provided that notwithstanding such statement, the Borrower shall be
the actual account party for all purposes of this Credit Agreement for such
Letter of Credit and such statement shall not affect the Borrower’s
reimbursement obligations hereunder with respect to such Letter of Credit.
 
(f)    Renewal, Extension.    The renewal or extension of any Letter of Credit
shall, for purposes hereof, be treated in all respects the same as the issuance
of a new Letter of Credit hereunder.
 
(g)    Applicability of ISP98 and UCP.    Unless otherwise expressly agreed by
the Issuing Lender and the Borrower when a Letter of Credit is issued, the rules
of the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each Letter of Credit.



29



--------------------------------------------------------------------------------

 
(h)    Indemnification; Nature of Issuing Lender’s Duties.
 
(i)    In addition to its other obligations under this Section 2.6, the Borrower
hereby agrees to protect, indemnify, pay, save and hold the Issuing Lender and
the Lenders harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees and expenses and the allocated cost of internal counsel) that the Issuing
Lender or any Lender may incur or be subject to as a consequence, direct or
indirect, of (A) the issuance of any Letter of Credit or (B) the failure of the
Issuing Lender to honor a drawing under a Letter of Credit as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or governmental authority (all such acts or omissions,
herein called “Government Acts”).
 
(ii) As between the Borrower and the Issuing Lender, the Borrower shall assume
all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof. The Issuing Lender shall not be responsible: (A) for the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged; (B) for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (C) for errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, whether or not they be in cipher; (D) for any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under a Letter of Credit or of the proceeds thereof; and (E)
for any consequences arising from causes beyond the control of the Issuing
Lender, including, without limitation, any Government Acts. None of the above
shall affect, impair, or prevent the vesting of the Issuing Lender’s rights or
powers hereunder.
 
(iii)    In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Issuing
Lender under any resulting liability to the Borrower or any other Credit Party.
It is the intention of the parties that this Credit Agreement shall be construed
and applied to protect and indemnify the Issuing Lender against any and all
risks involved in the issuance of the Letters of Credit, all of which risks are
hereby assumed by the Borrower (on behalf of itself and each of the other Credit
Parties), including, without limitation, any and all Government Acts. The
Issuing Lender shall not, in any way, be liable for any failure by the Issuing
Lender or anyone else to pay any drawing under any Letter of Credit as a result
of any Government Acts or any other cause beyond the control of the Issuing
Lender.
 
(iv)    Nothing in this subsection (h) is intended to limit the reimbursement
obligations of the Borrower contained in subsection (d) above. The obligations
of the Borrower under this subsection (h) shall survive the termination of this
Credit Agreement. No act or omissions of any current or prior beneficiary of a
Letter of Credit shall in any way affect or impair the rights of the Issuing
Lender to enforce any right, power or benefit under this Credit Agreement.
 
(v)    Notwithstanding anything to the contrary contained in this subsection
(h), the Borrower shall have no obligation to indemnify the Issuing Lender in
respect of any liability incurred by the Issuing Lender (A) arising solely out
of the gross negligence or willful misconduct of the Issuing Lender, as
determined by a court of competent jurisdiction, or (B) caused by the Issuing
Lender’s failure to pay under any Letter of Credit after presentation to it of a
request strictly



30



--------------------------------------------------------------------------------

complying with the terms and conditions of such Letter of Credit, as determined
by a court of competent jurisdiction, unless such payment is prohibited by any
law, regulation, court order or decree.
 
(i)    Responsibility of Issuing Lender.    It is expressly understood and
agreed that the obligations of the Issuing Lender hereunder to the Lenders are
only those expressly set forth in this Credit Agreement and that the Issuing
Lender shall be entitled to assume that the conditions precedent set forth in
Section 5.2 have been satisfied unless it shall have acquired actual knowledge
that any such condition precedent has not been satisfied; provided, however,
that nothing set forth in this Section 2.6 shall be deemed to prejudice the
right of any Lender to recover from the Issuing Lender any amounts made
available by such Lender to the Issuing Lender pursuant to this Section 2.6 in
the event that it is determined by a court of competent jurisdiction that the
payment with respect to a Letter of Credit constituted gross negligence or
willful misconduct on the part of the Issuing Lender.
 
(j)    Limitation on Obligation of the Issuing Lender.    Notwithstanding
anything contained herein to the contrary, the Issuing Lender shall not be under
any obligation to issue, renew or extend any Letter of Credit if (i) any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain the Issuing Lender from issuing a Letter of
Credit, or any applicable law, rule or regulation or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance of letters of credit generally or any such
Letter of Credit in particular, or shall impose upon the Issuing Lender with
respect to any such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Lender any unreimbursed loss, costs or expense that was not applicable on the
Closing Date and that the Issuing Lender should deem material to it in good
faith, or (ii) the issuance, renewal or extension would violate or otherwise
contravene its internal policy.
 
(k)    Conflict with LOC Documents.    In the event of any conflict between this
Credit Agreement and any LOC Document (including any letter of credit
application), this Credit Agreement shall control.
 
2.7    Additional Provisions relating to Swingline Loans.
 
The Swingline Lender may, at any time, in its sole discretion, by written notice
to the Borrower and the Lenders, demand repayment of its Swingline Loans by way
of a Revolving Loan advance, in which case the Borrower shall be deemed to have
requested a Revolving Loan advance comprised solely of Base Rate Loans in the
amount of such Swingline Loans; provided, however, that any such demand shall be
deemed to have been given one Business Day prior to the Termination Date and on
the date of the occurrence of any Event of Default described in Section 9.1 and
upon acceleration of the indebtedness hereunder and the exercise of remedies in
accordance with the provisions of Section 9.2. Each Lender hereby irrevocably
agrees to make its Revolving Commitment Percentage of each such Revolving Loan
in the amount, in the manner and on the date specified in the preceding sentence
notwithstanding (a) the amount of such borrowing may not comply with the minimum
amount for advances of Revolving Loans otherwise required hereunder, (b) whether
any conditions specified in Section 5.2 are then satisfied, (c) whether a
Default or an Event of Default then exists, (d) failure of any such request or
deemed request for Revolving Loan to be made by the time otherwise required
hereunder, (e) whether the date of such borrowing is a date on which Revolving
Loans are otherwise permitted to be made hereunder or (f) any termination of the
Commitments relating thereto immediately prior to or contemporaneously with such
borrowing. In the event that any Revolving Loan cannot for any reason be made on
the date otherwise required above (including, without limitation, as a result of
the commencement of a proceeding under the Bankruptcy Code with respect to the
Borrower or any other Credit Party), then each Lender hereby agrees that it
shall forthwith purchase (as of the date such



31



--------------------------------------------------------------------------------

 
borrowing would otherwise have occurred, but adjusted for any payments received
from the Borrower on or after such date and prior to such purchase) from the
Swingline Lender such Participation Interests in the outstanding Swingline Loans
as shall be necessary to cause each such Lender to share in such Swingline Loans
ratably based upon its Revolving Commitment Percentage (determined before giving
effect to any termination of the Commitments pursuant to Section 3.4), provided
that (i) all interest payable on the Swingline Loans shall be for the account of
the Swingline Lender until the date as of which the respective Participation
Interest is funded and (ii) at the time any purchase of Participation Interests
pursuant to this sentence is actually made, the purchasing Lender shall be
required to pay to the Swingline Lender, to the extent not paid to the Swingline
Lender by the Borrower in accordance with the terms of Section 2.4(b), interest
on the principal amount of Participation Interests purchased for each day from
and including the day upon which such borrowing would otherwise have occurred to
but excluding the date of payment for such Participation Interests, at the rate
equal to the Federal Funds Rate.
 
SECTION 3
 
OTHER PROVISIONS RELATING TO CREDIT FACILITIES
 
3.1    Default Rate.
 
Upon the occurrence, and during the continuance, of an Event of Default, (i) the
principal of and, to the extent permitted by law, interest on the Loans and any
other amounts owing hereunder or under the other Credit Documents shall bear
interest, payable on demand, at a per annum rate two percent (2%) greater than
the rate that would otherwise be applicable (or if no rate is applicable,
whether in respect of interest, fees or other amounts, then the Adjusted Base
Rate plus two percent (2%)) and (ii) the Letter of Credit Fee shall accrue at a
per annum rate two percent (2%) greater than the rate that would otherwise be
applicable.
 
3.2    Continuation and Conversion.
 
The Borrower shall have the option, on any Business Day, to extend existing
Loans into a subsequent permissible Interest Period or to convert Loans into
Loans of another interest rate type; provided, however, that (i) except as
provided in Section 3.8, Eurodollar Loans may be converted into Base Rate Loans
or extended as Eurodollar Loans for new Interest Periods only on the last day of
the Interest Period applicable thereto, (ii) Eurodollar Loans may be extended,
and Base Rate Loans may be converted into Eurodollar Loans, only if the
conditions precedent set forth in Section 5.2 are satisfied on the date of
Continuation or Conversion, (iii) Loans extended as, or converted into,
Eurodollar Loans shall be subject to the terms of the definition of “Interest
Period” and shall be in such minimum amounts as provided in Section 2.2(b), and
(iv) any request for Continuation or Conversion of a Eurodollar Loan that shall
fail to specify an Interest Period shall be deemed to be a request for an
Interest Period of one month. Each such Continuation or Conversion shall be
effected by the Borrower by giving a Notice of Continuation/Conversion (or
telephonic notice promptly confirmed in writing) to the office of the
Administrative Agent specified in Section 11.1, or at such other office as the
Administrative Agent may designate in writing, prior to 11:00 A.M. (Charlotte,
North Carolina time), on the Business Day of, in the case of the Conversion of a
Eurodollar Loan into a Base Rate Loan, and on the third Business Day prior to,
in the case of the Continuation of a Eurodollar Loan as, or Conversion of a Base
Rate Loan into, a Eurodollar Loan, the date of the proposed Continuation or
Conversion, specifying the date of the proposed Continuation or Conversion, the
Loans to be so extended or converted, the types of Loans into which such Loans
are to be converted and, if appropriate, the applicable Interest Periods with
respect thereto. Each request for Continuation or Conversion shall be
irrevocable and shall constitute a representation and warranty by the Borrower
of the matters specified in Section 5.2. In the event the Borrower fails to
request Continuation or Conversion of any Eurodollar Loan in accordance with
this Section, or any such Conversion or Continuation is not permitted or
required by this Section, then such



32



--------------------------------------------------------------------------------

Eurodollar Loan shall be automatically converted into a Base Rate Loan at the
end of the Interest Period applicable thereto. The Administrative Agent shall
give each Lender notice as promptly as practicable of any such proposed
Continuation or Conversion affecting any Revolving Loan.
 
3.3    Prepayments.
 
(a)    Voluntary Prepayments.    The Loans may be repaid in whole or in part
without premium or penalty; provided that (i) Eurodollar Loans may be prepaid
only upon three Business Days prior written notice to the Administrative Agent
and must be accompanied by payment of any amounts owing under Section 3.12, and
(ii) partial prepayments shall be minimum principal amounts of $5 million, in
the case of Eurodollar Loans, and $1 million, in the case of Base Rate Loans,
and in integral multiples of $250,000 in excess thereof.
 
(b)    Mandatory Prepayments.
 
(i)    Committed Amounts.    If at any time (A) the aggregate principal amount
of Obligations shall exceed the Aggregate Revolving Committed Amount, (B) the
aggregate amount of LOC Obligations shall exceed the LOC Committed Amount or (C)
the aggregate principal amount of Swingline Loans shall exceed the Swingline
Committed Amount, the Borrower shall promptly, and in any event within five
days, make payment on the Revolving Loans, on the Swingline Loans and/or to a
cash collateral account in respect of the LOC Obligations, in an amount
sufficient to eliminate the difference.
 
(ii)    Asset Dispositions.    The Obligations shall be promptly, and in any
event within five days, prepaid as hereafter provided in an amount equal to one
hundred percent (100%) of the Net Cash Proceeds received from any Asset
Disposition to the extent (A) such Net Cash Proceeds are not reinvested or
committed to be reinvested in the same or similar property or assets or in
Permitted Acquisitions within nine months of the date of such Asset Disposition,
and (B) the aggregate amount of such Net Cash Proceeds not reinvested in
accordance with the foregoing clause (A) shall exceed $2 million in any fiscal
year.
 
(iii)    Debt Transactions.    The Obligations shall be promptly, and in any
event within five days, prepaid as hereafter provided in an amount equal to one
hundred percent (100%) of the Net Cash Proceeds received from any Debt
Transaction.
 
(iv)    Equity Transactions.    The Obligations shall be promptly, and in any
event within five days, prepaid as hereafter provided in an amount equal to one
hundred percent (100%) of the Net Cash Proceeds received from any Equity
Transaction other than the IPO.
 
(c)    Application.    Voluntary prepayments shall be applied as specified by
the Borrower or, if not so specified, first to Base Rate Loans, then to
Eurodollar Loans in direct order of Interest Period maturities and then to a
cash collateral account to secure LOC Obligations. Mandatory prepayments shall
be applied first to Base Rate Loans, then to Eurodollar Loans in direct order of
Interest Period maturities and then to a cash collateral account to secure LOC
Obligations.
 
3.4    Reduction and Termination of Commitments.
 
(a)    Voluntary Reduction of Commitments.    The Commitments may be terminated
or permanently reduced in whole or in part by the Borrower upon three Business
Days prior written notice to the Administrative Agent, provided that (i) after
giving effect to any voluntary reduction the aggregate amount of Obligations
shall not exceed the Aggregate Revolving Committed Amount, as reduced, and (ii)



33



--------------------------------------------------------------------------------

partial reductions shall be in a minimum principal amount of $2 million, and in
integral multiples of $250,000 in excess thereof.
 
(b)    Termination of Commitments.    The Commitments shall terminate on the
Termination Date.
 
3.5    Fees.
 
(a)    Commitment Fee.    In consideration of the Revolving Commitments, the
Borrower agrees to pay to the Administrative Agent for the ratable benefit of
the Lenders a commitment fee (the “Commitment Fee”) equal to the Applicable
Percentage per annum on the average daily unused amount of the Aggregate
Revolving Committed Amount for the applicable period. The Commitment Fee shall
be payable quarterly in arrears on the last day of each March, June, September
and December for the immediately preceding quarter (or a portion thereof). If
the last day of such month is not a Business Day, such fee shall be paid on the
next succeeding Business Day. For purposes of computation of the Commitment Fee,
(i) Swingline Loans shall not be counted toward or considered usage of the
Aggregate Revolving Committed Amount and (ii) LOC Obligations shall be counted
toward and considered usage of the Aggregate Revolving Committed Amount.
 
(b)    Letter of Credit Fees.
 
(i)    Letter of Credit Issuance Fee.    In consideration of the issuance of
Letters of Credit, the Borrower promises to pay to the Administrative Agent for
the account of each Lender a fee (the “Letter of Credit Fee”) on such Lender’s
Revolving Commitment Percentage of the average daily maximum amount available to
be drawn under each such Letter of Credit computed at a per annum rate for each
day from the date of issuance to the date of expiration equal to the Applicable
Percentage. The Letter of Credit Fee shall be payable quarterly in arrears on
the last day of each March, June, September and December for the immediately
preceding quarter (or a portion thereof). If the last day of such month is not a
Business Day, such fee shall be paid on the next succeeding Business Day.
 
(ii)    Issuing Lender Fees.    In addition to the Letter of Credit Fee, the
Borrower promises to pay to the Administrative Agent for the account of the
Issuing Lender without sharing by the other Lenders (i) a letter of credit
fronting fee (the “Issuing Lender Fee”) of one-eighth of one percent (0.125%) on
the average daily maximum amount available to be drawn under each Letter of
Credit computed at a per annum rate for each day from the date of issuance to
the date of expiration and (ii) the customary charges from time to time of the
Issuing Lender with respect to the issuance, amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit. The Issuing Lender Fee hereunder shall be payable quarterly in
arrears on the last day of each March, June, September and December for the
immediately preceding quarter (or portion thereof) and on the Termination Date.
If the last day of such month is not a Business Day, such fee shall be paid on
the next succeeding Business Day.
 
(c)    Administrative Fees.    The Borrower agrees to pay to the Administrative
Agent, for its own account, the fees referred to in the Administrative Agent’s
Fee Letter.
 
3.6    Capital Adequacy.
 
If any Lender has determined, after the date hereof, that the adoption or the
becoming effective of, or any change in, or any change by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof in the interpretation or administration of, any
applicable law,



34



--------------------------------------------------------------------------------

rule or regulation regarding capital adequacy, or compliance by such Lender with
any request or directive regarding capital adequacy (whether or not having the
force of law) of any such authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on such Lender’s
(including, for purposes hereof, the parent company of such Lender) capital or
assets as a consequence of its commitments or obligations hereunder to a level
below that which such Lender could have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration such Lender’s
policies with respect to capital adequacy), then, upon fifteen Business Days
notice from such Lender to the Borrower, the Borrower shall be obligated to pay
to such Lender such additional amount or amounts as will compensate such Lender
for such reduction. Each determination by any such Lender of amounts owing under
this Section shall, absent manifest error, be conclusive and binding on the
parties hereto.
 
3.7    Limitation on Eurodollar Loans.
 
If on or prior to the first day of any Interest Period for any Eurodollar Loan:
 
(a)  the Administrative Agent determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period; or
 
(b)  the Required Lenders determine (which determination shall be conclusive)
and notify the Administrative Agent that the Eurodollar Rate will not adequately
and fairly reflect the cost to the Lenders of funding Eurodollar Loans for such
Interest Period;
 
then the Administrative Agent shall give the Borrower prompt notice thereof, and
so long as such condition remains in effect, the Lenders shall be under no
obligation to make additional Eurodollar Loans, Continue Eurodollar Loans, or to
Convert Base Rate Loans into Eurodollar Loans with respect to the affected
currency.
 
3.8    Illegality.
 
Notwithstanding any other provision of this Credit Agreement, in the event that
it becomes unlawful for any Lender (or its Applicable Lending Office) to make,
maintain, or fund Eurodollar Loans hereunder, then such Lender shall promptly
notify the Borrower thereof and such Lender’s obligation to make or Continue
Eurodollar Loans and to Convert Base Rate Loans into Eurodollar Loans shall be
suspended until such time as such Lender may again make, maintain, and fund
Eurodollar Loans (in which case the provisions of Section 3.10 shall be
applicable). Such Lender will use reasonable efforts to change the jurisdiction
of its Applicable Lending Office so as to make it lawful for such Lender or its
Applicable Lending Office to make, maintain or fund Eurodollar Loans hereunder
if such change, in the judgment of such Lender, is not otherwise disadvantageous
to such Lender.
 
3.9    Requirements of Law.
 
If, after the date hereof, the adoption of any applicable law, rule, or
regulation, or any change in any applicable law, rule, or regulation, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank, or comparable agency:
 
(a)  shall subject such Lender (or its Applicable Lending Office) to any tax,
duty, or other charge with respect to any Eurodollar Loans, its Notes, or its
obligation to make Eurodollar Loans, or change the basis of taxation of any
amounts payable to such Lender (or its Applicable



35



--------------------------------------------------------------------------------

Lending Office) under this Credit Agreement or its Notes in respect of any
Eurodollar Loans (other than taxes imposed on the overall net income of such
Lender by the jurisdiction in which such Lender has its principal office or such
Applicable Lending Office);
 
(b)  shall impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (other than the Eurodollar Reserve
Requirement utilized in the determination of the Eurodollar Rate) relating to
any extensions of credit or other assets of, or any deposits with or other
liabilities or commitments of, such Lender (or its Applicable Lending Office),
including the Commitment of such Lender hereunder; or
 
(c)  shall impose on such Lender (or its Applicable Lending Office) or the
London interbank market any other condition affecting this Credit Agreement or
its Notes or any of such extensions of credit or liabilities or commitments;
 
and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, Converting into, Continuing, or
maintaining any Eurodollar Loans or to reduce any sum received or receivable by
such Lender (or its Applicable Lending Office) under this Credit Agreement or
its Notes with respect to any Eurodollar Loans, then the Borrower shall pay to
such Lender on demand such amount or amounts as will compensate such Lender for
such increased cost or reduction. If any Lender requests compensation by the
Borrower under this Section 3.9, the Borrower may, by notice to such Lender
(with a copy to the Administrative Agent), suspend the obligation of such Lender
to make or Continue Eurodollar Loans, or to Convert Base Rate Loans into
Eurodollar Loans, until the event or condition giving rise to such request
ceases to be in effect (in which case the provisions of Section 3.10 shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested. Each Lender shall promptly
notify the Borrower and the Administrative Agent of any event of which it has
knowledge, occurring after the date hereof, that will entitle such Lender to
compensation pursuant to this Section 3.9 and will designate a different
Applicable Lending Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the judgment of such Lender,
be otherwise disadvantageous to it. Any Lender claiming compensation under this
Section 3.9 shall furnish to the Borrower and the Administrative Agent a
statement setting forth the additional amount or amounts to be paid to it
hereunder which shall be conclusive in the absence of manifest error. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods.
 
3.10    Treatment of Affected Loans.
 
If the obligation of any Lender to make any Eurodollar Loan or to Continue, or
to Convert Base Rate Loans into, Eurodollar Loans shall be suspended pursuant to
Section 3.8 or 3.9 hereof, such Lender’s Eurodollar Loans shall be automatically
Converted into Base Rate Loans on the last day(s) of then-current Interest
Period(s) for such Eurodollar Loans (or, in the case of a Conversion required by
Section 3.8 hereof, on such earlier date as such Lender may specify to the
Borrower with a copy to the Administrative Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 3.8 or 3.9 hereof that gave rise to such Conversion no longer exist:
 
(a)  to the extent that such Lender’s Eurodollar Loans have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s Eurodollar Loans shall be applied instead to its Base Rate Loans;
and
 
(b)  all Loans that would otherwise be made or Continued by such Lender as
Eurodollar Loans shall be made or Continued instead as Base Rate Loans, and all
Base Rate Loans of such Lender that would otherwise be Converted into Eurodollar
Loans shall remain as Base Rate Loans.



36



--------------------------------------------------------------------------------

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 3.8 or 3.9 hereof that gave
rise to the Conversion of such Lender’s Eurodollar Loans pursuant to this
Section 3.10 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurodollar Loans made by other
Lenders are outstanding, such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding Eurodollar Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding Eurodollar Loans and by
such Lender are held pro rata (as to principal amounts, interest rate basis, and
Interest Periods) in accordance with their respective Commitments.
 
3.11    Taxes.
 
(a)  Any and all payments by any Credit Party to or for the account of any
Lender or the Administrative Agent hereunder or under any other Credit Document
shall be made free and clear of and without deduction for any and all present or
future taxes, duties, levies, imposts, deductions, charges or withholdings, and
all liabilities with respect thereto, excluding, in the case of each Lender and
the Administrative Agent, taxes imposed on its income, and franchise taxes
imposed on it, by the jurisdiction under the laws of which such Lender (or its
Applicable Lending Office) or the Administrative Agent (as the case may be) is
organized or any political subdivision thereof (all such non-excluded taxes,
duties, levies, imposts, deductions, charges, withholdings, and liabilities
being hereinafter referred to as “Taxes”). If any Credit Party shall be required
by law to deduct or withhold any Taxes from or in respect of any sum payable
under this Credit Agreement or any other Credit Document to any Lender or the
Administrative Agent, (i) the sum payable shall be increased as necessary so
that after making all required deductions and withholdings (including deductions
and withholdings applicable to additional sums payable under this Section 3.11)
such Lender or the Administrative Agent receives an amount equal to the sum it
would have received had no such deductions been made, (ii) such Credit Party
shall make such deductions and withholdings, (iii) such Credit Party shall pay
the full amount deducted or withheld to the relevant taxation authority or other
authority in accordance with applicable law, and (iv) such Credit Party shall
furnish to the Administrative Agent, at its address referred to in Section 11.1,
the original or a certified copy of a receipt evidencing payment thereof.
 
(b)  In addition, the Borrower agrees to pay any and all present or future stamp
or documentary taxes and any other excise or property taxes or charges or
similar levies that arise from any payment made under this Credit Agreement or
any other Credit Document or from the execution or delivery of, or otherwise
with respect to, this Credit Agreement or any other Credit Document (hereinafter
referred to as “Other Taxes”).
 
(c)  The Borrower agrees to indemnify each Lender and the Administrative Agent
for the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 3.11) paid by such Lender or such Administrative Agent (as
the case may be) and any liability (including penalties, interest, and expenses)
arising therefrom or with respect thereto.
 
(d)  Each Lender that is not a United States person under Section 7701(a)(30) of
the Internal Revenue Code, on or prior to the date of its execution and delivery
of this Credit Agreement in the case of each Lender listed on the signature
pages hereof and on or prior to the date on which it becomes a Lender in the
case of each other Lender, and from time to time thereafter if requested in
writing by the Borrower or the Administrative Agent (but only so long as such
Lender remains lawfully able to do so), shall provide the Borrower and the
Administrative Agent with (i) Internal Revenue Service Form W-8 BEN or W-8 ECI,
as appropriate, or any successor form prescribed by the Internal Revenue
Service, certifying that such Lender is entitled to benefits under an income tax
treaty to which the United States is a party that reduces to zero the rate of
withholding tax on payments of interest or certifying that the income receivable
pursuant to this Credit Agreement is effectively connected with the conduct of a
trade or



37



--------------------------------------------------------------------------------

business in the United States, (ii) Internal Revenue Service Form W-8 or W-9, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
and/or (iii) any other form or certificate required by any taxing authority
(including any certificate required by Sections 871(h) and 881(c) of the
Internal Revenue Code), certifying that such Lender is entitled to an exemption
from tax on payments pursuant to this Credit Agreement or any of the other
Credit Documents.
 
(e)  For any period with respect to which a Lender has failed to provide the
Borrower and the Administrative Agent with the appropriate form pursuant to
Section 3.11(d) (unless such failure is due to a change in treaty, law, or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Lender shall not be entitled to indemnification
under Section 3.11(a) or 3.11(b) with respect to Taxes imposed by the United
States; provided, however, that should a Lender that is otherwise exempt from or
subject to a reduced rate of withholding tax, become subject to Taxes because of
its failure to deliver a form required hereunder, the Borrower shall take such
steps as such Lender shall reasonably request to assist such Lender to recover
such Taxes.
 
(f)  If any Credit Party is required to pay additional amounts to or for the
account of any Lender pursuant to this Section 3.11, then such Lender will agree
to use reasonable efforts to change the jurisdiction of its Applicable Lending
Office so as to eliminate or reduce any such additional payment that may
thereafter accrue if such change, in the judgment of such Lender, is not
otherwise disadvantageous to such Lender.
 
(g)  Within thirty days after the date of any payment of Taxes, the applicable
Credit Party shall furnish to the Administrative Agent the original or a
certified copy of a receipt evidencing such payment.
 
(h)  Without prejudice to the survival of any other agreement of the Credit
Parties hereunder, the agreements and obligations of the Credit Parties
contained in this Section 3.11 shall survive the repayment of the Loans, LOC
Obligations and other obligations under the Credit Documents and the termination
of the Commitments hereunder.
 
3.12    Funding Losses.
 
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
 
(a)  any continuation, conversion, payment or prepayment of any Loan other than
a Base Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise); or
 
(b)  any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;
 
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing. For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.12, each Lender shall be deemed to have funded each
Eurodollar Loan made by it at the Interbank Offered Rate for such Loan by a
matching deposit or other borrowing in the applicable offshore



38



--------------------------------------------------------------------------------

Dollar interbank market for a comparable amount and for a comparable period,
whether or not such Eurodollar Loan was in fact so funded.
 
3.13    Pro Rata Treatment.
 
Except
 
to the extent otherwise provided herein:

 
(a)    Loans.    Each Revolving Loan advance, each payment or prepayment of
principal of any Revolving Loan (other than Swingline Loans) or reimbursement
obligations arising from drawings under Letters of Credit, each payment of
interest on any Revolving Loan, and each payment of interest thereon, each
payment of the Commitment Fee, each payment of the Letter of Credit Fee, each
reduction of Aggregate Revolving Committed Amount, and each conversion or
extension of Revolving Loan shall be allocated pro rata among the Lenders
according to the respective Revolving Commitment Percentages of the Lenders.
 
(b)    Advances.
 
(i)  No Lender shall be responsible for the failure or delay by any other Lender
in its obligation to make its ratable share of a borrowing hereunder; provided,
however, that the failure of any Lender to fulfill its obligations hereunder
shall not relieve any other Lender of its obligations hereunder.
 
(ii)  Unless the Borrower or any Lender has notified the Administrative Agent
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in immediately available funds, then:
 
(A)  if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available
funds, at the Federal Funds Rate from time to time in effect; and
 
(B)  if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the Borrower to
the date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If such Lender does not pay such amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable



39



--------------------------------------------------------------------------------

to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
that the Administrative Agent or the Borrower may have against any Lender as a
result of any default by such Lender hereunder. A notice of the Administrative
Agent to any Lender with respect to any amount owing under this subsection
(b)(ii)(B) shall be conclusive, absent manifest error.
 
3.14    Sharing of Payments.
 
(a)    Lenders.    The Lenders agree that, in the event that any Lender shall
obtain payment in respect of any Revolving Loan, LOC Obligation or any other
obligation owing to such Lender under this Credit Agreement through the exercise
of a right of setoff, banker’s lien or counterclaim, or pursuant to a secured
claim under Section 506 of the Bankruptcy Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, in excess of its pro rata share of such payment as provided in
this Credit Agreement, such Lender shall promptly purchase from the other
Lenders a Participation Interest in such Revolving Loan, LOC Obligation and
other obligations in such amounts, and make such other adjustments from time to
time, as shall be equitable to the end that all the Lenders share such payment
in accordance with the respective Revolving Commitment Percentages of the
Lenders, as provided in this Credit Agreement. The Lenders further agree that if
payment to any such Lender obtained by such Lender through the exercise of a
right of setoff, banker’s lien, counterclaim or other event as aforesaid shall
be rescinded or must otherwise be restored, each Lender that shall have shared
the benefit of such payment shall, by repurchase of a Participation Interest
theretofore sold, return its share of that benefit (together with its share of
any accrued interest payable with respect thereto) to each such Lender whose
payment shall have been rescinded or otherwise restored. The Borrower agrees
that any Lender so purchasing such a participation may, to the fullest extent
permitted by law, exercise all rights of payment, including setoff, banker’s
lien or counterclaim, with respect to such participation as fully as if such
Lender were a holder of such Revolving Loan, LOC Obligation or other obligation
in the amount of such participation. If under any applicable bankruptcy,
insolvency or other similar law, any Lender receives a secured claim in lieu of
a setoff to which this Section 3.14 applies, such Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders under this Section 3.14 to share in
the benefits of any recovery on such secured claim.
 
(b)    Lenders and Administrative Agent.    Except as otherwise expressly
provided in this Credit Agreement, if any Lender or the Administrative Agent
shall fail to remit to the Administrative Agent or any other Lender an amount
payable by such Lender or the Administrative Agent to the Administrative Agent
or such other Lender pursuant to this Credit Agreement on the date when such
amount is due, such payments shall be made together with interest thereon for
each date from the date such amount is due until the date such amount is paid to
the Administrative Agent or such other Lender at a rate per annum equal to the
Federal Funds Rate.
 
3.15    Payments, Computations, etc.
 
(a)    Generally.    Except as otherwise specifically provided herein, all
payments shall be made to the Administrative Agent in Dollars in immediately
available funds, and shall be made without condition or deduction for any
counterclaim, defense, recoupment or setoff, at the Administrative Agent’s
office specified in Section 11.1 not later than 2:00 P.M. (Charlotte, North
Carolina time). Payments received after such time shall be deemed to have been
received on the next succeeding Business Day. The Administrative Agent may (but
shall not be obligated to) debit the amount of any such payment that is not made
by such time to any ordinary deposit account of the Borrower maintained with
such Administrative Agent (with notice to the Borrower). The Borrower shall, at
the time it makes any payment under this Credit Agreement, specify to



40



--------------------------------------------------------------------------------

the Administrative Agent the Loans, LOC Obligations, Fees, interest or other
amounts payable by the Borrower hereunder to which such payment is to be applied
(and in the event that it fails so to specify, or if such application would be
inconsistent with the terms hereof, the Administrative Agent shall distribute
such payment to the Lenders in such manner as the Administrative Agent may
determine to be appropriate in respect of obligations owing by the Borrower
hereunder, subject to the terms of Section 3.14(a) and Section 3.15(b)). The
Administrative Agent will distribute such payments to the Lenders if any such
payment is received prior to 12:00 Noon (Charlotte, North Carolina time or
London, England time, as appropriate) on a Business Day in like funds as
received prior to the end of such Business Day and otherwise such Administrative
Agent will distribute such payment to the Lenders entitled thereto on the next
succeeding Business Day. Whenever any payment hereunder shall be stated to be
due on a day that is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day (subject to accrual of interest and Fees for
the period of such extension). Except as expressly provided otherwise herein,
all computations of interest and fees shall be made on the basis of the actual
number of days elapsed over a year of 360 days, except with respect to
computation of interest on Base Rate Loans determined by reference to the Prime
Rate, which shall be calculated based on a year of 365 or 366 days, as
appropriate. Interest shall accrue from and include the date of borrowing, but
exclude the date of payment.
 
(b)    Allocation of Payments After Event of Default.    Notwithstanding any
other provisions of this Credit Agreement to the contrary, after the occurrence
and during the continuance of an Event of Default, all amounts collected or
received on or in respect of the Obligations (or other amounts owing under the
Credit Documents in connection therewith) shall be paid over or delivered as
follows:
 
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses and the
allocated cost of internal counsel) of the collateral agent incurred in
connection with the execution of its duties as collateral agent in exercising or
attempting to exercise rights and remedies in respect of the collateral and all
protective advances made with respect thereto;
 
SECOND, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses and the
allocated cost of internal counsel) of the Administrative Agent in connection
with enforcing the rights and remedies of the Lenders under the Credit Documents
and any protective advances made with respect thereto;
 
THIRD, to payment of any fees owed to the Administrative Agent;
 
FOURTH, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses and the
allocated cost of internal counsel) of each of the Lenders hereunder in
connection with enforcing its rights under the Credit Documents or otherwise
with respect to the Obligations owing to such Lender;
 
FIFTH, to the payment of all accrued interest and fees on or in respect of the
Obligations;
 
SIXTH, to the payment of the outstanding principal amount of the Obligations
(including the payment or cash collateralization of the outstanding LOC
Obligations);
 
SEVENTH, to all other Obligations and other obligations that shall have become
due and payable under the Credit Documents otherwise and not repaid pursuant to
clauses “FIRST” through “SIXTH” above; and



41



--------------------------------------------------------------------------------

EIGHTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
 
In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) except as otherwise provided, the Lenders shall
receive amounts ratably in accordance with their respective pro rata share
(based on the proportion that then outstanding Obligations held by such Lenders
bears to the aggregate amount of Obligations then outstanding) of amounts
available to be applied pursuant to clauses “FOURTH”, “FIFTH”, “SIXTH” and
“SEVENTH” above; and (iii) to the extent that any amounts available for
distribution pursuant to clause “SIXTH” above are attributable to the issued but
undrawn amount of outstanding Letters of Credit, such amounts shall be held by
the Administrative Agent in a cash collateral account and applied (A) first, to
reimburse the Issuing Lender for any drawings under such Letters of Credit and
(B) then, following the expiration of all Letters of Credit, to all other
obligations of the types described in clauses “FIFTH” and “SIXTH” above in the
manner provided in this Section 3.15(b).
 
3.16    Evidence of Debt.
 
(a)  Each Lender shall maintain an account or accounts evidencing each Revolving
Loan made by such Lender to the Borrower from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Credit Agreement. Each Lender will make reasonable efforts to
maintain the accuracy of its account or accounts and to promptly update its
account or accounts from time to time, as necessary.
 
(b)  The Administrative Agent shall maintain the Register pursuant to Section
11.3(c), and a subaccount for each Lender, in which Register and subaccounts
(taken together) shall be recorded (i) the amount, type and Interest Period of
each such Revolving Loan hereunder, (ii) the amount of any principal or interest
due and payable or to become due and payable to each Lender hereunder and (iii)
the amount of any sum received by the Administrative Agent hereunder from or for
the account of the Borrower and each Lender’s share thereof. The Administrative
Agent will make reasonable efforts to maintain the accuracy of the subaccounts
referred to in the preceding sentence and to promptly update such subaccounts
from time to time, as necessary.
 
(c)  The entries made in the accounts, Register and subaccounts maintained
pursuant to subsection (b) of this Section 3.16 (and, if consistent with the
entries of the Administrative Agent, subsection (a)) shall be prima facie
evidence of the existence and amounts of the obligations of the Credit Parties
therein recorded; provided, however, that the failure of any Lender or the
Administrative Agent to maintain any such account, such Register or such
subaccount, as applicable, or any error therein, shall not in any manner affect
the obligation of the Credit Parties to repay the Obligations and other amounts
owing hereunder to such Lender.
 
3.17    Replacement of Lender, Etc.
 
In the event any Lender delivers to the Borrower any notice in accordance with
Section 3.6, 3.7, 3.8, 3.9, 3.10 or 3.11 or the Administrative Agent notifies
the Borrower that a Lender has not made its ratable share of a Loan borrowing
available in accordance with the terms of this Credit Agreement, then the
Borrower shall have the right, if no Default or Event of Default then exists, to
replace such Lender (the “Replaced Lender”) with one or more additional banks or
financial institutions (collectively, the “Replacement Lender”), provided, that
(a) the Replacement Lender is reasonably acceptable to the Administrative Agent,
(b) at the time of any replacement pursuant to this Section 3.17, the
Replacement Lender shall enter into one or more Assignment and Acceptance
agreements pursuant to, and in accordance with the terms of, Section 11.3(b)
(and with all processing and recordation fees payable pursuant to said Section
11.3(b) to be paid by the Replacement Lender or, at its option, the Borrower)
pursuant to which the Replacement Lender shall acquire all of the rights and
obligations of the Replaced Lender hereunder and, in connection therewith, shall
pay to the Replaced Lender in respect thereof an amount equal to the sum of (i)
the principal of, and all accrued interest on, all outstanding Loans of the
Replaced Lender, and (ii) all accrued, but theretofore unpaid, fees owing to the
Replaced Lender pursuant to Section 3.5, (c) all other obligations of the
Borrower owing to the Replaced Lender (including all other obligations, if any,
owing pursuant to Sections 3.6, 3.9, 3.11 and 3.12) shall be paid in full to
such Replaced Lender concurrently with such replacement and (d) the
Administrative Agent and the Lenders shall not be obligated to assist the
Borrower in identifying or obtaining any Replacement Lender.



42



--------------------------------------------------------------------------------

 
SECTION 4 
 
GUARANTY
 
4.1    The Guaranty.
 
(a)  Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent and to each of the holders of Guaranteed Obligations, as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) strictly in accordance with the terms thereof. Each of the Guarantors
hereby further agrees that if any of the Guaranteed Obligations are not paid in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.
 
(b)  Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents or Hedging Agreements, to the extent the
obligations of a Guarantor shall be adjudicated to be invalid or unenforceable
for any reason (including, without limitation, because of any applicable state,
provincial or federal law relating to fraudulent conveyances or transfers or the
granting of financial assistance) then the obligations of each Guarantor under
this Credit Agreement and the other Credit Documents shall be limited to the
maximum amount that is permissible under applicable law (whether federal, state
or provincial and including, without limitation, the Bankruptcy Code). In such
case or otherwise at the request of the Administrative Agent, each Credit Party
shall take such action and shall execute and deliver all such further documents
required by the Administrative Agent to cause the obligations of such Guarantor
to be enforceable to the extent required by this Credit Agreement.
 
4.2    Obligations Unconditional.
 
The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents or Hedging
Agreements, or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.2 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under



43



--------------------------------------------------------------------------------

any and all circumstances. Each Guarantor agrees that such Guarantor shall have
no right of subrogation, indemnity, reimbursement or contribution against the
Borrower or any other Guarantor for amounts paid under this Section 4 until such
time as the holders of the Guaranteed Obligations have been paid in full in
respect of all Guaranteed Obligations, all Commitments under this Credit
Agreement have been terminated and no Person or Governmental Authority shall
have any right to request any return or reimbursement of funds from the Lenders
in connection with monies received under the Credit Documents or Hedging
Agreements between any member of the Consolidated Group and any Lender, or any
Affiliate of a Lender. Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by law, the occurrence of any one
or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:
 
(a)  at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;
 
(b)  any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Hedging Agreement between any member of the Consolidated Group
and any Lender or any Affiliate of a Lender, or any other agreement or
instrument referred to in the Credit Documents or such Hedging Agreements shall
be done or omitted;
 
(c)  the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be modified, supplemented or amended in
any respect, or any right under any of the Credit Documents, any Hedging
Agreement between any member of the Consolidated Group and any Lender or any
Affiliate of a Lender, or any other agreement or instrument referred to in the
Credit Documents or such Hedging Agreements shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with;
 
(d)  any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Guaranteed Obligations shall fail to
attach or be perfected; or
 
(e)  any of the Guaranteed Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
 
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents, any Hedging Agreement between any member of the
Consolidated Group and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Credit Documents or such Hedging
Agreements, or against any other Person under any other guarantee of, or
security for, any of the Guaranteed Obligations.
 
4.3    Reinstatement.
 
The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Guaranteed Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Administrative Agent and each
Lender on demand for all reasonable costs



44



--------------------------------------------------------------------------------

and expenses (including, without limitation, reasonable attorneys’ fees and
expenses and the allocated cost of internal counsel) incurred by the
Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.
 
4.4    Certain Additional Waivers.
 
Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Guaranteed Obligations, except through the exercise of rights
of subrogation pursuant to Section 4.2 and through the exercise of rights of
contribution pursuant to Section 4.6.
 
4.5    Remedies.
 
The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Guaranteed Obligations may be declared to be forthwith
due and payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Guaranteed
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Guaranteed Obligations
being deemed to have become automatically due and payable), the Guaranteed
Obligations (whether or not due and payable by any other Person) shall forthwith
become due and payable by the Guarantors for purposes of Section 4.1. The
Guarantors acknowledge and agree that their obligations hereunder are secured in
accordance with the terms of the Collateral Documents and that the Lenders may
exercise their remedies thereunder in accordance with the terms thereof.
 
4.6    Rights of Contribution.
 
The Guarantors hereby agree, as among themselves, that if any Guarantor shall
become an Excess Funding Guarantor (as defined below), each other Guarantor
shall, on demand of such Excess Funding Guarantor (but subject to the succeeding
provisions of this Section 4.6), pay to such Excess Funding Guarantor an amount
equal to such Guarantor’s Pro Rata Share (as defined below and determined, for
this purpose, without reference to the properties, assets, liabilities and debts
of such Excess Funding Guarantor) of such Excess Payment (as defined below). The
payment obligation of any Guarantor to any Excess Funding Guarantor under this
Section 4.6 shall be subordinate and subject in right of payment to the prior
payment in full of the obligations of such Guarantor under the other provisions
of this Section 4, and such Excess Funding Guarantor shall not exercise any
right or remedy with respect to such excess until payment and satisfaction in
full of all of such obligations. For purposes hereof, (a) “Excess Funding
Guarantor” shall mean, in respect of any obligations arising under the other
provisions of this Section 4 (hereafter, the “Guaranty Obligations”), a
Guarantor that has paid an amount in excess of its Pro Rata Share of the
Guaranty Obligations; (b) “Excess Payment” shall mean, in respect of any
Guaranty Obligations, the amount paid by an Excess Funding Guarantor in excess
of its Pro Rata Share of such Guaranty Obligations; and (c) “Pro Rata Share”,
for the purposes of this Section 4.6, shall mean, for any Guarantor, the ratio
(expressed as a percentage) of (i) the amount by which the aggregate present
fair saleable value of all of its assets and properties exceeds the amount of
all debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
saleable value of all assets and other properties of the Borrower and all of the
Guarantors exceeds the amount of all of the debts and liabilities (including
contingent, subordinated, unmatured, and unliquidated liabilities, but excluding
the obligations of the Borrower and the Guarantors hereunder) of the Borrower
and all of the Guarantors, all as of the Closing



45



--------------------------------------------------------------------------------

Date (if any Guarantor becomes a party hereto subsequent to the Closing Date,
then for the purposes of this Section 4.6 such subsequent Guarantor shall be
deemed to have been a Guarantor as of the Closing Date and the information
pertaining to, and only pertaining to, such Guarantor as of the date such
Guarantor became a Guarantor shall be deemed true as of the Closing Date).
 
4.7    Guarantee of Payment; Continuing Guarantee.
 
The guarantee in this Section 4 is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Guaranteed Obligations
whenever arising.
 
SECTION 5
 
CONDITIONS
 
5.1    Closing Conditions.
 
The obligation of the Lenders to enter into this Credit Agreement and to make
the initial Extensions of Credit shall be subject to satisfaction of the
following conditions (in form and substance acceptable to the Lenders):
 
(a)    Executed Credit Documents.    Receipt by the Administrative Agent of (i)
multiple counterparts of this Credit Agreement, (ii) a Revolving Note for each
Lender and (iii) multiple counterparts of the Collateral Documents, in each case
executed by a duly authorized officer of each party thereto and in each case
conforming to the requirements of this Credit Agreement.
 
(b)    Legal Opinions.    Receipt by the Administrative Agent of multiple
counterparts of opinions of counsel for the Credit Parties relating to the
Credit Documents and the transactions contemplated therein, in form and
substance satisfactory to the Administrative Agent and the Lenders, and
including, among other things, opinions regarding enforceability of the Credit
Documents and the perfection of the security interests created thereby.
 
(c)    Personal Property Collateral.    Receipt by the Administrative Agent of
the following:
 
(i)    UCC Financing Statements.    UCC financing statements for each
jurisdiction as is necessary or appropriate, in the Collateral Agent’s
discretion, to perfect the security interests in the Collateral.
 
(ii)    Certificated Interests.    Original certificates evidencing the Capital
Stock pledged pursuant to the Collateral Documents, together with undated stock
transfer powers executed in blank.
 
(iii)    Intellectual Property.    Such patent, trademark and copyright notices
and filings as necessary or appropriate, in the Collateral Agent’s discretion,
to perfect the security interests in Intellectual Property.
 
(iv)    Landlord Consents.    Landlord consents, estoppel letters or consents
and waivers in respect of Collateral held on leased premises as reasonably
required by the Collateral Agent.



46



--------------------------------------------------------------------------------

(d)    Evidence of Insurance.    Receipt by the Administrative Agent of copies
of insurance policies or certificates of insurance of the members of the
Consolidated Group evidencing liability and casualty insurance meeting the
requirements set forth in the Credit Documents, including, without limitation,
naming the Collateral Agent as additional insured (in the case of liability
insurance) or sole loss payee (in the case of hazard insurance) on behalf of the
Lenders.
 
(e)    Absence of Legal Proceedings.    There shall not exist any action, suit,
investigation or proceeding pending in any court or before any arbitrator or
Governmental Authority that would reasonably be expected to have a Material
Adverse Effect.
 
(f)    Corporate Documents.    Receipt by the Administrative Agent of the
following (or the equivalent):
 
(i)    Charter Documents.    For each of member of the Consolidated Group,
copies of the articles or certificates of incorporation or other charter
documents of such Person certified to be true and complete as of a recent date
by the appropriate Governmental Authority of the state or other jurisdiction of
its incorporation and certified by a secretary or assistant secretary of such
Person to be true and correct as of the Closing Date.
 
(ii)    Bylaws.    For each member of the Consolidated Group, a copy of the
bylaws, operating agreement or equivalent of such Person certified by a
secretary or assistant secretary of such Person to be true and correct and in
force and effect as of the Closing Date.
 
(iii)    Resolutions.    For each Credit Party, copies of resolutions of the
board of directors of such Credit Party approving and adopting the Credit
Documents to which it is a party, the transactions contemplated therein and
authorizing execution and delivery thereof, certified by a secretary or
assistant secretary of such Credit Party to be true and correct and in force and
effect as of the Closing Date.
 
(iv)    Good Standing.    For each member of the Consolidated Group,
certificates of good standing, existence or its equivalent of such Person
certified as of a recent date by the appropriate governmental authorities of the
state of incorporation and each other state in which the failure to so qualify
and be in good standing would be reasonably likely to have a material adverse
effect on the business or operations in such state.
 
(v)    Officer’s Certificate.    An officer’s certificate for each of the Credit
Parties dated as of the Closing Date substantially in the form of Schedule
5.1(f)(v) with appropriate insertions and attachments.
 
(g)    Priority of Liens.    The Administrative Agent shall have received
satisfactory evidence that (i) the Collateral Agent, on behalf of the Lenders,
holds a perfected, first priority Lien on all Collateral and (ii) none of the
Collateral is subject to any Liens other than Permitted Liens.
 
(h)    Governmental Consents.    Receipt by the Administrative Agent of evidence
of receipt of all required governmental and third party consents and approvals,
if any, with respect to the Credit Documents and the transactions contemplated
thereby (or, to the extent such consents and approvals are pending, the status
of such consents and approvals).



47



--------------------------------------------------------------------------------

 
(i)    Fees and Expenses.    Payment by the Credit Parties of all fees and
expenses owed by them to the Lenders, the Administrative Agent and the
Collateral Agent, including, without limitation, payment to the Administrative
Agent of the fees set forth in the Administrative Agent’s Fee Letter.
 
5.2    Conditions to all Extensions of Credit.
 
The obligation of each Lender to make any Extension of Credit hereunder
(including the initial Extension of Credit to be made hereunder) is subject to
the satisfaction of the following conditions precedent:
 
(a)    Representations and Warranties.    The representations and warranties
made by the Credit Parties herein and in the other Credit Documents and that are
contained in any certificate furnished at any time under or in connection
herewith shall be true and correct in all material respects on and as of the
date of such Extension of Credit as if made on and as of such date (except for
those that expressly relate to an earlier date).
 
(b)    No Default or Event of Default.    No Default or Event of Default shall
have occurred and be continuing on the date of such Extension of Credit or after
giving effect to such Extension of Credit unless such Default or Event of
Default shall have been waived in accordance with this Credit Agreement.
 
(c)    Other Conditions.    The Borrower shall have satisfied the conditions set
forth in Section 2 and, in the case of Continuations and Conversions, Section
3.2.
 
Each request for an Extension of Credit (including Continuations and
Conversions) and each acceptance by the Borrower of an Extension of Credit
(including Continuations and Conversions) shall be deemed to constitute a
representation and warranty by the Borrower as of the date of such Extension of
Credit that the applicable conditions in this Section 5.2 have been satisfied.
 
SECTION 6
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders to enter into this Credit Agreement and to make the
Extensions of Credit hereunder, each of the Credit Parties hereby represents and
warrants to the Administrative Agent and to each Lender that:
 
6.1    Financial Condition.
 
Each of the financial statements described below (copies of which have
heretofore been provided to the Administrative Agent for distribution to the
Lenders) have been prepared in accordance with GAAP (or, as applicable with
respect to HMO Subsidiaries, SAP) consistently applied throughout the periods
covered thereby, are complete and correct in all material respects and present
fairly the financial condition (including disclosure of all material
liabilities, contingent or otherwise) and results from operations of the
entities and for the periods specified, subject in the case of interim
company-prepared statements to normal year-end adjustments and the absence of
footnotes:
 
(a)  the audited consolidated balance sheets of the Borrower and its
consolidated subsidiaries dated as of December 31, 1998, December 31, 1999 and
December 31, 2000,



48



--------------------------------------------------------------------------------

 
together with the related audited statements of income, stockholders’ equity and
cash flows for the respective fiscal years then ended, certified by KPMG LLP,
certified public accountants;
 
(b)  the unaudited, company-prepared balance sheets of the Borrower and its
consolidated subsidiaries dated as of September 30, 2001, together with the
related unaudited, company-prepared statements of income, stockholders’ equity
and cash flows for the fiscal quarter then ended; and
 
(c)  after the Closing Date, the annual and quarterly financial statements
provided in accordance with Sections 7.1(a) and (b).
 
6.2    No Changes or Restricted Payments.
 
Since the date of the most recent annual audited financial statements referenced
in Section 6.1(a):
 
(a)  for the period to the Closing Date, except as previously disclosed in
writing to the Administrative Agent and the Lenders, (i) there have been no
material sales, transfers or other dispositions of any material part of the
business or property of the members of the Consolidated Group, nor have there
been any material purchases or other acquisitions of any business or property
(including the Capital Stock of any other person) by the members of the
Consolidated Group, that are not reflected in the annual audited or
company-prepared quarterly financial statements referenced in Section 6.1(a) and
(b) hereof, and (ii) no Restricted Payments have been declared or paid by
members of the Consolidated Group; and
 
(b)  there has been no circumstance, development or event relating to or
affecting the members of the Consolidated Group that has had or would reasonably
be expected to have a Material Adverse Effect.
 
6.3    Organization; Existence; Compliance with Law.
 
Each of the members of the Consolidated Group (a) is duly organized, validly
existing in good standing under the laws of the jurisdiction of its
incorporation or organization, (b) has the corporate or other necessary power
and authority, and the legal right to own and operate its Property, to lease the
Property it operates as lessee and to conduct the business in which it is
currently engaged, (c) is duly qualified as a foreign entity and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of Property or the conduct of its business requires such
qualification, other than in such jurisdictions where the failure to be so
qualified and in good standing would not, in the aggregate, have a Material
Adverse Effect, and (d) is in compliance with all HMO Regulations, Medicare
Regulations, Medicaid Regulations and all Requirements of Law (including without
limitation Environmental Laws) applicable to it, or to its properties, except to
the extent that the failure to comply therewith would not, in the aggregate, be
reasonably expected to have a Material Adverse Effect. Without limiting the
generality of the foregoing, with respect to each member of the Consolidated
Group:
 
(i)  there is (A) no member of the Consolidated Group or individual employed by
any member of the Consolidated Group that would reasonably be expected to have
criminal culpability or to be excluded from participation in any Medical
Reimbursement Program for corporate or individual actions or failures to act
where such culpability or exclusion has resulted or could reasonably be expected
to result in an Exclusion Event; and (B) no officer continuing to be employed by
the Consolidated Group who may reasonably be expected to have individual
culpability for matters under investigation by the OIG or other Governmental
Authority unless such officer has been, within a reasonable period of time after
discovery of such actual or



49



--------------------------------------------------------------------------------

 
potential culpability, either suspended or removed from positions of
responsibility related to those activities under challenge by the OIG or other
Governmental Authority;
 
(ii)  current billing policies, arrangements, protocols and instructions comply
with requirements of Medical Reimbursement Programs and are administered by
properly trained personnel, except where any such failure to comply would not
reasonably be expected to result in an Exclusion Event;
 
(iii)  current medical director compensation arrangements comply with state and
federal anti-kick back, fraud and abuse, and Stark I and II requirements, except
where any such failure to comply would not reasonably be expected to result in
an Exclusion Event.
 
6.4    Power; Authorization; Enforceable Obligations.
 
Each of the Credit Parties has the corporate or other necessary power and
authority, and the legal right, to make, deliver and perform the Credit
Documents to which it is a party and has taken all necessary corporate or other
action to authorize the execution, delivery and performance by it of the Credit
Documents to which it is a party. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with acceptance of Extensions of Credit
or the making of the guaranties hereunder or with the execution, delivery or
performance of any Credit Documents by the Credit Parties (other than those that
have been obtained, such filings as are required by the Securities and Exchange
Commission and to fulfill other reporting requirements with Governmental
Authorities) or with the validity or enforceability of any Credit Document
against the Credit Parties (except such filings as are necessary in connection
with the perfection of the Liens created by such Credit Documents). Each Credit
Document to which it is a party constitutes a legal, valid and binding
obligation of such Credit Party enforceable against such Credit Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
6.5    No Legal Bar.
 
The execution, delivery and performance of the Credit Documents, the borrowings
hereunder and the use of the Extensions of Credit will not violate any
Requirement of Law or any Contractual Obligation of any member of the
Consolidated Group (except those as to which waivers or consents have been
obtained), and will not result in, or require, the creation or imposition of any
Lien on any of its respective properties or revenues pursuant to any Requirement
of Law or Contractual Obligation other than the Liens arising under or
contemplated in connection with the Credit Documents.
 
6.6    No Material Litigation and Disputes.
 
(a) No claim, litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the best knowledge of the
Credit Parties, threatened by or against, any members of the Consolidated Group
or against any of their respective properties or revenues that (i) relate to the
Credit Documents or any of the transactions contemplated hereby or thereby or
(ii) if adversely determined, would reasonably be expected to have a Material
Adverse Effect. Set forth on Schedule 6.6 is a summary of all claims,
litigation, investigations and proceedings pending or, to the knowledge of the
Credit Parties, threatened by or against the members of the Consolidated Group
or against any of their respective properties or revenues, and none of such
actions, individually or in the aggregate, would reasonably be expected to have
a Material Adverse Effect.



50



--------------------------------------------------------------------------------

 
(b)  No default exists and, to the knowledge of the Credit Parties, no default
has been asserted, under any Contractual Obligations to which any members of the
Consolidated Group are party that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.
 
6.7    No Defaults.
 
No Default or Event of Default has occurred and is continuing.
 
6.8    Ownership and Operation of Property.
 
Each of the members of the Consolidated Group (i) has good record and marketable
title to, or a valid leasehold interest in, all its material real property, and
good title to, or a valid leasehold interest in, all its other material
property, and none of such property is subject to any Lien, except for Permitted
Liens, and (ii) has obtained all material licenses, permits, franchises or other
certifications, consents, approvals and authorizations, governmental or private,
necessary to the ownership of its Property and to the conduct of its business.
 
6.9    Intellectual Property.
 
Each of the members of the Consolidated Group owns, or has the legal right to
use, all United States trademarks, tradenames, copyrights, patents, technology,
know-how and processes, if any, necessary for each of them to conduct its
business as currently conducted (the “Intellectual Property”) except for those
the failure to own or have such legal right to use would not be reasonably
expected to have a Material Adverse Effect. Set forth on Schedule 6.9 is a list
of all patents, patent applications, trademarks, trademark applications and
registered copyrights owned or used by any member of the Consolidated Group. No
claim has been asserted and is pending by any Person challenging or questioning
the use by any member of the Consolidated Group of any of its Intellectual
Property or the validity or enforceability of any such Intellectual Property,
nor does any Credit Party know of any such threatened claim, and to the best
knowledge of the Credit Parties, the use of such Intellectual Property by the
members of the Consolidated Group does not infringe on the rights of any Person,
except for such claims and infringements that, in the aggregate, would not be
reasonably expected to have a Material Adverse Effect.
 
6.10    No Burdensome Restrictions.
 
No Requirement of Law or Contractual Obligation of the members of the
Consolidated Group would be reasonably expected to have a Material Adverse
Effect.
 
6.11    Taxes.
 
Each of the members of the Consolidated Group has filed or caused to be filed
all income tax returns (federal, state, local and foreign) and all other
material tax returns that are required to be filed and has paid (i) all amounts
shown therein to be due (including interest and penalties) and (ii) all other
taxes, fees, assessments and other governmental charges (including mortgage
recording taxes, documentary stamp taxes and intangibles taxes) owing, except
for such taxes that are not yet delinquent or as are being contested in good
faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established unless the failure to make any such
payment could give rise to an immediate right to foreclose on a Lien securing
such amounts. No tax claim or assessment has been asserted against members of
the Consolidated Group that if adversely determined would reasonably be expected
to have a Material Adverse Effect.



51



--------------------------------------------------------------------------------

 
6.12    ERISA.
 
Except as would not reasonably be expected to have a Material Adverse Effect:
 
(a)  During the three-year period prior to the date on which this representation
is made or deemed made: (i) no ERISA Event has occurred, and, to the best
knowledge of the Credit Parties, no event or condition has occurred or exists as
a result of which any ERISA Event would reasonably be expected to occur, with
respect to any Plan; (ii) no “accumulated funding deficiency,” as such term is
defined in Section 302 of ERISA and Section 412 of the Internal Revenue Code,
whether or not waived, has occurred with respect to any Plan; (iii) each Plan
has been maintained, operated, and funded in material compliance with its own
terms and with the provisions of ERISA, the Internal Revenue Code, and any other
applicable federal or state laws; and (iv) no lien in favor of the PBGC or a
Plan has arisen or is reasonably likely to arise on account of any Plan.
 
(b)  The actuarial present value of all “benefit liabilities” (as defined in
Section 4001(a)(16) of ERISA), whether or not vested, under each Single Employer
Plan, as of the last annual valuation date prior to the date on which this
representation is made or deemed made (determined, in each case, in accordance
with Financial Accounting Standards Board Statement 87, utilizing the actuarial
assumptions used in such Plan’s most recent actuarial valuation report), did not
exceed as of such valuation date the fair market value of the assets of such
Plan.
 
(c)  No member of the Consolidated Group nor any ERISA Affiliate has incurred,
or, to the best knowledge of the Credit Parties, could be reasonably expected to
incur, any withdrawal liability under ERISA to any Multiemployer Plan or
Multiple Employer Plan. No member of the Consolidated Group nor any ERISA
Affiliate would become subject to any withdrawal liability under ERISA if any
member of the Consolidated Group or any ERISA Affiliate were to withdraw
completely from all Multiemployer Plans and Multiple Employer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made. No member of the Consolidated Group nor any ERISA Affiliate
has received any notification that any Multiemployer Plan is in reorganization
(within the meaning of Section 4241 of ERISA), is insolvent (within the meaning
of Section 4245 of ERISA), or has been terminated (within the meaning of Title
IV of ERISA), and no Multiemployer Plan is, to the best knowledge of the Credit
Parties, reasonably expected to be in reorganization, insolvent, or terminated.
 
(d)  No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Internal Revenue Code) or breach of fiduciary responsibility
has occurred with respect to a Plan that has subjected or may subject any member
of the Consolidated Group or any ERISA Affiliate to any liability under Sections
406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Internal Revenue
Code, or under any agreement or other instrument pursuant to which any member of
the Consolidated Group or any ERISA Affiliate has agreed or is required to
indemnify any person against any such liability.
 
(e)  No member of the Consolidated Group nor any ERISA Affiliate has any
material liability with respect to “expected post-retirement benefit
obligations” within the meaning of the Financial Accounting Standards Board
Statement 106.
 
(f)  Neither the execution and delivery of this Credit Agreement nor the
consummation of the financing transactions contemplated thereunder will involve
any transaction that is subject to the prohibitions of Sections 404, 406 or 407
of ERISA or in connection with which a tax could be imposed pursuant to Section
4975 of the Internal Revenue Code. The representation by the Credit Parties in
the preceding sentence is made in reliance upon and subject to the accuracy of
the Lenders’



52



--------------------------------------------------------------------------------

 
representation in Section 11.15 with respect to their source of funds and is
based on the assumption, (i) in the event that the source of the funds used by a
Lender in connection with this transaction is an insurance company’s general
asset account, (A) that all applicable provisions of Prohibited Transaction
Class Exemption 95-60, 60 Fed. Reg. 35,925 (1995) are satisfied, (B) that such
Lender is in compliance with the regulations issued under Section 401(c)(1)(A)
of ERISA, or (C) that there has occurred the issuance of any other prohibited
transaction exemption or similar relief, in the case of either clause (A) or
(B), to the effect that assets in an insurance company’s general asset account
do not constitute assets of an “employee benefit plan” within the meaning of
Section 3(3) of ERISA or a “plan” within the meaning of Section 4975(e)(1) of
the Internal Revenue Code and (ii) in the event that the source of funds used by
a Lender in connection with the transaction is an insurance company’s separate
account, that all applicable provisions of Prohibited Transaction Class
Exemption 90-1, 55 Fed. Reg. 2891 (1990) are satisfied.
 
6.13    Governmental Regulations, etc.
 
(a)    No part of the proceeds of the Extensions of Credit hereunder will be
used, directly or indirectly, for the purpose of purchasing or carrying any
“margin stock” within the meaning of Regulation U, or for the purpose of
purchasing or carrying or trading in any other securities. If requested by any
Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 referred to in said Regulation
U. No indebtedness being reduced or retired out of the proceeds of the
Extensions of Credit hereunder was or will be incurred for the purpose of
purchasing or carrying any “margin stock” within the meaning of Regulation U or
any “margin security” within the meaning of Regulation T. “Margin stock” (within
the meaning of Regulation U) does not constitute more than twenty-five percent
(25%) of the value of the consolidated assets of the Borrower and its
Subsidiaries. None of the transactions contemplated by this Credit Agreement
(including, without limitation, the direct or indirect use of the proceeds of
the Loans) will violate or result in a violation of the Securities Act of 1933,
as amended, or the Securities Exchange Act of 1934, as amended, or regulations
issued pursuant thereto, or Regulation T, U or X.
 
(b)    None of the members of the Consolidated Group is subject to regulation
under the Public Utility Holding Company Act of 1935, the Federal Power Act or
the Investment Company Act of 1940, each as amended. In addition, none of the
members of the Consolidated Group is (i) an “investment company” registered or
required to be registered under the Investment Company Act of 1940, as amended,
and is not controlled by such a company, or (ii) a “holding company”, or a
“subsidiary company” of a “holding company”, or an “affiliate” of a “holding
company” or of a “subsidiary” of a “holding company”, within the meaning of the
Public Utility Holding Company Act of 1935, as amended.
 
(c)    No director, executive officer or principal shareholder of any member of
the Consolidated Group is a director, executive officer or principal shareholder
of any Lender. For the purposes hereof the terms “director”, “executive officer”
and “principal shareholder” (when used with reference to any Lender) have the
respective meanings assigned thereto in Regulation O.
 
6.14    Subsidiaries.
 
Set forth on Schedule 6.14 are all of the Subsidiaries of the Borrower,
including the jurisdiction of organization, classes of Capital Stock (including
options, warrants, rights of subscription, conversion and exchangeability and
other similar rights), ownership and ownership percentages thereof. The
outstanding shares of Capital Stock shown have been validly issued, fully paid
and are non-assessable and owned free of Liens other than Permitted Liens. The
outstanding shares of Capital Stock shown are not the subject of buy-sell,
voting trust or other shareholder agreement except as identified on Schedule
6.14.



53



--------------------------------------------------------------------------------

 
6.15    Purpose of Extensions of Credit.
 
Extensions of Credit hereunder will be used by the Borrower solely (i) to
refinance existing Funded Debt, (ii) to finance the fees and expenses incurred
in connection with this Credit Agreement and (iii) to finance working capital,
capital expenditures and other corporate purposes of the Borrower and its
Subsidiaries (including, without limitation, Permitted Acquisitions).
 
6.16    Environmental Matters.
 
Except as would not reasonably be expected to have a Material Adverse Effect, to
the knowledge of the Borrower:
 
(a)    Each of the facilities and properties owned, leased or operated by the
members of the Consolidated Group (the “Subject Properties”) and all operations
at the Subject Properties are in compliance with all applicable Environmental
Laws, and there is no violation of any Environmental Law with respect to the
Subject Properties or the businesses operated by the members of the Consolidated
Group (the “Businesses”), and there are no conditions relating to the Businesses
or Subject Properties that could give rise to liability under any applicable
Environmental Laws.
 
(b)    None of the Subject Properties contains, or has previously contained, any
Materials of Environmental Concern at, on or under the Subject Properties in
amounts or concentrations that constitute or constituted a violation of, or
could give rise to liability under, Environmental Laws.
 
(c)    None of the members of the Consolidated Group has received any written or
verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Subject Properties or the Businesses, nor does any member
of the Consolidated Group have knowledge or reason to believe that any such
notice will be received or is being threatened.
 
(d)    Materials of Environmental Concern have not been transported or disposed
of from the Subject Properties, or generated, treated, stored or disposed of at,
on or under any of the Subject Properties or any other location, in each case by
or on behalf any members of the Consolidated Group in violation of, or in a
manner that would be reasonably likely to give rise to liability under, any
applicable Environmental Law.
 
(e)    No judicial proceeding or governmental or administrative action is
pending or, to the best knowledge of any Credit Party, threatened, under any
Environmental Law to which any member of the Consolidated Group is or will be
named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
any member of the Consolidated Group, the Subject Properties or the Businesses.
 
(f)    There has been no release or, threat of release of Materials of
Environmental Concern at or from the Subject Properties, or arising from or
related to the operations (including, without limitation, disposal) of any
member of the Consolidated Group in connection with the Subject Properties or
otherwise in connection with the Businesses, in violation of or in amounts or in
a manner that could give rise to liability under Environmental Laws.



54



--------------------------------------------------------------------------------

 
6.17    No Material Misstatements.
 
None of the information, reports, financial statements, exhibits or schedules,
taken as a whole, furnished by or on behalf of any member of the Consolidated
Group to the Administrative Agent or any Lender in connection with the
negotiation of the Credit Documents or included therein or delivered pursuant
thereto contained, contains or will contain any material misstatement of fact or
omitted, omits or will omit to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were, are or
will be made, not materially misleading, provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each of the Credit Parties represents only
that it acted in good faith and utilized reasonable assumptions and due care in
the preparation of such information, report, financial statement, exhibit or
schedule, it being understood that forecasts and projections are subject to
significant uncertainties and contingencies, many of which are beyond the Credit
Parties’ control, and no assurance can be given that any forecasts or
projections will be realized.
 
6.18    Labor Matters.
 
Except as would not reasonably be expected to have a Material Adverse Effect:
 
(a)    There are no strikes or lockouts against any members of the Consolidated
Group pending or, to the best knowledge of the Credit Parties, threatened;
 
(b)    The hours worked by and payments made to employees of the Consolidated
Group have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, local or foreign law dealing with such matters in any
case where a Material Adverse Effect would reasonably be expected to occur as a
result of the violation thereof;
 
(c)    All payments due from members of the Consolidated Group, or for which any
claim may be made against a member of the Consolidated Group, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the respective members of the
Consolidated Group; and
 
(d)    None of the members of the Consolidated Group is party to a collective
bargaining agreement.
 
Set forth on Schedule 6.18 is a summary of all labor matters pending or, to the
best knowledge of the Credit Parties, threatened by or against the members of
the Consolidated Group, and none of such labor matters, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
 
6.19    Security Documents.
 
(a)    Security Agreement.    The Security Agreement is effective to create in
favor of the Collateral Agent, for the ratable benefit of the holders of the
Secured Obligations identified therein, a legal, valid and enforceable security
interest in the Collateral identified therein owned by the Credit Parties and,
when financing statements in appropriate form are filed in the appropriate
offices for the locations specified in the schedules to the Security Agreement,
the Security Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the grantors thereunder in such
Collateral that may be perfected by filing, recording or registering a financing
statement under the Uniform Commercial Code as in effect, in each case prior and
superior in right to any other Lien on any Collateral other than Permitted
Liens.



55



--------------------------------------------------------------------------------

 
(b)    Pledge Agreement.    The Pledge Agreement is effective to create in favor
of the Collateral Agent, for the ratable benefit of the holders of the Secured
Obligations identified therein, a legal, valid and enforceable security interest
in the Collateral identified therein and, when such Collateral is delivered to
the Collateral Agent, the Pledge Agreement shall constitute a fully perfected
first priority Lien on, and security interest in, all right, title and interest
of the pledgors thereunder in such Collateral, in each case prior and superior
in right to any other Lien.
 
(c)    Intellectual Property.    The Security Agreement, together with the
Notice of Grant of Security Interest in Trademarks and the Notice of Grant of
Security Interest in Patents, when duly recorded in the United States Patent and
Trademark Office, and the Notice of Grant of Security Interest in Copyrights,
when duly recorded in the United States Copyright Office, will constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the grantors thereunder in all Patents and Patent Licenses, Trademarks and
Trademark Licenses and Copyrights and Copyright Licenses (each as defined in the
Security Agreement) owned by such grantors and in which a security interest may
be perfected by filing, recording or registration of a Notice in the United
States Patent and Trademark Office and the United States Copyright Office, in
each case prior and superior in right to any other Lien other than Permitted
Liens.
 
6.20    Location of Real Property and Leased Premises.
 
Set forth on Schedule 6.20(a) is a complete and correct list of all real
property located in the United States and owned or leased by any member of the
Consolidated Group with street address and state where located. Set forth on
Schedule 6.20(b) is a list of all locations where any tangible personal property
of any member of the Consolidated Group is located, including street address and
state where located. Set forth on Schedule 6.20(c) is the chief executive office
and principal place of business of each member of the Consolidated Group.
 
6.21    Fraud and Abuse.
 
To the knowledge of the Responsible Officers of the Credit Parties, no member of
the Consolidated Group or any of their respective officers, directors or
Contract Providers have engaged in any activities that are prohibited under
Medicare Regulations or Medicaid Regulations or that are prohibited by binding
rules of professional conduct.
 
6.22    Licensing and Accreditation.
 
(a)    Except to the extent it would not reasonably be expected to have a
Material Adverse Effect, each member of the Consolidated Group and, to the
knowledge of the Credit Parties, each Contract Provider, has, to the extent
applicable: (i) obtained (or been duly assigned) all required certificates of
need or determinations of need as required by the relevant state Governmental
Authority for the acquisition, construction, expansion of, investment in or
operation of its businesses as currently operated; (ii) obtained and maintains
in good standing all required licenses; (iii) to the extent prudent and
customary in the industry in which it is engaged, obtained and maintains
accreditation from all generally recognized accrediting agencies; and (iv)
entered into and maintains in good standing its status as a Medicare Supplier
and as a Medicaid Supplier. To the knowledge of the Credit Parties, each
Contract Provider is duly licensed by each state, state agency, commission or
other Governmental Authority having jurisdiction over the provisions of such
services by such Person in the locations where the members of the Consolidated
Group conduct business, to the extent such licensing is required to enable such
Person to provide the professional services provided by such Person and
otherwise as is necessary to enable the Consolidated Group to operate as
currently operated and as contemplated to be operated. To the



56



--------------------------------------------------------------------------------

knowledge of the Credit Parties, all such required licenses are in full force
and effect on the date hereof and have not been revoked or suspended or
otherwise limited.
 
(b)    The Borrower will, and will cause each of its HMO Subsidiaries to,
preserve and maintain (i) the licensing and certification of each HMO Subsidiary
pursuant to the HMO Regulations, (ii) all certifications and authorizations
necessary to ensure that the HMO Subsidiaries are eligible for all
reimbursements available under the HMO Regulations to the extent applicable and
(iii) all licenses, permits, authorizations and qualifications required under
the HMO Regulations in connection with the ownership or operation of HMOs.
 
SECTION 7
 
AFFIRMATIVE COVENANTS
 
Each Credit Party hereby covenants and agrees that so long as this Credit
Agreement is in effect or any amounts payable hereunder or under any other
Credit Document shall remain outstanding or any Letter of Credit is outstanding,
and until all of the Commitments hereunder shall have terminated:
 
7.1    Information Covenants.
 
The Credit Parties will furnish, or cause to be furnished, to the Administrative
Agent and each of the Lenders:
 
(a)    Annual Financial Statements. As soon as available, and in any event
within ninety days after the close of each fiscal year of the members of the
Consolidated Group,
 
(i)    a consolidated balance sheet of the Consolidated Group as of the end of
such fiscal year, together with related consolidated statements of income,
stockholders’ equity and cash flows for such fiscal year, in each case setting
forth in comparative form consolidated figures for the preceding fiscal year,
all such financial information described above to be in reasonable form and
detail and audited by independent certified public accountants of recognized
national standing reasonably acceptable to the Administrative Agent and whose
opinion shall be to the effect that such financial statements have been prepared
in accordance with GAAP (except for changes with which such accountants concur)
and shall not be limited as to the scope of the audit or qualified as to the
status of the Consolidated Group as a going concern or any other material
qualifications or exceptions, and
 
(ii)    with respect to each HMO Subsidiary, annual financial statements
prepared in accordance with SAP.
 
(b)    Quarterly Financial Statements. As soon as available, and in any event
within forty-five days after the close of each fiscal quarter of the members of
the Consolidated Group (other than the fourth fiscal quarter, in which case
ninety days after the end thereof),
 
(i)    a consolidated balance sheet of the Consolidated Group as of the end of
such fiscal quarter, together with related consolidated statements of income,
stockholders’ equity and cash flows for such fiscal quarter, in each case
setting forth in comparative form consolidated figures for the corresponding
period of the preceding fiscal year, all such financial information described
above to be in reasonable form and detail and reasonably



57



--------------------------------------------------------------------------------

acceptable to the Administrative Agent, and accompanied by a certificate of a
Responsible Officer of the Borrower to the effect that such quarterly financial
statements fairly present in all material respects the financial condition of
the Consolidated Group and have been prepared in accordance with GAAP, subject
to changes resulting from audit and normal year-end audit adjustments, and
 
(ii)    with respect to each HMO Subsidiary, quarterly financial statements
prepared in accordance with SAP.
 
(c)    Officer’s Certificate.    At the time of delivery of the financial
statements required by Sections 7.1(a) and 7.1(b) above, a certificate of a
Responsible Officer of the Borrower substantially in the form of Schedule
7.1(c), (i) demonstrating compliance with the financial covenants contained in
Section 7.11 by calculation thereof as of the end of each such fiscal period and
(ii) stating that no Default or Event of Default exists, or if any Default or
Event of Default does exist, specifying the nature and extent thereof and what
action the Credit Parties propose to take with respect thereto.
 
(d)    Annual Business Plan and Budgets.    Within sixty days following the end
of each fiscal year of the Borrower, beginning with the fiscal year ending
December 31, 2001, an annual business plan and budget of the members of the
Consolidated Group containing, among other things, summary pro forma financial
information for the next fiscal year with respect to each calendar month
thereof.
 
(e)    Auditor’s Reports.    Promptly upon receipt thereof, without duplication,
a copy of any other report or “management letter” submitted by independent
accountants to any member of the Consolidated Group (unless restricted by
applicable professional standards) in connection with any annual, interim or
special audit of the financial statements of such Person.
 
(f)    Reports.    Promptly upon transmission or receipt thereof, without
duplication, (i) copies of any filings and registrations with, and reports to or
from, the Securities and Exchange Commission, or any successor agency, and
copies of all financial statements, proxy statements, notices and reports as any
member of the Consolidated Group shall send to its shareholders or to a holder
of any Indebtedness owed by any member of the Consolidated Group in its capacity
as such a holder, and (ii) upon the request of the Administrative Agent, all
reports and written information to and from the United States Environmental
Protection Agency, or any state or local agency responsible for environmental
matters, the United States Occupational Health and Safety Administration, or any
state or local agency responsible for health and safety matters, or any
successor agencies or authorities concerning environmental, health or safety
matters.
 
(g)    Notices.    Upon any Responsible Officer of a Credit Party obtaining
knowledge thereof, the Credit Parties will give written notice to the
Administrative Agent immediately of (i) the occurrence of an event or condition
consisting of a Default or Event of Default, specifying the nature and existence
thereof and what action the Credit Parties propose to take with respect thereto,
and (ii) except as would not reasonably be expected to result in a Material
Adverse Effect, the occurrence of any of the following with respect to any
member of the Consolidated Group: (A) the pendency or commencement of any
litigation, arbitral or governmental proceeding against such Person that, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect, (B) the institution of any proceedings against such Person with respect
to, or the receipt of notice by such Person of potential liability or
responsibility for violation, or alleged violation of any federal, state or
local law, rule or regulation, including, without limitation, Environmental
Laws, the violation of which would reasonably be expected to have a Material
Adverse Effect, (C) the institution of any investigation or proceeding against
such Person (or, to the knowledge of the Credit Parties, any



58



--------------------------------------------------------------------------------

Contract Provider) to suspend, revoke or terminate (or that may result in the
termination of) its status as a Medicaid Supplier or its status as a Medicare
Supplier, or any such investigation or proceeding that may result in an
Exclusion Event, (D) a copy of any notice of intent to exclude, any notice of
proposal to exclude issued by the OIG or any other Exclusion Event, (E) all
notices of loss or threatened loss of accreditation, loss of participation under
any reimbursement program or loss of applicable health care license or
certificate of authority of any HMO Subsidiary, and all other material
deficiency notices, compliance orders or adverse reports issued by any HMO
Regulator or other Governmental Authority or private insurance company pursuant
to a provider agreement that, if not promptly complied with or cured, could
result in the suspension or forfeiture of any license, certification, or
accreditation necessary for such HMO Subsidiary to carry on its business as then
conducted or the termination of any insurance or reimbursement program available
to any HMO Subsidiary, or (F) all correspondence received by the Borrower or any
of its Subsidiaries from an HMO Regulator asserting that the Borrower or any of
its Subsidiaries is not in compliance in all material respects with HMO
Regulations or threatening action against the Borrower or any of its
Subsidiaries under the HMO Regulations.
 
(h)    HMO Investments.    Within the period for delivery of the quarterly
financial statements provided in Section 7.1(b), written notification of
Investments during such fiscal quarter by any member of the Consolidated Group
in any HMO Subsidiary that, individually or in the aggregate in any fiscal year
of the Borrower, exceed ten percent (10%) of the Company Action Level or the
relevant state’s risk-based capital threshold, as applicable, (in each case as
determined in accordance with SAP at the immediately preceding fiscal-year-end
determination thereof) of such HMO Subsidiary; provided that, to the extent such
Investments, individually or in the aggregate, materially deviate from the
business plan and budget delivered pursuant to Section 7.1(d), written
notification of such Investments shall be provided not later than fifteen days
following the end of the calendar month during which such Investments are made.
 
(i)    ERISA.    Upon any Responsible Officer of a Credit Party obtaining
knowledge thereof, the Credit Parties will give written notice to the
Administrative Agent promptly (and in any event within five Business Days) of:
(i) any event or condition, including, without limitation, any Reportable Event,
that constitutes, or would reasonably be expected to result in, an ERISA Event;
(ii) with respect to any Multiemployer Plan, the receipt of notice as prescribed
in ERISA or otherwise of any withdrawal liability assessed against the Credit
Parties or any ERISA Affiliates, or of a determination that any Multiemployer
Plan is in reorganization or insolvent (both within the meaning of Title IV of
ERISA); (iii) the failure to make full payment on or before the due date
(including extensions) thereof of all amounts that any member of the
Consolidated Group or any ERISA Affiliate is required to contribute to each Plan
pursuant to its terms and as required to meet the minimum funding standard set
forth in ERISA and the Internal Revenue Code with respect thereto; or (iv) any
change in the funding status of any Plan that would reasonably be expected to
have a Material Adverse Effect, together with a description of any such event or
condition or a copy of any such notice and a statement by a Responsible Officer
of the Borrower briefly setting forth the details regarding such event,
condition, or notice, and the action, if any, that has been or is being taken or
is proposed to be taken by the Credit Parties with respect thereto. Promptly
upon request, the Credit Parties shall furnish the Administrative Agent and the
Lenders with such additional information concerning any Plan as may be
reasonably requested, including, without limitation, copies of each annual
report/return (Form 5500 series), as well as all schedules and attachments
thereto required to be filed with the Department of Labor and/or the Internal
Revenue Service pursuant to ERISA and the Internal Revenue Code, respectively,
for each “plan year” (within the meaning of Section 3(39) of ERISA).



59



--------------------------------------------------------------------------------

 
(j)    Environmental.
 
(i)    Upon the reasonable written request of the Administrative Agent following
the occurrence of any event or the discovery of any condition that the
Administrative Agent or the Required Lenders reasonably believe has caused (or
could be reasonably expected to cause) the representations and warranties set
forth in Section 6.16 to be untrue in any material respect, the Credit Parties
will furnish or cause to be furnished to the Administrative Agent, at the Credit
Parties’ expense, a report of an environmental assessment of reasonable scope,
form and depth, (including, where appropriate, invasive soil or groundwater
sampling) by a consultant reasonably acceptable to the Administrative Agent as
to the nature and extent of the presence of any Materials of Environmental
Concern on any Subject Properties (as defined in Section 6.16) and as to the
compliance by any member of the Consolidated Group with Environmental Laws at
such Subject Properties. If the Credit Parties fail to deliver such an
environmental report within seventy-five days after receipt of such written
request then the Administrative Agent may arrange for same, and the members of
the Consolidated Group hereby grant to the Administrative Agent and their
representatives access to the Subject Properties to reasonably undertake such an
assessment (including, where appropriate, invasive soil or groundwater
sampling). The reasonable cost of any assessment arranged for by the
Administrative Agent pursuant to this provision will be payable by the Credit
Parties on demand and added to the obligations secured by the Collateral
Documents.
 
(ii)    The members of the Consolidated Group will conduct and complete all
investigations, studies, sampling, and testing and all remedial, removal, and
other actions necessary to address all Materials of Environmental Concern on,
from or affecting any of the Subject Properties to the extent necessary to be in
compliance with all Environmental Laws and with the validly issued orders and
directives of all Governmental Authorities with jurisdiction over such Subject
Properties to the extent any failure could have a Material Adverse Effect.
 
(k)    Reinsurance Arrangements.    As soon as available, and in event within
120 days after the end of each fiscal year of the Borrower, a schedule setting
forth in reasonable detail the reinsurance arrangements maintained by each of
the HMO Subsidiaries of the Borrower as of the end of such fiscal year (with any
changes subsequent to the end of such fiscal year described therein).
 
(l)    Other Information.    With reasonable promptness upon any such request,
such other information regarding the business, properties or financial condition
of any member of the Consolidated Group as the Administrative Agent or the
Required Lenders may reasonably request.
 
7.2    Preservation of Existence and Franchises.
 
Each Credit Party will, and will cause each of its Subsidiaries to, continue to
engage in business of the same general type as conducted by it on the date
hereof and similar or related businesses, and except as a result of or in
connection with a dissolution, merger or disposition of a Subsidiary permitted
under Section 8.4 or 8.5, preserve, renew and keep in full force and effect its
corporate existence and take all reasonable action to maintain all rights,
privileges, licenses and franchises necessary or desirable in the normal conduct
of its business.



60



--------------------------------------------------------------------------------

 
7.3    Books and Records.
 
Each Credit Party will, and will cause each of its Subsidiaries to, keep
complete and accurate books and records of its transactions in accordance with
good accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).
 
7.4    Compliance with Law.
 
Each Credit Party will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders, and all applicable restrictions imposed
by all Governmental Authorities, applicable to it and its Property if
noncompliance with any such law, rule, regulation, order or restriction would
reasonably be expected to have a Material Adverse Effect.
 
7.5    Payment of Taxes and Other Indebtedness.
 
Each Credit Party will, and will cause each of its Subsidiaries to, pay and
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all lawful claims (including claims for labor,
materials and supplies) that, if unpaid, might give rise to a Lien upon any of
its properties, and (c) except as prohibited hereunder, all of its other
Indebtedness as it shall become due; provided, however, that no member of the
Consolidated Group shall be required to pay any such tax, assessment, charge,
levy, claim or Indebtedness that is being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established, unless the failure to make any such payment (i) could give
rise to an immediate right to foreclose on a Lien securing such amounts or (ii)
would reasonably be expected to have a Material Adverse Effect.
 
7.6    Insurance.
 
Each Credit Party will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect insurance (including workers’ compensation
insurance, liability insurance and casualty insurance) in such amounts, covering
such risks and liabilities and with such deductibles or self-insurance
retentions as are in accordance with normal industry practice (or as otherwise
required by the Collateral Documents). The Collateral Agent shall be named as
loss payee and/or additional insured with respect to any such insurance
providing coverage in respect of any Collateral, and each provider of any such
insurance shall agree, by endorsement upon the policy or policies issued by it
or by independent instruments furnished to the Collateral Agent, that it will
give the Collateral Agent thirty days prior written notice before any such
policy or policies shall be altered or canceled, and that no act or default of
any member of the Consolidated Group or any other Person shall affect the rights
of the Collateral Agent or the Lenders under such policy or policies. The
present insurance coverage of the members of the Consolidated Group is outlined
as to carrier, policy number, expiration date, type and amount on Schedule 7.6.
 
7.7    Maintenance of Property.
 
Each Credit Party will, and will cause each of its Subsidiaries to, maintain and
preserve its properties and equipment material to the conduct of its business in
good repair, working order and condition, normal wear and tear and casualty and
condemnation excepted, and will make, or cause to be made, in such properties
and equipment from time to time all repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto as may be needed or proper, to
the extent and in the manner customary for companies in similar businesses.



61



--------------------------------------------------------------------------------

 
7.8    Performance of Obligations.
 
Each Credit Party will, and will cause each of its Subsidiaries to, perform in
all material respects all of its obligations under the terms of all material
agreements, indentures, mortgages, security agreements and other debt
instruments to which it is a party or by which it is bound.
 
7.9    Use of Proceeds.
 
The Borrower will use the proceeds of Extensions of Credit solely for the
purposes set forth in Section 6.15.
 
7.10    Audits/Inspections.
 
Upon reasonable notice and during normal business hours (or, following the
occurrence and during the continuation of an Event of Default, at any time
without notice), each Credit Party will, and will cause each of its Subsidiaries
to, permit representatives appointed by the Administrative Agent, including,
without limitation, independent accountants, agents, attorneys, and appraisers
to visit and inspect its property, including its books and records, its accounts
receivable and inventory, its facilities and its other business assets, and to
make photocopies or photographs thereof and to write down and record any
information such representative obtains and shall permit the Administrative
Agent or its representatives to investigate and verify the accuracy of
information provided to the Lenders and to discuss all such matters with the
officers, employees and representatives of such Person.
 
7.11    Financial Covenants.
 
(a)    Consolidated Total Leverage Ratio. As of the end of each fiscal quarter,
the Consolidated Total Leverage Ratio shall be not greater than 2.5:1.0.
 
(b)    Fixed Charge Coverage Ratio. As of the end of each fiscal quarter, the
Fixed Charge Coverage Ratio shall be not less than:
 
Closing Date through December 31, 2002
  
2.25:1.0
January 1, 2003 through December 31, 2003
  
2.50:1.0
January 1, 2004 and thereafter
  
3.0:1.0

 
(c)    Consolidated Net Worth.    Beginning December 31, 2001, as of the end of
each fiscal quarter, the Consolidated Net Worth shall be not less than the sum
of (i) $22.5 million plus (ii) as of the end of such fiscal quarter and each
preceding fiscal quarter to occur after the Closing Date, an amount equal to
seventy-five percent (75%) of Consolidated Net Income (but not less than zero)
for such fiscal quarter, such increases to be cumulative, plus (iii) an amount
equal to one hundred percent (100%) of net proceeds from conversions of
convertible stock to equity following September 30, 2001, plus (iv) an amount
equal to one hundred percent (100%) of net proceeds from Equity Transactions
occurring after the Closing Date, plus (v) eighty-five percent (85%) of net
proceeds from the IPO.
 
(d)    Risk-Based Capital Ratio.    As of the end of each fiscal quarter of the
Borrower:
 
(i)    With respect to HMO Subsidiaries operating in a state in which regulatory
action may be taken against HMOs that do not maintain a minimum risk-based
capital threshold at a level equal to or greater than Company Action Level, such
HMO Subsidiary shall maintain a ratio of Total Adjusted Capital to Risk-Based
Capital at a level equal to or greater than 1.25:1.0; and



62



--------------------------------------------------------------------------------

 
(ii)    With respect to all other HMO Subsidiaries, such HMO Subsidiary shall
maintain a ratio of Total Adjusted Capital to the applicable state’s risk-based
capital threshold at a level equal to or greater than 1.5:1.0, provided that in
no event will the amount required pursuant to this clause (ii) be greater than
the amount which would be required if clause (i) were applicable to such HMO
Subsidiary;
 
provided in each case that unrestricted cash-on-hand held by the Borrower and
any unused availability hereunder may be included in the computation of Total
Adjusted Capital, without duplication, if necessary to comply with the
Risk-Based Capital Ratio. Compliance with the Risk-Based Capital Ratio will be
determined at the end of each fiscal quarter (using as the denominator in each
case, for the first three fiscal quarters of each year, the prescribed level as
of the end of the preceding fiscal year, and for the last fiscal quarter of each
year, the prescribed level as of the end of such fiscal year).
 
(e)    Capital Expenditures.    As of the end of each fiscal year of the
Borrower set forth below, Capital Expenditures of the Borrower for such fiscal
year shall not exceed:
 
Fiscal year 2001:
  
$40 million
Fiscal year 2002 and thereafter:
  
$40 million plus the lesser of (i) $40 million minus the actual Capital
Expenditures of the Borrower for the immediately preceding fiscal year (but not
less than zero) or (ii) $10 million

 
7.12    Additional Guarantors.
 
(a)    If any Person becomes a direct or indirect Eligible Domestic Subsidiary
of any Credit Party, the Borrower shall (i) notify the Administrative Agent
thereof within ten days after a Responsible Officer has knowledge thereof, and
(ii) within forty-five days thereafter, (A) cause each such Eligible Domestic
Subsidiary to become a Guarantor by execution of a Joinder Agreement, (B)
deliver with the Joinder Agreement such supporting resolutions, incumbency
certificates, corporate formation and organizational documentation and opinions
of counsel as the Administrative Agent may reasonably request, and (C) deliver
stock certificates and related pledge agreements or pledge joinder agreements
evidencing the pledge of one hundred percent (100%) of the Capital Stock of each
direct or indirect Domestic Subsidiary of the Borrower and sixty-six percent
(66%) (or such greater percentage that would not result in material adverse tax
consequences) of theissued and outstanding Capital Stock entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and one hundred
percent (100%) of theissued and outstanding Capital Stock not entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of each Foreign
Subsidiary directly owned by each such Eligible Domestic Subsidiary to secure
the obligations of the Guarantors under the Credit Documents, together with
undated stock transfer powers executed in blank.
 
(b)    Foreign Subsidiaries.    The Borrower will not form or acquire any
Foreign Subsidiaries without the prior written consent of the Required Lenders.
 
7.13    Pledged Assets.
 
The Borrower will, and will cause each of its Eligible Domestic Subsidiaries to,
cooperate with and assist the Administrative Agent and the Collateral Agent to
establish and maintain a perfected first priority security interest (subject to
Permitted Liens) in all of its personal property, assets and all proceeds and
accessions therefrom (other than (i) fixed or capital assets and associated
intangible assets that are the subject of financing and prior Liens permitted
hereunder, the terms of which expressly prohibit the grant of a security
interest in favor of any other party, and (ii) rights under leases of personal
property,



63



--------------------------------------------------------------------------------

contracts, licenses or other agreements, the terms of which expressly prohibit
the grant of a security interest in favor of any other party) to secure the
Guaranteed Obligations as contemplated herein and in the Collateral Documents.
 
SECTION 8
 
NEGATIVE COVENANTS
 
Each Credit Party hereby covenants and agrees that so long as this Credit
Agreement is in effect or any amounts payable hereunder or under any other
Credit Document shall remain outstanding or any Letter of Credit is outstanding,
and until all of the Commitments hereunder shall have terminated:
 
8.1    Indebtedness.
 
The Credit Parties will not permit any member of the Consolidated Group to
contract, create, incur, assume or permit to exist any Indebtedness, except:
 
(a)    Indebtedness existing or arising under this Credit Agreement or the other
Credit Documents;
 
(b)    Indebtedness of the Borrower and its Subsidiaries existing on the Closing
Date and set forth on Schedule 8.1, and renewals, refinancings and extensions
thereof on terms and conditions no less favorable to such Person than such
existing Indebtedness;
 
(c)    purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by the Borrower or any of its
Subsidiaries to finance the purchase of fixed assets provided that (i) the total
of all such Indebtedness for the Borrower and its Subsidiaries taken together
shall not exceed an aggregate principal amount of $10 million at any one time
outstanding; (ii) such Indebtedness when incurred shall not exceed the purchase
price of the asset(s) financed; and (iii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing;
 
(d)    obligations of the Borrower or any of its Subsidiaries owing under
interest rate, commodities and foreign currency exchange protection agreements
entered into in the ordinary course of business to manage existing or
anticipated risks and not for speculative purposes;
 
(e)    unsecured intercompany Indebtedness owing by a member of the Consolidated
Group to another member of the Consolidated Group (subject, however, to the
limitations of Section 8.6 in the case of the member of the Consolidated Group
extending the loan, advance or credit);
 
(f)    obligations to make contingent payments (including, without limitation,
earn-out payments) incurred in connection with Permitted Acquisitions and
Acquisitions consummated prior to the Closing Date provided that (i) the maximum
amount of cash payments made in respect of such obligations shall not exceed $10
million in the aggregate and (ii) such obligations shall be expressly
subordinated in right of payment to the prior payment of the loans and
obligations under the Credit Agreement and the other Credit Documents on the
terms and conditions and evidenced by documentation satisfactory to the
Administrative Agent and the Required Lenders;



64



--------------------------------------------------------------------------------

 
(g)    Support Obligations of any Subsidiary of the Borrower with respect to any
Indebtedness of the Borrower permitted under this Section 8.1;
 
(h)    Indebtedness arising or existing with respect to Governmental
Reimbursement Program Costs;
 
(i)    other secured Funded Debt of the Borrower and its Subsidiaries in an
aggregate outstanding principal amount of up to $5 million at any time; and
 
(j)    other unsecured Funded Debt of the Borrower and its Subsidiaries in an
aggregate outstanding principal amount of up to $5 million at any time.
 
8.2    Liens.
 
The Credit Parties will not permit any member of the Consolidated Group to
contract, create, incur, assume or permit to exist any Lien with respect to any
of its Property, whether now owned or after acquired, except for Permitted
Liens.
 
8.3    Nature of Business.
 
The Credit Parties will not permit any member of the Consolidated Group to
substantively alter the character or conduct of the business conducted by such
Person as of the Closing Date.
 
8.4    Merger and Consolidation, Dissolution and Acquisitions.
 
(a)    No member of the Consolidated Group will enter into any transaction of
merger or consolidation, except that:
 
(i)    a Credit Party other than the Borrower may be party to a transaction of
merger or consolidation with another Credit Party other than the Borrower,
provided that if the Borrower is a party to such transaction, it shall be the
surviving entity;
 
(ii)    a Foreign Subsidiary may be party to a transaction of merger or
consolidation with a Subsidiary of the Borrower, provided that (A) if a Domestic
Subsidiary is a party thereto, it shall be the surviving entity and if such
Domestic Subsidiary is not already a Credit Party, it shall execute and deliver
such joinder and pledge agreements as may be necessary for compliance with the
provisions of Sections 7.12 and 7.13, and (B) if a Foreign Subsidiary is a party
thereto and a Domestic Subsidiary is not a party thereto, the surviving entity
shall be a Foreign Subsidiary and the Borrower and its Subsidiaries shall be in
compliance with the requirements of Sections 7.12 and 7.13;
 
(iii)    a Domestic Subsidiary of the Borrower may be a party to a transaction
of merger or consolidation with a Person other than a member of the Consolidated
Group, provided that (A) the surviving entity shall be a Domestic Subsidiary of
the Borrower and shall execute and deliver such joinder and pledge agreements as
may be necessary for compliance with the provisions of Sections 7.12 and 7.13,
(B) no Default or Event of Default shall exist immediately after giving effect
thereto, and (C) the transaction shall otherwise constitute a Permitted
Acquisition;
 
(iv)    a Subsidiary of the Borrower may enter into a transaction of merger or
consolidation in connection with an Asset Disposition permitted under Section
8.5.



65



--------------------------------------------------------------------------------

 
(b)    No member of the Consolidated Group, other than a Wholly Owned Subsidiary
of the Borrower (and then only if no Material Adverse Effect would reasonably be
expected to result on account thereof), may dissolve, liquidate or wind up its
affairs.
 
(c)    No member of the Consolidated Group shall make any Acquisition, unless:
 
(i)    in the case of an acquisition of Capital Stock of another Person, after
giving effect to such acquisition,
 
(A)    if the Acquisition is not of a controlling interest in the subject Person
such that after giving effect thereto the subject Person will not be a
Subsidiary, then such Acquisition will constitute a Permitted Investment; and
 
(B)    if the Acquisition is of a controlling interest in the subject Person
such that after giving effect thereto the subject Person will be a Subsidiary,
then such Acquisition will constitute a Permitted Acquisition;
 
(ii)    in the case of an Acquisition of all or any substantial portion of the
Property (other than Capital Stock) of another Person, then such Acquisition
will constitute a Permitted Acquisition.
 
8.5    Asset Dispositions.
 
The Credit Parties will not permit any member of the Consolidated Group to make
any Asset Disposition (including, without limitation, any Sale and Leaseback
Transaction), unless (a) at least seventy-five percent (75%) the consideration
paid therefor shall consist of cash and Cash Equivalents, (b) if the subject
transaction is a Sale and Leaseback Transaction, such transaction shall be
permitted by Section 8.13, (c) if the subject transaction involves Capital Stock
of a Subsidiary, the subject transaction is of a controlling interest in such
Subsidiary, (d) the aggregate net book value of all assets sold, leased or
otherwise disposed of shall not exceed $5 million in any fiscal year, (e) no
Default or Event of Default shall exist immediately after giving effect thereto,
(f) the Borrower shall have delivered to the Administrative Agent a compliance
certificate signed by a Responsible Officer demonstrating compliance with the
financial covenants hereunder on a Pro Forma Basis after giving effect to the
subject disposition and reaffirming that the representations and warranties made
hereunder are true and correct in all material respects as of such date, and (g)
the Borrower shall have given written notice to the Administrative Agent at
least ten days in advance of the prospective disposition, and the terms thereof,
in sufficient detail as to the book value and consideration to be paid, terms of
disposition, and net proceeds expected therefrom and intended application
thereof.
 
The Administrative Agent will promptly deliver to the Borrower upon request, at
the Borrower’s expense, such release documentation (including delivery of
applicable stock certificates) as may be reasonably requested to give effect to
the release of subject Property from the security interests securing the
obligations hereunder in connection with Asset Dispositions permitted hereunder.
 
8.6    Investments.
 
The Credit Parties will not permit any member of the Consolidated Group to make
or permit to exist Investments in or to any Person, except for Permitted
Investments.



66



--------------------------------------------------------------------------------

 
8.7    Restricted Payments.
 
The Borrower will not make any Restricted Payment, provided that the Borrower
may make Restricted Payments of up to $1 million in any fiscal year so long as
(i) no Default or Event of Default shall exist immediately after giving effect
thereto and (ii) the Borrower shall have delivered to the Administrative Agent a
compliance certificate signed by a Responsible Officer demonstrating compliance
with the financial covenants hereunder on a Pro Forma Basis after giving effect
to the subject Restricted Payment and reaffirming that the representations and
warranties made hereunder are true and correct in all material respects as of
such date.
 
8.8    Modifications and Payments in respect of Funded Debt.
 
None of the members of the Consolidated Group will:
 
(a)    After the issuance thereof, amend or modify (or permit the amendment or
modification of) the terms of any Funded Debt in a manner adverse to the
interests of the Lenders (including specifically shortening any maturity or
average life to maturity or requiring any payment sooner than previously
scheduled or increasing the interest rate or fees applicable thereto);
 
(b)    Amend or modify, or permit or acquiesce to the amendment or modification
(including waivers) of, any material provisions of any Subordinated Debt,
including any notes or instruments evidencing any Subordinated Debt and any
indenture or other governing instrument relating thereto;
 
(c)    Make any payment in contravention of the terms of any Subordinated Debt;
or
 
(d)    Except in connection with a refinancing or refunding permitted hereunder,
make any prepayment, redemption, defeasance or acquisition for value of
(including, without limitation, by way of depositing money or securities with
the trustee with respect thereto before due for the purpose of paying when due),
or refund, refinance or exchange of any Funded Debt (other than the Indebtedness
under the Credit Documents and intercompany Indebtedness permitted hereunder)
other than regularly scheduled payments of principal and interest on such Funded
Debt.
 
8.9    Transactions with Affiliates.
 
The Credit Parties will not permit any member of the Consolidated Group to enter
into or permit to exist any transaction or series of transactions with any
officer, director, shareholder, Subsidiary or Affiliate of such Person other
than (a) advances of working capital to any Credit Party other than the
Borrower, (b) transfers of cash and assets to any Credit Party other than the
Borrower, (c) transactions permitted by Section 8.1, Section 8.4, Section 8.5,
Section 8.6, or Section 8.7, (d) normal compensation and reimbursement of
expenses of officers and directors and (e) except as otherwise specifically
limited in this Credit Agreement, other transactions that are entered into in
the ordinary course of such Person’s business on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arms-length transaction with a Person other than an officer,
director, shareholder, Subsidiary or Affiliate; provided, however, other than in
connection with transactions pursuant to the Administrative Services Agreements,
the Affiliate Employment Agreements or any management incentive compensation
program adopted by the stockholders of the Borrower after the date hereof, the
Borrower shall not, and shall not permit any of its Subsidiaries to, enter into
any transaction with an Affiliate if the amount to be paid to such Affiliate
pursuant to such transaction, whether immediately or over time, exceeds $10
million in the aggregate.



67



--------------------------------------------------------------------------------

 
8.10    Fiscal Year; Organizational Documents.
 
The Credit Parties will not permit any member of the Consolidated Group to
change its fiscal year or amend, modify or change its articles of incorporation
(or corporate charter or other similar organizational document) or bylaws (or
other similar document) without the prior written consent of the Required
Lenders.
 
8.11    Limitation on Restricted Actions; No Further Negative Pledges.
 
The Credit Parties will not permit any member of the Consolidated Group to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any such Person to
(a) pay dividends or make any other distributions on its Capital Stock or with
respect to any other interest or participation in, or measured by, its profits,
(b) pay any Indebtedness or other obligation, (c) make loans, advances or
capital contributions, (d) sell, lease or otherwise transfer any of its
properties or assets, or (e) act as a guarantor or grant a Lien on or a pledge
of its assets, except for such encumbrances or restrictions existing under or by
reason of (i) this Credit Agreement and the other Credit Documents and (ii)
pursuant to the terms of any purchase money Indebtedness permitted by Section
8.1(c) to the extent such limitations relate only to the property that is the
subject of such financing.
 
8.12    Ownership of Subsidiaries; Limitations on Borrower.
 
Notwithstanding any other provisions of this Credit Agreement to the contrary:
 
(a)    The Credit Parties will not permit any member of the Consolidated Group
to (i) permit any Person (other than the Borrower or any Wholly Owned Subsidiary
of the Borrower) to own any Capital Stock of any Subsidiary of the Borrower,
except (A) to qualify directors where required by applicable law or to satisfy
other requirements of applicable law with respect to the ownership of Capital
Stock of Foreign Subsidiaries or (B) as a result of or in connection with a
dissolution, merger, consolidation or disposition of a Subsidiary permitted
under Section 8.4 or Section 8.5, (ii) permit any Subsidiary of the Borrower to
issue any shares of preferred Capital Stock, (iii) permit, create, incur, assume
or suffer to exist any Lien on any Capital Stock of any Subsidiary of the
Borrower, except for Permitted Liens, or (iv) become a general partner in any
partnership.
 
(b)    The Borrower shall not (i) hold any assets other than the Capital Stock
of the Borrower, (ii) have any liabilities other than (A) the liabilities under
the Credit Documents, (B) tax liabilities in the ordinary course of business,
(C) loans and advances permitted under Sections 8.1 and 8.6 and (D) corporate,
administrative and operating expenses in the ordinary course of business or
(iii) engage in any business other than (A) owning the Capital Stock of the
Borrower and activities incidental or related thereto and (B) acting as a
Guarantor hereunder and pledging its assets to the Collateral Agent, for the
benefit of the Lenders, pursuant to the Collateral Documents to which it is a
party.
 
8.13    Sale Leasebacks.
 
The Credit Parties will not permit any member of the Consolidated Group to enter
into any Sale and Leaseback Transaction unless such Sale and Leaseback
Transaction constitutes purchase money Indebtedness permitted by Section 8.1(c).



68



--------------------------------------------------------------------------------

 
8.14    Operating Lease Obligations.
 
The Borrower will not enter into, assume or permit to exist any obligations for
the payment of rent under Operating Leases that in the aggregate for the
Borrower would exceed $5 million in any fiscal year.
 
SECTION 9
 
EVENTS OF DEFAULT
 
9.1    Events of Default.
 
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
 
(a)    Payment.    There shall occur a:
 
(i)    default in the payment when due of any principal of any of the Loans or
of any reimbursement obligations arising from drawings under Letters of Credit,
or
 
(ii)    default, and such default shall continue for three or more Business
Days, in the payment when due of any interest on the Loans or on any
reimbursement obligations arising from drawings under Letters of Credit, or of
any Fees or other amounts owing hereunder, under any of the other Credit
Documents or in connection herewith or therewith; or
 
(b)    Representations.    Any representation, warranty or statement made or
deemed to be made by any Credit Party herein, in any of the other Credit
Documents, or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was deemed to have been made; or
 
(c)    Covenants.    There shall occur a:
 
(i)    default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.2, 7.9, 7.11, 7.12, 7.13 or 8.1 through 8.14,
inclusive;
 
(ii)    default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.1(a), (b) (c) or (d) and such default shall
continue unremedied for a period of at least five days after the earlier of a
Responsible Officer of a Credit Party becoming aware of such default or notice
thereof by the Administrative Agent; or
 
(iii)    default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b),
(c)(i) or (c)(ii) of this Section 9.1) contained in this Credit Agreement or any
other Credit Document and such default shall continue unremedied for a period of
at least thirty days after the earlier of a Responsible Officer of a Credit
Party becoming aware of such default or notice thereof by the Administrative
Agent; or
 
(d)    Other Credit Documents.    (i) Any Credit Party shall default in the due
performance or observance of any term, covenant or agreement in any of the other
Credit Documents (subject to



69



--------------------------------------------------------------------------------

 
applicable grace or cure periods, if any) or (ii) except as a result of or in
connection with a dissolution, merger or disposition of a Subsidiary permitted
under Section 8.4 or Section 8.5, any Credit Document shall fail to be in full
force and effect or to give the Administrative Agent and/or the Lenders the
Liens, rights, powers and privileges purported to be created thereby, or any
Credit Party shall so state in writing; or
 
(e)    Guaranties.    Except as the result of or in connection with a
dissolution, merger or disposition of a Subsidiary permitted under Section 8.4
or Section 8.5, the guaranty given by any Guarantor (including any Person that
becomes a Guarantor after the Closing Date in accordance with Section 7.12) or
any provision thereof shall cease to be in full force and effect, or any
Guarantor (including any Person that becomes a Guarantor after the Closing Date
in accordance with Section 7.12) or any Person acting by or on behalf of such
Guarantor shall deny or disaffirm such Guarantor’s obligations under such
guaranty, or any Guarantor shall default in the due performance or observance of
any term, covenant or agreement on its part to be performed or observed pursuant
to any guaranty; or
 
(f)    Bankruptcy, etc.    Any Bankruptcy Event shall occur with respect to any
member of the Consolidated Group; or
 
(g)    Defaults under Other Agreements.    With respect to any Indebtedness
(other than Indebtedness outstanding under this Credit Agreement) in excess of
$5 million in the aggregate for the members of the Consolidated Group taken as a
whole, (i) any member of the Consolidated Group shall (A) default in any payment
(beyond the applicable grace period with respect thereto, if any) with respect
to any such Indebtedness, or (B) the occurrence and continuance of a default in
the observance or performance relating to such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event or condition shall occur or condition exist, the effect of which default
or other event or condition is to cause, or to permit, the holder or holders of
such Indebtedness (or trustee or agent on behalf of such holders) to cause
(determined without regard to whether any notice or lapse of time is required),
any such Indebtedness to become due prior to its stated maturity; or (ii) any
such Indebtedness shall be declared due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof; or
 
(h)    Judgments.    One or more judgments, settlements or decrees shall be
entered against or agreed to by one or more of the members of the Consolidated
Group involving a liability of $5 million or more in the aggregate (to the
extent not paid or fully covered by insurance provided by a carrier who has
acknowledged coverage and has the ability to perform) and any such judgments,
settlements or decrees shall not have been vacated, discharged or stayed or
bonded pending appeal within thirty days from the entry thereof; or
 
(i)    ERISA.    Any of the following events or conditions, if such event or
condition would reasonably be expected to result in taxes, penalties, and other
liabilities in an aggregate amount in excess of $5 million: (i) any “accumulated
funding deficiency,” as such term is defined in Section 302 of ERISA and Section
412 of the Internal Revenue Code, whether or not waived, shall exist with
respect to any Plan, or any lien shall arise on the assets of any member of the
Consolidated Group or any ERISA Affiliate in favor of the PBGC or a Plan; (ii)
an ERISA Event shall occur with respect to a Single Employer Plan, that is, in
the reasonable opinion of the Administrative Agent, likely to result in the
termination of such Plan for purposes of Title IV of ERISA; (iii) an ERISA Event
shall occur with respect to a Multiemployer Plan or Multiple Employer Plan, that
is, in the reasonable opinion of the Administrative Agent, likely to result in
(A) the termination of such Plan for purposes of Title IV of ERISA, or (B) any
member of the Consolidated Group or any ERISA Affiliate



70



--------------------------------------------------------------------------------

incurring any liability in connection with a withdrawal from, reorganization of
(within the meaning of Section 4241 of ERISA), or insolvency (within the meaning
of Section 4245 of ERISA) of such Plan; or (iv) any prohibited transaction
(within the meaning of Section 406 of ERISA or Section 4975 of the Internal
Revenue Code) or breach of fiduciary responsibility shall occur that may subject
any member of the Consolidated Group or any ERISA Affiliate to any liability
under Sections 406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the
Internal Revenue Code, or under any agreement or other instrument pursuant to
which any member of the Consolidated Group or any ERISA Affiliate has agreed or
is required to indemnify any person against any such liability; or
 
(j)    Ownership.    There shall occur a Change of Control; or
 
(k)    HMO Event.    (i) An HMO Event shall remain unremedied for thirty days
after the occurrence thereof (or such lesser period of time, if any, as the HMO
Regulator administering the HMO Regulations shall have imposed for the cure of
such HMO Event), or (ii) any HMO Subsidiary shall suffer the loss of twenty-five
percent (25%) or more of the enrolled recipients for which it is responsible as
measured from the beginning of the previous month or from the close of its
immediately preceding fiscal-year end that would result in a Material Adverse
Effect; or
 
(l)    Exclusion Event.    There shall occur an Exclusion Event that would
result in a Material Adverse Effect.
 
9.2    Acceleration; Remedies.
 
Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by, or cured to the satisfaction
of, the requisite Lenders (pursuant to the voting requirements of Section 11.6),
the Administrative Agent shall, upon the request and direction of the Required
Lenders, by written notice to the Credit Parties take any of the following
actions:
 
(a)    Termination of Commitments.    Declare the Commitments terminated,
whereupon the Commitments shall be immediately terminated.
 
(b)    Acceleration.    Declare the unpaid principal of and any accrued interest
in respect of all Loans, any reimbursement obligations arising from drawings
under Letters of Credit and any and all other indebtedness or obligations of any
and every kind owing by the Credit Parties to the Administrative Agent and/or
any of the Lenders hereunder to be due whereupon the same shall be immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Credit Parties.
 
(c)    Cash Collateral.    Direct the Credit Parties to pay (and the Credit
Parties agree that upon receipt of such notice, or upon the occurrence of an
Event of Default under Section 9.1(f), they will immediately pay) to the
Administrative Agent additional cash, to be held by the Administrative Agent,
for the benefit of the Lenders, in a cash collateral account as additional
security for the LOC Obligations in respect of subsequent drawings under all
then-outstanding Letters of Credit in an amount equal to the maximum aggregate
amount that may be drawn under all then-outstanding Letters of Credit.
 
(d)    Enforcement of Rights.    Enforce any and all rights and interests
created and existing under the Credit Documents including, without limitation,
all rights and remedies existing under the Collateral Documents, all rights and
remedies against a Guarantor and all rights of set-off.



71



--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(f) shall occur with respect to the Borrower, then the Commitments shall
automatically terminate and all Loans, all reimbursement obligations arising
from drawings under Letters of Credit, all accrued interest in respect thereof,
all accrued and unpaid Fees and other indebtedness or obligations owing to the
Administrative Agent and/or any of the Lenders hereunder automatically shall
immediately become due and payable without the giving of any notice or other
action by the Administrative Agent or the Lenders.
 
SECTION 10
 
ADMINISTRATIVE AND COLLATERAL AGENT
 
10.1    Appointment and Authorization.
 
(a)    Each Lender hereby irrevocably (subject to Section 10.9) appoints,
designates and authorizes each of the Administrative Agent and the Collateral
Agent to take such action on its behalf under the provisions of this Credit
Agreement and each other Credit Document and to exercise such powers and perform
such duties as are expressly delegated to it by the terms of this Credit
Agreement or any other Credit Document, together with such powers as are
reasonably incidental thereto. Each Lender further authorizes and directs each
of the Administrative Agent and the Collateral Agent to execute and deliver
releases (or similar agreements) to give effect to the provisions of this Credit
Agreement and the other Credit Documents, including specifically, without
limitation, the provisions of Section 8.1 and Section 8.5. Notwithstanding any
provision to the contrary contained elsewhere herein or in any other Credit
Document, neither the Administrative Agent nor the Collateral Agent shall have
any duties or responsibilities, except those expressly set forth herein, and
neither shall have or be deemed to have any fiduciary relationship with any
Lender or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Credit Agreement or
any other Credit Document or otherwise exist against either the Administrative
Agent or the Collateral Agent. Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Credit Documents
with reference to the Administrative Agent or the Collateral Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.
 
(b)    The Issuing Lender shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith until such
time (and except for so long) as the Administrative Agent may agree at the
request of the Required Lenders to act for the Issuing Lender with respect
thereto; provided, however, that the Issuing Lender shall have all of the
benefits and immunities (i) provided to the Administrative Agent in this Section
10 with respect to any acts taken or omissions suffered by the Issuing Lender in
connection with Letters of Credit issued by it or proposed to be issued by it
and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Section 10 included the Issuing Lender with respect to such acts or omissions,
and (ii) as additionally provided herein with respect to the Issuing Lender.
 
10.2    Delegation of Duties.
 
Each of the Administrative Agent and the Collateral Agent may execute any of its
duties under this Credit Agreement or any other Credit Document by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to
such duties. Neither the Administrative Agent nor the Collateral Agent shall be
responsible



72



--------------------------------------------------------------------------------

 
for the negligence or misconduct of any agent or attorney-in-fact that it
selects in the absence of gross negligence or willful misconduct.
 
10.3    Liability.
 
No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any Agent-Related Person under or in connection with this Credit
Agreement or any other Credit Document or the transactions contemplated hereby
(except for its own gross negligence or willful misconduct in connection with
its duties expressly set forth herein), or (b) be responsible in any manner to
any Lender or participant for any recital, statement, representation or warranty
made by any Credit Party or any officer thereof, contained herein or in any
other Credit Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
or the Collateral Agent under or in connection with, this Credit Agreement or
any other Credit Document, or the validity, effectiveness, genuineness,
enforceability or sufficiency of this Credit Agreement or any other Credit
Document, or for any failure of any Credit Party or any other party to any
Credit Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender or participant
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Credit Agreement or any other
Credit Document, or to inspect the properties, books or records of any Credit
Party or any Affiliate thereof.
 
10.4    Reliance.
 
(a)    Each of the Administrative Agent and the Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to any Credit
Party), independent accountants and other experts selected by the Administrative
Agent or the Collateral Agent. Each of the Administrative Agent and the
Collateral Agent shall be fully justified in failing or refusing to take any
action under any Credit Document unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action. Each of the Administrative
Agent and the Collateral Agent shall in all cases be fully protected in acting,
or in refraining from acting, under this Credit Agreement or any other Credit
Document in accordance with a request or consent of the Required Lenders or all
the Lenders, if required hereunder, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and
participants. Where this Credit Agreement expressly permits or prohibits an
action unless the Required Lenders otherwise determine, the Administrative Agent
or the Collateral Agent, as appropriate, shall, and in all other instances, the
Administrative Agent or the Collateral Agent, as appropriate, may, but shall not
be required to, initiate any solicitation for the consent or a vote of the
Lenders.
 
(b)    For purposes of determining compliance with the conditions specified in
Section 5.1, each Lender that has signed this Credit Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter either sent by the Administrative Agent or the
Collateral Agent to such Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender.



73



--------------------------------------------------------------------------------

10.5    Notice of Default.
 
Neither the Administrative Agent nor the Collateral Agent shall be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Administrative Agent or the Collateral Agent, as
appropriate, for the account of the Lenders, unless such agent shall have
received written notice from a Lender or the Borrower referring to this Credit
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default.” Such agent will notify the Lenders of its
receipt of any such notice. Each of the Administrative Agent and the Collateral
Agent shall take such action with respect to such Default or Event of Default as
may be directed by the Required Lenders in accordance with Section 9; provided,
however, that unless and until the Administrative Agent and the Collateral Agent
have received any such direction, each of the Administrative Agent and the
Collateral Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interest of the Lenders.
 
10.6    Credit Decision; Disclosure of Information.
 
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent or
the Collateral Agent hereinafter taken, including any consent to and acceptance
of any assignment or review of the affairs of any Credit Party or any Affiliate
thereof, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to the Administrative Agent and the Collateral Agent that
it has, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Credit
Parties and their respective Subsidiaries, and all applicable bank or other
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Credit Agreement and to extend credit to the
Borrower and the other Credit Parties hereunder. Each Lender also represents
that it will, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Credit Agreement and the other Credit
Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Borrower and the other Credit Parties.
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent or the Collateral Agent
under the Credit Documents, neither the Administrative Agent nor the Collateral
Agent shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Credit
Parties or any of their respective Affiliates that may come into the possession
of any Agent-Related Person.
 
10.7    Indemnification.
 
Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Credit Party and without limiting the
obligation of any Credit Party to do so), pro rata, and hold harmless each
Agent-Related Person from and against any and all Indemnified Liabilities
incurred by it; provided, however, that no Lender shall be liable for the
payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Person’s gross negligence or willful misconduct;



74



--------------------------------------------------------------------------------

 
provided, however, that no action taken in accordance with the directions of the
Required Lenders shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limitation of the foregoing,
each Lender shall reimburse each of the Administrative Agent and the Collateral
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including reasonable attorneys’ fees and expenses and the allocated cost of
internal counsel) incurred by it in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Credit Agreement, any other
Credit Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent or the Collateral Agent, as appropriate, is
not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section shall survive termination of the Commitments, the
payment of all Obligations hereunder and the resignation or replacement of
either or both of the Administrative Agent and the Collateral Agent.
 
10.8    Individual Capacity.
 
Bank of America and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Credit Parties and their respective
Affiliates as though Bank of America were not the Administrative Agent, the
Collateral Agent or the Issuing Lender hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Bank of America or its Affiliates may receive information regarding
any Credit Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Credit Party or such Affiliate) and
acknowledge that each of the Administrative Agent, the Collateral Agent and the
Issuing Lender shall be under no obligation to provide such information to them.
With respect to its Loans, Bank of America shall have the same rights and powers
under this Credit Agreement as any other Lender and may exercise such rights and
powers as though it were not the Administrative Agent, the Collateral Agent or
the Issuing Lender, and the terms “Lender” and “Lenders” include Bank of America
in its individual capacity.
 
10.9    Successor.
 
Either or both of the Administrative Agent and the Collateral Agent may resign
upon thirty days notice to the Lenders. If either the Administrative Agent or
the Collateral Agent resigns, the Required Lenders shall appoint from among the
Lenders a successor administrative agent or collateral agent, as appropriate,
for the Lenders, which successor administrative agent or collateral agent shall
be consented to by the Borrower at all times other than during the existence of
an Event of Default (which consent of the Borrower shall not be unreasonably
withheld or delayed). If no successor administrative agent or collateral agent
is appointed prior to the effective date of the resignation of the
Administrative Agent or the Collateral Agent, such resigning agent may appoint,
after consulting with the Lenders and the Borrower, a successor administrative
agent or collateral agent, as appropriate, from among the Lenders. Upon the
acceptance of its appointment as successor administrative agent or collateral
agent hereunder, such successor agent shall succeed to all the rights, powers
and duties of the resigning Administrative Agent or Collateral Agent, as
appropriate, and thereafter the term “Administrative Agent” or “Collateral
Agent”, as appropriate, shall mean such successor administrative agent or
collateral agent, as appropriate, and the resigning agent’s appointment, powers
and duties as Administrative Agent or Collateral Agent shall be terminated.
After any such resignation hereunder, the provisions of this Section 10 and
Sections 11.4 and 11.9 shall inure to the benefit of such resigning agent as to
any actions taken or omitted to be taken by it while it was Administrative Agent
or Collateral Agent hereunder. If no successor has accepted appointment as
administrative agent or collateral agent, as appropriate, by the date thirty
days following such resigning agent’s notice of resignation, the resigning
agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent or the



75



--------------------------------------------------------------------------------

 
Collateral Agent, as appropriate, under the Credit Documents until such time, if
any, as the Required Lenders appoint a successor agent as provided above.
 
10.10    Other Agents; Lead Managers.
 
None of the Lenders identified on the facing page or signature pages of this
Credit Agreement as a “syndication agent”, “documentation agent”, “co-agent” or
“lead manager” shall have any right, power, obligation, liability,
responsibility or duty under this Credit Agreement other than those applicable
to all Lenders as such. Without limiting the foregoing, none of the Lenders so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders so identified in deciding to enter into this Credit Agreement
or in taking or not taking action hereunder.
 
SECTION 11
 
MISCELLANEOUS
 
11.1    Notices.
 
Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (a) when
delivered, (b) when transmitted via telecopy (or other facsimile device) to the
number set out below, (c) the Business Day following the day on which the same
has been delivered prepaid to a reputable national overnight air courier
service, or (d) the third Business Day following the day on which the same is
sent by certified or registered mail, postage prepaid, in each case to the
respective parties at the address, in the case of the Credit Parties and the
Administrative Agent, set forth below, and, in the case of the Lenders, set
forth on Schedule 11.1, or at such other address as such party may specify by
written notice to the other parties hereto:
 
if to any Credit Party:
 
AMERIGROUP Corporation
4425 Corporation Lane
Virginia Beach, Virginia 23462
Attn: Sherri E. Lee, SVP and Treasurer
Telephone: (757) 473-2714
Telecopy: (757) 473-2738
slee@amerigroupcorp.com
 
with a copy to:
 
AMERIGROUP Corporation
4425 Corporation Lane
Virginia Beach, Virginia 23462
Attn: Stanley F. Baldwin, SVP and General Counsel
Telephone: (757) 473-2732
Telecopy: (757) 557-6743
sbaldwin@amerigroupcorp.com



76



--------------------------------------------------------------------------------

 
if to the Administrative Agent:
 
Bank of America, N.A., as Administrative Agent
Mail Code: CA5-701-05-19
1455 Market Street, 5th Floor
San Francisco, California 94103
Attn: Mark Doherty
Agency Management #10831
Telephone: (415) 436-2776
Telecopy: (415) 503-5137
mark.doherty@bankofamerica.com
 
with a copy to:
 
Bank of America, N.A., as Administrative Agent
Bank of America Corporate Center
100 North Tryon Street, 17th Floor
Charlotte, North Carolina 28255
Attn: Joseph L. Corah
Telephone: (704) 386-5976
Telecopy: (704) 388-6002
joseph.l.corah@bankofamerica.com
 
11.2    Right of Set-Off; Adjustments.
 
Upon the occurrence and during the continuance of any Event of Default, each
Lender (and each of its Affiliates) is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender (or any of
its Affiliates) to or for the credit or the account of any Credit Party against
any and all of the obligations of such Person now or hereafter existing under
this Credit Agreement, under the Notes, under any other Credit Document or
otherwise, irrespective of whether such Lender shall have made any demand under
hereunder or thereunder and although such obligations may be unmatured. Each
Lender agrees promptly to notify any affected Credit Party after any such
set-off and application made by such Lender; provided, however, that the failure
to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender under this Section 11.2 are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that such Lender may have.
 
11.3    Successors and Assigns.
 
(a)    The provisions of this Credit Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void). Nothing in this Credit Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Credit Agreement.



77



--------------------------------------------------------------------------------

 
(b)    Any Lender may assign to one or more Eligible Assignees all or a portion
of its rights and obligations under this Credit Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
subsection (b), participations in LOC Obligations and in Swingline Loans) at the
time owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Loans at
the time owing to it or in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund with respect to a Lender, the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
subject to each such assignment, determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent, shall not be less than $5 million unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed), (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Credit Agreement with respect to the Loans or the Commitment assigned,
except that this clause (ii) shall not apply to rights in respect of outstanding
Swingline Loans, and (iii) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance substantially
in the form of Schedule 11.3(b) hereto, together with a processing and
recordation fee of $3,500. Subject to acceptance and recording thereof by the
Administrative Agent pursuant to subsection (c) of this Section, from and after
the effective date specified in each Assignment and Acceptance, the Eligible
Assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Credit Agreement, and the assigning Lender thereunder shall,
to the extent of the interest assigned by such Assignment and Acceptance, be
released from its obligations under this Credit Agreement (and, in the case of
an Assignment and Acceptance covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 11.5 and
11.9). Upon request, the Borrower (at its expense) shall execute and deliver new
or replacement Notes to the assigning Lender and the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this subsection shall be treated for
purposes of this Credit Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.
 
(c)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at its office in Charlotte, North Carolina a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and LOC Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the contrary.
The Register shall be available for inspection by the Borrower and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
 
(d)    Any Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Credit Agreement (including all or a portion of its Commitment and/or
the Loans (including such Lender’s participations in LOC Obligations and/or
Swingline Loans) owing to it); provided that (i) such Lender’s obligations under
this Credit Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Credit
Agreement. Any agreement or instrument pursuant to which a Lender sells



78



--------------------------------------------------------------------------------

 
such a participation shall provide that such Lender shall retain the sole right
to enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification that would (i)
postpone any date upon which any payment of money is scheduled to be paid to
such Participant, (ii) reduce the principal, interest, fees or other amounts
payable to such Participant, (iii) increase the amount of such Participant’s
commitments hereunder or (iv) release all or substantially all of the Guarantors
from their obligations under the Credit Documents. Subject to subsection (e) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.6, 3.9, 3.11 and 3.12 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.2 as though it were a Lender, provided
such Participant agrees to be subject to Section 3.14 as though it were a
Lender.
 
(e)    A Participant shall not be entitled to receive any greater payment under
Section 3.6, 3.9 or 3.11 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.11 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.11(d) as
though it were a Lender.
 
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Credit Agreement (including under its
Notes, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
(g)    If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder (including a consent to an assignment that does
not meet the minimum assignment threshold specified in clause (i) of the proviso
to the first sentence of Section 11.3(b), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has been
delivered by the assigning Lender (through the Administrative Agent) unless such
consent is expressly refused by the Borrower prior to such fifth Business Day.
 
(h)    Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Commitment and Loans pursuant to subsection
(b) above, Bank of America may, (i) upon thirty days notice to the Borrower and
the Lenders, resign as Issuing Lender and/or (ii) upon five Business Days notice
to the Borrower, resign as Swingline Lender. In the event of any such
resignation as Issuing Lender or as Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor Issuing Lender or
Swingline Lender hereunder; provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of Bank of America as
Issuing Lender or as Swingline Lender, as the case may be. Bank of America shall
retain all the rights and obligations of the Issuing Lender hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as Issuing Lender and all LOC Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund
participations in Letters of Credit pursuant to Section 2.6(b)). If Bank of
America resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided hereunder with respect to Swingline Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund participations in
outstanding Swingline Loans pursuant to Section 2.7.



79



--------------------------------------------------------------------------------

 
11.4    No Waiver; Remedies Cumulative.
 
No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Administrative Agent or any Lender
and any of the Credit Parties shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or privilege hereunder or under
any other Credit Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder or thereunder. The
rights and remedies provided herein are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have. No notice to or demand on any Credit Party in any case shall entitle the
Credit Parties to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the Administrative Agent
or the Lenders to any other or further action in any circumstances without
notice or demand.
 
11.5    Expenses; Indemnification.
 
(a)    The Borrower agrees to pay on demand all costs and expenses of the
Administrative Agent in connection with the syndication, preparation, execution,
delivery, administration, modification, and amendment of this Credit Agreement,
the other Credit Documents, and the other documents to be delivered hereunder,
including, without limitation, reasonable attorneys’ fees and expenses and the
allocated cost of internal counsel for the Administrative Agent with respect
thereto and with respect to advising the Administrative Agent as to its rights
and responsibilities under the Credit Documents. The Borrower agrees to pay on
demand all costs and expenses of the Administrative Agent and the Lenders, if
any (including, without limitation, reasonable attorneys’ fees and expenses and
the allocated cost of internal counsel), in connection with the enforcement,
work-out or restructuring (whether through negotiations, legal proceedings, or
otherwise) of the Credit Documents and the other documents to be delivered
thereunder.
 
(b)    Whether or not the transactions contemplated hereby are consummated, the
Borrower agrees to indemnify, save and hold harmless each Agent-Related Person,
each Lender and their respective Affiliates, directors, officers, employees,
counsel, agents and attorneys-in-fact (collectively the “Indemnitees”) from and
against: (a) any and all claims, demands, actions or causes of action that are
asserted against any Indemnitee by any Person (other than the Administrative
Agent or any Lender) relating directly or indirectly to a claim, demand, action
or cause of action that such Person asserts or may assert against any Credit
Party, any Affiliate of any Credit Party or any of their respective officers or
directors; (b) any and all claims, demands, actions or causes of action that may
at any time (including at any time following repayment of the Obligations and
the resignation or removal of the Administrative Agent or the replacement of any
Lender) be asserted or imposed against any Indemnitee, arising out of or
relating to, the Credit Documents, any predecessor Credit Documents, the
Commitments, the use or contemplated use of the proceeds of any Extension of
Credit, or the relationship of any Credit Party, the Administrative Agent and
the Lenders under this Credit Agreement or any other Credit Document; (c) any
administrative or investigative proceeding by any Governmental Authority arising
out of or related to a claim, demand, action or cause of action described in
subsection (a) or (b) above; and (d) any and all liabilities (including
liabilities under indemnities), losses, costs or expenses (including reasonable
fees and costs of counsel) that any Indemnitee suffers or incurs as a result of
the assertion of any foregoing claim, demand, action, cause of action or
proceeding, or as a result of the preparation of any defense in connection with
any foregoing claim, demand, action, cause of action or proceeding, in all
cases, whether or not arising out of the negligence of an Indemnitee, and
whether or not an Indemnitee is a party to such claim, demand, action, cause of
action or proceeding (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that no Indemnitee shall be entitled to indemnification
for any claim caused by its own gross negligence or willful misconduct or for
any loss asserted against it by another Indemnitee. The



80



--------------------------------------------------------------------------------

 
agreements in this Section shall survive the termination of the Commitments and
repayment of all the other Obligations.
 
(c)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 11.5 shall survive the repayment of the Loans, LOC Obligations and other
obligations under the Credit Documents and the termination of the Commitments
hereunder.
 
11.6    Amendments, Waivers and Consents.
 
Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
entered into by, or approved in writing by, the Required Lenders and the
Borrower, provided, however, that:
 
(a) without the consent of each Lender affected thereby, neither this Credit
Agreement nor any other Credit Document may be amended to
 
(i) extend the Termination Date or the final maturity of any Loan or of any
reimbursement obligation, or any portion thereof, arising from drawings under
Letters of Credit,
 
(ii) reduce the rate or extend the time of payment of interest (other than as a
result of waiving the applicability of any post-default increase in interest
rates) thereon or Fees hereunder,
 
(iii) reduce or waive the principal amount of any Loan or of any reimbursement
obligation, or any portion thereof, arising from drawings under Letters of
Credit,
 
(iv) increase the Commitment of a Lender over the amount thereof in effect (it
being understood and agreed that a waiver of any Default or Event of Default or
mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender),
 
(v) except as the result of or in connection with a dissolution, merger or
disposition of a member of the Consolidated Group permitted under Section 8.4,
release the Borrower or all or substantially all of the Guarantors from its or
their obligations under the Credit Documents,
 
(vi) except as the result of or in connection with an Asset Disposition
permitted under Section 8.5, release all or substantially all of the Collateral,
 
(vii) amend, modify or waive any provision of this Section 11.6 or Section 3.6,
3.7, 3.8, 3.9, 3.10, 3.11, 3.12, 3.13, 3.14, 3.15, 9.1(a), 11.2, 11.3, 11.5 or
11.9,
 
(viii) reduce any percentage specified in, or otherwise modify, the definition
of Required Lenders, or
 
(ix) consent to the assignment or transfer by the Borrower or all or
substantially all of the other Credit Parties of any of its or their rights and
obligations under (or in respect of) the Credit Documents except as permitted
thereby;



81



--------------------------------------------------------------------------------

 
(b)    without the consent of the Administrative Agent and the Collateral Agent,
no provision of Section 10 may be amended;
 
(c)    without the consent of the Issuing Lender, no provision of Section
2.1(b), 2.2(a)(ii) and 2.6 may be amended; and
 
(d)    without the consent of the Swingline Lender, no provision of Section
2.1(c), 2.2(a)(iii) and 2.7 may be amended.
 
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein.
 
11.7    Counterparts.
 
This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart for each of the parties hereto. Delivery by facsimile by any of
the parties hereto of an executed counterpart of this Credit Agreement shall be
as effective as an original executed counterpart hereof and shall be deemed a
representation that an original executed counterpart hereof will be delivered.
 
11.8    Headings.
 
The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.
 
11.9    Survival.
 
All indemnities set forth herein, including, without limitation, in Section
2.6(h), 3.11, 3.12, 10.7 or 11.5 shall survive the execution and delivery of
this Credit Agreement, the making of the Loans, the issuance of the Letters of
Credit, the repayment of the Loans, LOC Obligations and other obligations under
the Credit Documents and the termination of the Commitments hereunder, and all
representations and warranties made by the Credit Parties herein shall survive
delivery of the Notes and the making of the Loans hereunder.
 
11.10    Governing Law; Submission to Jurisdiction; Venue.
 
(a) THIS CREDIT AGREEMENT AND, UNLESS OTHERWISE EXPRESSLY PROVIDED THEREIN, THE
OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK. Any legal action or proceeding with
respect to this Credit Agreement or any other Credit Document may be brought in
the state or federal courts located in Charlotte, North Carolina, and, by
execution and delivery of this Credit Agreement, each of the Credit Parties
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the nonexclusive jurisdiction of such courts. Each of the
Credit Parties further irrevocably consents to the service of process out of any
of the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to it at the
address set out for notices pursuant to Section 11.1, such service to become
effective three days after such mailing. Nothing herein shall affect the right
of the Administrative Agent or any Lender to serve process in



82



--------------------------------------------------------------------------------

 
any other manner permitted by law or to commence legal proceedings or to
otherwise proceed against any Credit Party in any other jurisdiction.
 
(b)    Each of the Credit Parties hereby irrevocably waives any objection that
it may now or hereafter have to the laying of venue of any of the aforesaid
actions or proceedings arising out of or in connection with this Credit
Agreement or any other Credit Document brought in the courts referred to in
subsection (a) above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.
 
(c)    EACH PARTY TO THIS CREDIT AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO
TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY
CREDIT DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY CREDIT
DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS CREDIT AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
11.11    Severability.
 
If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
 
11.12    Entirety.
 
This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.
 
11.13    Binding Effect; Termination.
 
(a)    This Credit Agreement shall become effective at such time on or after the
Closing Date when it shall have been executed by each Credit Party and the
Administrative Agent, and the Administrative Agent shall have received copies
hereof (telecopied or otherwise) which, when taken together, bear the signatures
of each Lender, and thereafter this Credit Agreement shall be binding upon and
inure to the benefit of each Credit Party, the Administrative Agent and each
Lender and their respective successors and assigns.
 
(b)    The term of this Credit Agreement shall be until no Loans, LOC
Obligations or any other amounts payable hereunder or under any of the other
Credit Documents shall remain outstanding, no Letters of Credit shall be
outstanding, all of the Guaranteed Obligations have been irrevocably satisfied
in full and all of the Commitments hereunder shall have expired or been
terminated.
 
11.14    Confidentiality.



83



--------------------------------------------------------------------------------

 
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Credit
Agreement; (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Credit Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any Eligible Assignee of
or Participant in, or any prospective Eligible Assignee of or Participant in,
any of its rights or obligations under this Credit Agreement or (ii) any direct
or indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of the Borrower;
(g) with the consent of the Borrower; (h) to the extent such Information (i)
becomes publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower; or (i) to the
National Association of Insurance Commissioners or any other similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s or its Affiliates’ investment portfolio in
connection with ratings issued with respect to such Lender or its Affiliates.
For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified in writing at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
 
11.15    Source of Funds.
 
Each of the Lenders hereby represents and warrants to the Borrower that at least
one of the following statements is an accurate representation as to the source
of funds to be used by such Lender in connection with the financing hereunder:
 
(a) no part of such funds constitutes assets allocated to any separate account
maintained by such Lender in which any employee benefit plan (or its related
trust) has any interest;
 
(b) to the extent that any part of such funds constitutes assets allocated to
any separate account maintained by such Lender, such Lender has disclosed to the
Borrower the name of each employee benefit plan whose assets in such account
exceed ten percent (10%) of the total assets of such account as of the date of
such purchase (and, for purposes of this subsection (b), all employee benefit
plans maintained by the same employer or employee organization are deemed to be
a single plan);
 
(c) to the extent that any part of such funds constitutes assets of an insurance
company’s general account, such insurance company has complied with all of the
requirements of the regulations issued under Section 401(c)(1)(A) of ERISA; or
 
(d) such funds constitute assets of one or more specific benefit plans that such
Lender has identified in writing to the Borrower.



84



--------------------------------------------------------------------------------

 
As used in this Section 11.15, the terms “employee benefit plan” and “separate
account” shall have the respective meanings provided in Section 3 of ERISA.
 
11.16    Conflict.
 
To the extent that there is a conflict or inconsistency between any provision
hereof, on the one hand, and any provision of any Credit Document, on the other
hand, this Credit Agreement shall control.
 
[signature pages to follow]



85



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.
 
BORROWER:
     
AMERIGROUP CORPORATION,
a Delaware corporation
           
By:
 

--------------------------------------------------------------------------------

           
Name:
Title:
GUARANTORS:
     
[NONE AS OF THE CLOSING DATE]



86



--------------------------------------------------------------------------------

 
AGENT:
     
BANK OF AMERICA, N.A., in its capacity as Administrative Agent and as Collateral
Agent
           
By:
 

--------------------------------------------------------------------------------

           
Name:
Title:
LENDERS:
     
BANK OF AMERICA, N.A., individually in its capacity as a Lender, as Issuing
Lender and as Swingline Lender
           
By:
 

--------------------------------------------------------------------------------

           
Name:
Title:
       
UBS AG, STAMFORD BRANCH
           
By:
 

--------------------------------------------------------------------------------

           
Name:
Title:
           
By:
 

--------------------------------------------------------------------------------

           
Name:
Title:
       
CIBC INC.
           
By:
 

--------------------------------------------------------------------------------

           
Name:
Title:

 
 



87



--------------------------------------------------------------------------------

 
 
Schedule 2.1(a)
 
LENDERS AND COMMITMENTS
 
Revolving Commitments
 
Lender

--------------------------------------------------------------------------------

    
Revolving Commitment Percentage

--------------------------------------------------------------------------------

      
Revolving Committed Amount

--------------------------------------------------------------------------------

    
LOC
Committed Amount

--------------------------------------------------------------------------------

Bank of America, N.A.
    
41.666667
%
    
$
25,000,000.00
    
$
6,250,000.05
UBS AG, Stamford Branch
    
33.333333
%
    
$
20,000,000.00
    
$
4,999,999.95
CIBC Inc.
    
25.000000
%
    
$
15,000,000.00
    
$
3,750,000.00
      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Total
    
100.00
%
    
$
60,000,000.00
    
$
15,000,000.00

 



88



--------------------------------------------------------------------------------

 
Schedule 2.1(d)
 
Form of Lender Joinder Agreement
 
THIS LENDER JOINDER AGREEMENT (this “Agreement”) dated as of             ,
200             to the Credit Agreement referenced below is by and among [NEW
LENDER] (the “New Lender”), AMERIGROUP CORPORATION, a Delaware corporation (the
“Borrower”), certain Subsidiaries and Affiliates of the Borrower, as Guarantors,
and BANK OF AMERICA, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders. All of the defined terms of the Credit
Agreement are incorporated herein by reference.
 
W I T N E S S E T H
 
WHEREAS, pursuant to that Credit and Guaranty Agreement dated as of December 14,
2001 (as amended and modified from time to time, the “Credit Agreement”) among
the Borrower, the Guarantors, the Lenders and the Administrative Agent, the
Lenders have agreed to provide the Borrower with a $60 million revolving credit
facility;
 
WHEREAS, pursuant to Section 2.1(d) of the Credit Agreement, the Borrower has
requested that the New Lender provide an additional Revolving Commitment under
the Credit Agreement; and
 
WHEREAS, the New Lender has agreed to provide the additional Revolving
Commitment on the terms and conditions set forth herein and to become a “Lender”
under the Credit Agreement in connection therewith;
 
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.    The New Lender hereby agrees to provide Commitments to the Borrower in the
amounts set forth on Schedule 2.1(a) to the Credit Agreement as attached hereto.
The Revolving Commitment Percentage of the New Lender shall be as set forth on
Schedule 2.1(a).
 
2.    The New Lender shall be deemed to have purchased without recourse a risk
participation from the Issuing Lender in all Letters of Credit issued or
existing under the Credit Agreement (including Existing Letters of Credit) and
the obligations arising thereunder in an amount equal to its pro rata share of
the obligations under such Letters of Credit (based on the Revolving Commitment
Percentages of the Lenders as set forth on Schedule 2.1(a) as attached hereto),
and shall absolutely, unconditionally and irrevocably assume, as primary obligor
and not as surety, and be obligated to pay to the Issuing Lender therefor and
discharge when due, its pro rata share of the obligations arising under such
Letter of Credit.
 
3.    The New Lender (a) represents and warrants that it is a commercial lender,
other financial institution or other “accredited” investor (as defined in SEC
Regulation D) that makes or acquires loans in the ordinary course of business
and that it will make or acquire Loans for its own account in the ordinary
course of business, (b) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 7.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement; (d)
appoints and authorizes the Administrative Agent to take such action as agent on



89



--------------------------------------------------------------------------------

 
its behalf and to exercise such powers and discretion under the Credit Agreement
as are delegated to the Administrative Agent by the terms thereof, together with
such powers and discretion as are reasonably incidental thereto; and (e) agrees
that, as of the date hereof, the New Lender shall (i) be a party to the Credit
Agreement and the other Credit Documents, (ii) be a “Lender” for all purposes of
the Credit Agreement and the other Credit Documents, (iii) perform all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a “Lender” under the Credit Agreement and (iv) shall have the
rights and obligations of a Lender under the Credit Agreement and the other
Credit Documents.
 
4.    Each of the Borrower and the Guarantors agrees that, as of the date
hereof, the New Lender shall (i) be a party to the Credit Agreement and the
other Credit Documents, (ii) be a “Lender” for all purposes of the Credit
Agreement and the other Credit Documents, and (iii) have the rights and
obligations of a Lender under the Credit Agreement and the other Credit
Documents.
 
5.    The address of the New Lender for purposes of all notices and other
communications is             ,             , Attention of             
(Facsimile No.             ).
 
6.    This Agreement may be executed in any number of counterparts and by the
various parties hereto in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one contract. Delivery of an executed counterpart of this Agreement
by telecopier shall be effective as delivery of a manually executed counterpart
of this Agreement.
 
7.    This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.



90



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by a duly authorized officer as of the date first above written.
 
NEW LENDER:
     
[NEW LENDER], as New Lender
           
By:
 

--------------------------------------------------------------------------------

           
Name:
Title:
BORROWER:
     
AMERIGROUP CORPORATION,
a Delaware corporation
           
By:
 

--------------------------------------------------------------------------------

           
Name:
Title:
GUARANTORS:
     
[ELIGIBLE DOMESTIC SUBSIDIARIES OF THE BORROWER]
           
By:
 

--------------------------------------------------------------------------------

           
Name:
Title:
           
of each of the foregoing

 
Accepted and Agreed:
 
BANK OF AMERICA, N.A., 
as Administrative Agent
 
By:
 

--------------------------------------------------------------------------------

Name:
Title:



91



--------------------------------------------------------------------------------

 
Schedule 2.2(a)(i)
 
FORM OF NOTICE OF BORROWING
 
Bank of America, N.A., as Administrative Agent
101 N. Tryon Street, 15th Floor
NC1-001-15-04
Charlotte, North Carolina 28255
Attn: Agency Services
 

 
Re:
 
Credit and Guaranty Agreement dated as of December 14, 2001 (as amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”) among AMERIGROUP Corporation, a Delaware corporation (the
“Borrower”), certain Subsidiaries and Affiliates of the Borrower, as guarantors,
the Lenders identified therein and Bank of America, N.A., as Administrative
Agent. Terms used but not otherwise defined herein shall have the meanings
provided in the Credit Agreement.

 
Ladies and Gentlemen:
 
The Borrower hereby gives notice pursuant to Section 2.2 of the Credit Agreement
that it requests a [Revolving Loan] [Swingline Loan] advance under the Credit
Agreement and in connection therewith sets forth below the terms on which such
advance is requested to be made:
 
(A)
 
Date of Borrowing (which is a Business Day)
  

--------------------------------------------------------------------------------

(B)
 
Principal Amount of Borrowing             
  

--------------------------------------------------------------------------------

(C)
 
Interest rate basis             
  

--------------------------------------------------------------------------------

(D)
 
Interest Period and the last day thereof             
  

--------------------------------------------------------------------------------

 
In accordance with the requirements of Section 5.2, the Borrower hereby
represents and warrants that each of the conditions specified in Section 5.2 of
the Credit Agreement have been satisfied as of the date hereof.
 
AMERIGROUP CORPORATION,
a Delaware corporation
By:
 

--------------------------------------------------------------------------------

Name:
Title:



92



--------------------------------------------------------------------------------

 
Schedule 2.2(a)(ii)
 
FORM OF NOTICE OF REQUEST OF LETTER OF CREDIT
 
Bank of America, N.A., as Administrative Agent
101 N. Tryon Street, 15th Floor
NC1-001-15-04
Charlotte, North Carolina 28255
Attn: Agency Services
 

 
Re:
 
Credit and Guaranty Agreement dated as of December 14, 2001 (as amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”) among AMERIGROUP Corporation, a Delaware corporation (the
“Borrower”), certain Subsidiaries and Affiliates of the Borrower, as guarantors,
the Lenders identified therein and Bank of America, N.A., as Administrative
Agent. Terms used but not otherwise defined herein shall have the meanings
provided in the Credit Agreement.

 
Ladies and Gentlemen:
 
The Borrower hereby gives notice pursuant to Section 2.2 of the Credit Agreement
that it requests a the issuance of a Letter of Credit under the Credit Agreement
as follows:
 
(1)    Account Party:
 
(2)    For use by:
 
(3)    Beneficiary:
 
(4)    Face Amount of Letter of Credit:
 
(5)    Date of Issuance:
 
Delivery of Letter of Credit should be made as follows:
 
In accordance with the requirements of Section 5.2, the Borrower hereby
represents and warrants that each of the conditions specified in Section 5.2 of
the Credit Agreement have been satisfied as of the date hereof.
 
Very truly yours,
AMERIGROUP CORPORATION,
a Delaware corporation
By:
 

--------------------------------------------------------------------------------

Name:
Title:



93



--------------------------------------------------------------------------------

 
Schedule 2.5
 
FORM OF NOTE
 
December 14, 2001
 
FOR VALUE RECEIVED, undersigned Borrower hereby promises to pay to the order of
            , its successors and assigns (the “Lender”), on or before the
Termination Date to the office of the Administrative Agent in immediately
available funds as provided in the Credit Agreement,
 
(i)    in the case of Revolving Loans, the Lender’s Revolving Committed Amount
or, if less, the aggregate unpaid principal amount of all Revolving Loans owing
to the Lender; and
 
(ii)    in the case of Swingline Loans, if the Lender is the Swingline Lender,
the Swingline Committed Amount or, if less, the aggregate unpaid principal
amount of all Swingline Loans owing to the Swingline Lender;
 
together with interest thereon at the rates and as provided in the Credit
Agreement.
 
This Note is one of the Notes referred to in the Credit and Guaranty Agreement
dated as of the date hereof (as amended, modified, supplemented, increased and
extended from time to time, the “Credit Agreement”) among the Borrower, the
Guarantors and Lenders identified therein, and Bank of America, N.A., as
Administrative Agent. Capitalized terms used but not otherwise defined herein
shall have the meanings provided in the Credit Agreement.
 
The holder may endorse and attach a schedule to reflect borrowings evidenced by
this Note and all payments and prepayments thereon; provided that any failure to
endorse such information shall not affect the obligation of the Borrower to pay
amounts evidenced hereby.
 
Upon the occurrence of an Event of Default, all amounts evidenced by this Note
may, or shall, become immediately due and payable as provided in the Credit
Agreement without presentment, demand, protest or notice of any kind, all of
which are waived by the Borrower. In the event payment of amounts evidenced by
this Note is not made at any stated or accelerated maturity, the Borrower agrees
to pay, in addition to principal and interest, all costs of collection,
including reasonable attorneys’ fees and expenses and the allocated cost of
internal counsel.
 
This Note and the Loans and amounts evidenced hereby may be transferred only as
provided in the Credit Agreement.
 
This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York.



94



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.
 
AMERIGROUP CORPORATION,
a Delaware corporation
By:
 

--------------------------------------------------------------------------------

Name:
Title:



95



--------------------------------------------------------------------------------

 
Schedule 3.2
 
FORM OF NOTICE OF CONTINUATION/CONVERSION
 
Bank of America, N.A., as Administrative Agent
101 N. Tryon Street, 15th Floor
NC1-001-15-04
Charlotte, North Carolina 28255
Attn:______________________
Agency Services
 

 
Re:
 
Credit and Guaranty Agreement dated as of December 14, 2001 (as amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”) among AMERIGROUP Corporation a Delaware corporation (the
“Borrower”), certain Subsidiaries and Affiliates of the Borrower, as guarantors,
the Lenders identified therein and Bank of America, N.A., as Administrative
Agent. Terms used but not otherwise defined herein shall have the meanings
provided in the Credit Agreement.

 
Ladies and Gentlemen:
 
Pursuant to Section 3.2 of the Credit Agreement, the Borrower hereby requests an
Continuation or Conversion of a Revolving Loan outstanding under the Credit
Agreement, and in connection therewith sets forth below the terms on which such
Continuation or Conversion is requested to be made:
 
(A)
 
Loan Type
  

--------------------------------------------------------------------------------

(B)
 
Date of Continuation or Conversion
(which is the last day of the applicable Interest Period)     
  

--------------------------------------------------------------------------------

(C)
 
Principal Amount of Continuation or Conversion             
  

--------------------------------------------------------------------------------

(D)
 
Interest rate basis
  

--------------------------------------------------------------------------------

(E)
 
Interest Period and the last day thereof
  

--------------------------------------------------------------------------------

 
In accordance with the requirements of Section 5.2, the Borrower hereby
represents and warrants that each of the conditions specified in Section 5.2 of
the Credit Agreement have been satisfied as of the date hereof.
 
AMERIGROUP CORPORATION,
a Delaware corporation
By:
 

--------------------------------------------------------------------------------

Name:
Title:



96



--------------------------------------------------------------------------------

 
Schedule 5.1(g)(v)



Form of Officer’s Certificate
 
Pursuant to Section 5.1(g)(v) of the Credit and Guaranty Agreement (the “Credit
Agreement”), dated as of December 14, 2001, by and among AMERIGROUP Corporation,
a Delaware corporation (the “Borrower”), certain Subsidiaries and Affiliates of
the Borrower, as guarantors, the Lenders identified therein and BANK OF AMERICA,
N.A., as Administrative Agent, the undersigned,             , Secretary of
             (the “Corporation”), hereby certifies as follows:
 
1.    Attached hereto as Annex I is a true and complete copy of resolutions duly
adopted by the board of directors of the Corporation on             , 200  . The
attached resolutions have not been rescinded or modified and remain in full
force and effect. The attached resolutions are the only corporate proceedings of
the Corporation now in force relating to or affecting the matters referenced
therein.
 
2.    Attached hereto as Annex II is a true and complete copy of the Bylaws of
the Corporation as in effect on the date hereof.
 
3.    Attached hereto as Annex III is a true and complete copy of the
Certificate of Incorporation of the Corporation and all amendments thereto as in
effect on the date hereof.
 
4.    Each of the following persons is now a duly elected and qualified officer
of the Corporation, holding the office(s) indicated, and the signature appearing
opposite his/her name below is his/her true and genuine signature, and such
officer is duly authorized to execute and deliver on behalf of the Corporation,
the Credit Agreement, the Notes and the other Credit Documents and to act as a
Responsible Officer on behalf of the Corporation under the Credit Agreement.
 
Name

--------------------------------------------------------------------------------

  
Title

--------------------------------------------------------------------------------

    
Signature

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

           

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has hereunto set his/her name and affixed
the corporate seal of the Corporation.
 

 

--------------------------------------------------------------------------------

Secretary
Date:
 

--------------------------------------------------------------------------------

     

 
I,             , [Title] of the Corporation, hereby certify that             ,
whose genuine signature appears above, is, and has been at all times since
            , a duly elected, qualified and acting Secretary of the Corporation.
 

 

--------------------------------------------------------------------------------

[Title]
Date:
 

--------------------------------------------------------------------------------

     



97



--------------------------------------------------------------------------------

 
Schedule 7.1(c)
 
FORM OF OFFICER’S COMPLIANCE CERTIFICATE
 
For the fiscal quarter ended             ,             .
 
I,             , [Title] of AMERIGROUP Corporation (the “Borrower”) hereby
certify that, to the best of my knowledge and belief, with respect to that
certain Credit and Guaranty Agreement dated as of December 14, 2001 (as amended,
modified, supplemented, increased and extended from time to time, the “Credit
Agreement”; all of the defined terms in the Credit Agreement are incorporated
herein by reference) among the Borrower, the Guarantors and Lenders party
thereto, and Bank of America, N.A., as Administrative Agent:
 

 
(a)
 
The company-prepared financial statements that accompany this certificate are
true and correct in all material respects and have been prepared in accordance
with GAAP applied on a consistent basis, subject to changes resulting from
normal year-end audit adjustments.

 

 
(b)
 
Since                     (the date of the last similar certification, or, if
none, the Closing Date) no Default or Event of Default has occurred under the
Credit Agreement.

 
Delivered herewith are detailed calculations demonstrating compliance by the
Credit Parties with the financial covenants contained in Section 7.11 of the
Credit Agreement as of the end of the fiscal period referred to above.
 
This              day of             , 200  .
 
AMERIGROUP CORPORATION,
a Delaware corporation
By:
 

--------------------------------------------------------------------------------

Name:
Title:



98



--------------------------------------------------------------------------------

 
Schedule 7.12
 
FORM OF JOINDER AGREEMENT
 
THIS JOINDER AGREEMENT (the “Agreement”), dated as of             ,
            , is by and between             , a              (the “Subsidiary”),
and Bank of America, N.A., in its capacity as Administrative Agent under that
certain Credit and Guaranty Agreement (as amended, modified, supplemented,
increased and extended from time to time, the “Credit Agreement”), dated as of
December 14, 2001, among AMERIGROUP Corporation, a Delaware corporation (the
“Borrower”), certain Subsidiaries and Affiliates of the Borrower, as guarantors,
the Lenders identified therein and Bank of America, N.A., as Administrative
Agent. All of the defined terms in the Credit Agreement are incorporated herein
by reference.
 
The Credit Parties are required by Section 7.12 of the Credit Agreement to cause
the Subsidiary to become a “Guarantor”.
 
Accordingly, the Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:
 
1.    The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Credit Agreement and a “Guarantor” for all purposes of the Credit Agreement, and
shall have all of the obligations of a Guarantor thereunder as if it had
executed the Credit Agreement. The Subsidiary hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to each
Lender and the Administrative Agent, as provided in Section 4 of the Credit
Agreement, the prompt payment and performance of the Guaranteed Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof.
 
2.  The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Security Agreement, and shall have all the obligations of an “Grantor” (as such
term is defined in the Security Agreement) thereunder as if it had executed the
Security Agreement. The Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Security Agreement. Without limiting generality of the foregoing terms of
this paragraph 2, the Subsidiary hereby grants to the Administrative Agent, for
the benefit of the Lenders, a continuing security interest in, and a right of
set off against any and all right, title and interest of the Subsidiary in and
to the Collateral (as such term is defined in Section 2 of the Security
Agreement) of the Subsidiary. The Subsidiary hereby represents and warrants to
the Administrative Agent that:
 
(i)    The Subsidiary’s chief executive office and chief place of business are
(and for the prior four months have been) located at the locations set forth on
Schedule 1 attached hereto and the Subsidiary keeps its books and records at
such locations.



(ii)    The type of Collateral owned by the Subsidiary and the location of all
Collateral owned by the Subsidiary is as shown on Schedule 2 attached hereto.



(iii)    The Subsidiary’s legal name is as shown in this Agreement and the
Subsidiary has not in the past four months changed its name, been party to a
merger, consolidation or other change in structure or used any tradename except
as set forth in Schedule 3 attached hereto.



99



--------------------------------------------------------------------------------

(iv)    The patents and trademarks listed on Schedule 4 attached hereto
constitute all of the registrations and applications for the patents and
trademarks owned by the Subsidiary.
 
3.    The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be deemed to be a party to the
Pledge Agreement, and shall have all the obligations of a “Pledgor” thereunder
as if it had executed the Pledge Agreement. The Subsidiary hereby ratifies, as
of the date hereof, and agrees to be bound by, all the terms, provisions and
conditions contained in the Pledge Agreement. Without limiting the generality of
the foregoing terms of this paragraph 3, the Subsidiary hereby pledges and
assigns to the Administrative Agent, for the benefit of the Lenders, and grants
to the Administrative Agent, for the benefit of the Lenders, a continuing
security interest in any and all right, title and interest of the Subsidiary in
and to Pledged Shares (as such term is defined in Section 2 of the Pledge
Agreement) listed on Schedule 5 attached hereto and the other Pledged Collateral
(as such term is defined in Section 2 of the Pledge Agreement).
 
4.    The address of the Subsidiary for purposes of all notices and other
communications is             ,             , Attention of             
(Facsimile No.             ).
 
5.    The Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the Subsidiary under Section 4 of the Credit
Agreement upon the execution of this Agreement by the Subsidiary.
 
6.    This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.
 
7.    This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.
 
IN WITNESS WHEREOF, the Subsidiary has caused this Joinder Agreement to be duly
executed by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.
 
[SUBSIDIARY]
By:
 

--------------------------------------------------------------------------------

Name:
Title:
Acknowledged and accepted:
BANK OF AMERICA, N.A.,
as Administrative Agent
By:
 

--------------------------------------------------------------------------------

Name:
Title:



100



--------------------------------------------------------------------------------

 
Schedule 11.1
 
LENDERS’ ADDRESSES
 
CREDIT CONTACT

--------------------------------------------------------------------------------

 
ADMINISTRATIVE CONTACT

--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.
   
Bank of America, N.A.
 
Bank of America, N.A.
Bank of America Corporate Center
 
Mail Code: CA5-701-05-19
100 North Tryon Street, 17th Floor
 
1455 Market Street, 5th Floor
Charlotte, North Carolina 28255
 
San Francisco, California 94103
Attn: Joseph L. Corah
 
Attn: Mark Doherty
Telephone: 704.386.5976
 
Agency Management #10831
Telecopy: 704.388.6002
 
Telephone: 415.436.2776
   
Telecopy: 415.503.5137
UBS AG, STAMFORD BRANCH
   
UBS AG, Stamford Branch
 
UBS AG, Stamford Branch
677 Washington Blvd.
 
677 Washington Blvd.
Stamford, CT 06901
 
Stamford, CT 06901
Attention: Luke Goldsworthy
 
Attention: Luke Goldsworthy
Telephone: 203.719.0481
 
Telephone: 203.719.0481
Facsimile: 203.719.4176
 
Facsimile: 203.719.4176
CIBC INC.
   
CIBC World Markets
 
CIBC Inc.
425 Lexington Avenue
 
Two Paces West, Suite 1200
New York, New York 10017
 
2727 Paces Ferry Road
Attn: Terence Moore
 
Atlanta, Georgia 30339
Telephone: 212.856.3528
 
Attn: Kathryn S. McGovern
Facsimile: 212.856.3761
 
Telephone: 770.319.4821
   
Facsimile: 770.319.4950

 
 
 
 
 
 



101



--------------------------------------------------------------------------------

 
Schedule 11.3(b)
 
FORM OF ASSIGNMENT AND ACCEPTANCE
 
THIS ASSIGNMENT AND ACCEPTANCE, dated as of             , (this “Assignment”),
is entered into between THE LENDER IDENTIFIED ON THE SIGNATURE PAGES AS THE
“ASSIGNOR” (the “Assignor”) and THE PARTY IDENTIFIED ON THE SIGNATURE PAGES AS
“ASSIGNEE” (“Assignee”).
 
Reference is made to the Credit and Guaranty Agreement dated as of December 14,
2001 (as amended, modified, supplemented, increased and extended from time to
time, the “Credit Agreement”) among AMERIGROUP Corporation, a Delaware
corporation (the “Borrower”), certain Subsidiaries and Affiliates of the
Borrower, as guarantors, the Lenders identified therein and Bank of America,
N.A., as Administrative Agent. Terms defined in the Credit Agreement are used
herein with the same meanings.
 
1.    The Assignor hereby sells and assigns to the Assignee, without recourse
and without representation or warranty except as expressly set forth herein, and
the Assignee hereby purchases and assumes from the Assignor, effective as of the
effective date set forth in paragraph 9(c) hereof (the “Effective Date”), those
rights and interests of the Assignor under the Credit Agreement and the other
Credit Documents identified on Schedule 1 hereto (the “Assigned Interests”),
together with unpaid interest and fees relating to the Assigned Interests
accruing from the Effective Date. After giving effect to such sale and
assignment, the Commitment of, and the amount of the Loans owing to, the
Assignor and the Assignee will be as set forth on Schedule 1 hereto. Schedule
2.1(a) is deemed modified and amended to the extent necessary to give effect to
this Assignment.
 
2.    The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Documents
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Documents or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Credit Party or
the performance or observance by any Credit Party of any of its obligations
under the Credit Documents or any other instrument or document furnished
pursuant thereto; and (iv) attaches the Notes held by the Assignor and requests
that the Administrative Agent exchange such Notes for new Notes payable to the
order of the Assignee in an amount equal to the Commitment assumed by the
Assignee pursuant hereto and to the Assignor in an amount equal to the
Commitment retained by the Assignor, if any, as specified on Schedule 1 hereto.
 
3.    The Assignee (i) confirms that it has received a copy of the Credit
Documents, together with copies of the financial statements referred to in
Section 7.1 of the Credit Agreement and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement and the other Credit Documents; (iii) confirms that
it is an Eligible Assignee; (iv) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement and the other Credit Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (v) agrees that it
will perform in accordance with their



102



--------------------------------------------------------------------------------

 
terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (vi) attaches any U.S. Internal
Revenue Service or other forms required under Section 3.11.
 
4.    Following the execution of this Assignment, it will be delivered to the
Administrative Agent for acceptance and recording by the Administrative Agent.
The effective date for this Assignment shall be the Effective Date.
 
5.    Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment, relinquish its rights and be released from its obligations under the
Credit Agreement.
 
6.    Upon such acceptance and recording by the Administrative Agent, from and
after the Effective Date, the Administrative Agent shall make all payments under
the Credit Agreement and the Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and
commitment fees with respect thereto) to the Assignee. The Assignor and Assignee
shall make all appropriate adjustments in payments under the Credit Agreement
and the Notes for periods prior to the Effective Date directly between
themselves.
 
7.    This Assignment shall be governed by, and construed in accordance with,
the laws of the State of New York.
 
8.    This Assignment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment by telecopier shall be effective as delivery of a
manually executed counterpart of this Assignment.
 
9.    Terms of Assignment
 
(a)
 
Legal Name of Assignor:
  
SEE SIGNATURE PAGE
(b)
 
Legal Name of Assignee:
  
SEE SIGNATURE PAGE
(c)
 
Effective Date of Assignment:
  
                            ,         

 
See Schedule I attached for a description of the Loans, Obligations and
Commitments (and the percentage interests therein and relating thereto) that are
the subject of this Assignment.
 
10.    The fee payable to the Administrative Agent in connection with this
Assignment is enclosed.



103



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment to
be executed by their officers thereunto duly authorized as of the date hereof.
 
                                                 , as Assignor
By:
 

--------------------------------------------------------------------------------

Name:
Title:
                                                 , as Assignor
By:
 

--------------------------------------------------------------------------------

Name:
Title:
Notice address of Assignee:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Attn:                                          
Telephone: (            )                                          
Telecopy:(            )                                         

 
CONSENTED TO AND ACCEPTED:
 
BANK OF AMERICA, N.A.,*
as Administrative Agent
By:
 
 

--------------------------------------------------------------------------------

Name:
Title:

 
AMERIGROUP CORPORATION,
a Delaware corporation **
 
By:
 
 

--------------------------------------------------------------------------------

Name:
Title:

 

--------------------------------------------------------------------------------

*
 
Required if the Assignee is an Eligible Assignee solely by reason of clause
(iii) of the definition of “Eligible Assignee.”

**
 
Required if no Event of Default has occurred and is continuing.



104



--------------------------------------------------------------------------------

 
SCHEDULE I
 
TO ASSIGNMENT AND ACCEPTANCE
 
A.    REVOLVING LOANS AND LOC OBLIGATIONS PRIOR TO ASSIGNMENT:
 

      
Revolving Commitment Percentage

--------------------------------------------------------------------------------

    
Revolving Committed Amount

--------------------------------------------------------------------------------

    
Revolving Loans Outstanding

--------------------------------------------------------------------------------

    
LOC Committed Amount

--------------------------------------------------------------------------------

    
LOC Obligations Outstanding

--------------------------------------------------------------------------------

ASSIGNOR
                                          
ASSIGNEE
                                            

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      
%
    
$
 
    
$
 
    
$
 
    
$
 

 
B.    REVOLVING LOANS AND LOC OBLIGATIONS SUBJECT TO ASSIGNMENT:
 

      
Revolving Commitment Percentage

--------------------------------------------------------------------------------

    
Revolving Committed Amount

--------------------------------------------------------------------------------

    
Revolving Loans Outstanding

--------------------------------------------------------------------------------

    
LOC Committed Amount

--------------------------------------------------------------------------------

    
LOC Obligations Outstanding

--------------------------------------------------------------------------------

ASSIGNOR
                                          
ASSIGNEE
                                            

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      
%
    
$
 
    
$
 
    
$
 
    
$
 

 
C.    REVOLVING LOANS AND LOC OBLIGATIONS AFTER ASSIGNMENT:
 

      
Revolving Commitment Percentage

--------------------------------------------------------------------------------

    
Revolving Committed Amount

--------------------------------------------------------------------------------

    
Revolving Loans Outstanding

--------------------------------------------------------------------------------

    
LOC Committed Amount

--------------------------------------------------------------------------------

    
LOC Obligations Outstanding

--------------------------------------------------------------------------------

ASSIGNOR
                                          
ASSIGNEE
                                            

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

      
%
    
$
 
    
$
 
    
$
 
    
$
 



105